Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit 10.4

EXECUTION VERSION

[***] SITE

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

by and between

[***]

and

POWERSECURE SOLAR, LLC

dated as of July 15, 2014

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

TABLE OF CONTENTS

 

              Page 1.   DEFINITIONS AND RULES OF INTERPRETATION    1   1.1   
Definitions    1   1.2    Exhibits    13   1.3    Interpretation    13   1.4   
Headings    14   1.5    Conflicts in Documentation    14   1.6    Documentation
Format    14 2.   RESPONSIBILITIES OF OWNER    15   2.1    Owner Representative
   15   2.2    Electrical Interconnection    15   2.3    Site Representative   
15   2.4    Access to Site    15   2.5    Cooperation    15   2.6    Owner
Permits; Permit Assistance    15   2.7    Review and Approval    16   2.8   
Taxes    16   2.9    Other Responsibilities, Duties and Obligations    16 3.  
RESPONSIBILITIES OF CONTRACTOR    16   3.1    General    16   3.2    Electrical
Interconnection    17   3.3    Contractor’s Project Manager    17   3.4   
Progress Reports and Regulatory Compliance    17   3.5    Inspection    17   3.6
   Organization    18   3.7    Utilities and Services    18   3.8    Hazardous
Materials Disposal System    18   3.9    Maintenance of Site    18   3.10   
Site Security    19   3.11    Occupational Health and Safety    19   3.12   
Safety    20   3.13    Handling, Shipping and Importation    20

 

i



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

(continued)

 

              Page   3.14    Applicable Laws and Applicable Permits    20   3.15
   Quality Assurance Programs    21   3.16    Commissioning Personnel    21  
3.17    Contractor Performance Security    22   3.18    Contractor Deliverables
   22   3.19    Business Practices    22   3.20    Site Conditions    22   3.21
   Unforeseeable Site Conditions; Religious or Archeological Findings    23  
3.22    No Toleration of Unacceptable Behavior (Ethics)    23   3.23    Rights
of Owner    24   3.24    Drug-and Alcohol-Free Work Place    24   3.25   
Non-English Speaking Personnel    24   3.26    Federal Tax Credits    25 4.  
COVENANTS, WARRANTIES AND REPRESENTATIONS    25   4.1    Contractor    25   4.2
   Owner    26 5.   COST OF WORK    27   5.1    Contract Price    27   5.2   
[***]    27   5.3    Audit    28   5.4    Taxes    28 6.   TERMS OF PAYMENT   
31   6.1    Milestone Payment Schedule    31   6.2    Milestone Assessment    31
  6.3    Contractor’s Invoices    31   6.4    Owner Review    31   6.5   
Payments    32   6.6    Final Completion Payment    32   6.7    Owner’s
Withholding Rights    33   6.8    Disputes Regarding Payments    33   6.9   
Punchlist Holdback    34   6.10    Set-Off    34

 

ii



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

(continued)

 

              Page 7.   COMMENCEMENT AND SCHEDULING OF THE WORK    34   7.1   
Effectiveness of Agreement    34   7.2    Limited Notice to Proceed    34   7.3
   Notice to Proceed    34   7.4    Scheduling of the Work    35   7.5   
Progress Reporting    35 8.   FORCE MAJEURE EVENT    35   8.1    Certain Events
   35   8.2    Notice of Force Majeure Event    35   8.3    Scope of Suspension;
Duty to Mitigate    36   8.4    Contractor’s Remedies    36 9.   SUBCONTRACTORS
   37   9.1    Use of Subcontractors    37   9.2    Owner Consent    37   9.3   
Assignment    37   9.4    Effect of Subcontracts    37 10.   LABOR RELATIONS   
37   10.1    General Management of Employees    37   10.2    Personnel Documents
   38 11.   INSPECTION    38   11.1    Inspection    38 12.   COMMISSIONING AND
TESTING    39   12.1    Commissioning Plan    39   12.2    Performance Test
Procedures    39   12.3    Output During Start-Up, Testing and Commissioning   
40 13.   SUBSTANTIAL COMPLETION AND FINAL COMPLETION    40   13.1    Punchlist
   40   13.2    Substantial Completion    41   13.3    Notice of Substantial
Completion    42   13.4    Final Completion    43

 

 

iii



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

(continued)

 

              Page   13.5    Notice of Final Completion    43   13.6   
Contractor’s Access After Substantial Completion to Achieve Final Completion   
44 14.   LIQUIDATED DAMAGES    44   14.1    Delay Liquidated Damages    44  
14.2    Remedial Plan    44   14.3    Sole Remedy; Liquidated Damages Not a
Penalty    45   14.4    Enforceability    45 15.   CHANGES IN THE WORK    45  
15.1    Change In Work    45   15.2    By Owner    45   15.3    Adjustment to
Dates and Contract Price Due to Force Majeure Events and Owner-Caused Delay   
46   15.4    Preparation of Change Order    46   15.5    No Change Order
Necessary for Emergency    47   15.6    Change for Contractor’s Convenience   
47 16.   WARRANTIES CONCERNING THE WORK    48   16.1    Warranties    48   16.2
   Warranty Periods    48   16.3    Exclusions    49   16.4    Enforcement by
Owner; Subcontractor Warranties    49   16.5    Correction of Defects    50  
16.6    Limitations On Warranties    51 17.   EQUIPMENT IMPORTATION; TITLE    52
  17.1    Importation of Project Hardware    52   17.2    Title    52   17.3   
Transfer of Care, Custody and Control    52 18.   DEFAULTS AND REMEDIES    53  
18.1    Contractor Events of Default    53   18.2    Owner’s Rights and Remedies
   54   18.3    Owner Event of Default    54

 

iv



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

(continued)

 

              Page   18.4    Contractor’s Rights and Remedies    55   18.5   
Suspension    55   18.6    Stop or Slow Work Directive    56 19.   TERMINATION
   56   19.1    Termination and Damages for Contractor Event of Default    56  
19.2    Payment to Contractor in the Event of Termination for Owner Event of
Default    57   19.3    Termination for Failure to Issue Notice to Proceed    57
  19.4    Termination Invoices    57   19.5    Contractor Conduct    58 20.  
INSURANCE    58 21.   RISK OF LOSS OR DAMAGE    58   21.1    Risk of Loss Before
Substantial Completion    58   21.2    Risk of Loss After Substantial Completion
   58   21.3    Insurance Proceeds    58 22.   INDEMNIFICATION    58   22.1   
By Contractor    58   22.2    By Owner    59   22.3    Patent Infringement and
Other Indemnification Rights    60   22.4    Electronic Data Files    61   22.5
   Claim Notice    61   22.6    Defense of Claims    61   22.7    Survival of
Indemnity Obligations    62 23.   CONFIDENTIAL INFORMATION    62   23.1   
Confidential Information    62   23.2    Use of Confidential Information    63  
23.3    Return of Confidential Information    64   23.4    Protection of
Confidential Information    64   23.5    Export    64   23.6    Confidential
Information Remedy    65

 

v



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

(continued)

 

              Page 24.   INVENTIONS AND LICENSES    65   24.1    Invention;
License    65   24.2    Suitability of Contract Design, Engineering and Computer
Programming Information    65   24.3    Contractor Deliverables    65   24.4   
Software Licenses    66 25.   ASSIGNMENT    66   25.1    Assignment to Other
Persons    66   25.2    Indemnitees; Successors and Assigns    66 26.  
HAZARDOUS MATERIALS    67   26.1    Use by Contractor    67   26.2   
Remediation by Contractor    67   26.3    Notice of Hazardous Materials    68
27.   NON-PAYMENT CLAIMS    68   27.1    Liens    68   27.2    Lien Waivers   
69 28.   NOTICES AND COMMUNICATIONS    69   28.1    Requirements    69   28.2   
Representatives    70   28.3    Effective Time    70 29.   LIMITATIONS OF
LIABILITY AND REMEDIES    70   29.1    Limitations on Damages    70   29.2   
Limitations on Contractor’s Liability    70   29.3    Releases, Indemnities and
Limitations    71   29.4    Limitation on Remedies    71 30.   DISPUTES    71  
30.1    Management Negotiations    71   30.2    Compulsory Mediation    71  
30.3    Confidentiality    72   30.4    Work Notwithstanding Disputes    72

 

vi



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

(continued)

 

              Page 31.   MISCELLANEOUS    72   31.1    Severability    72   31.2
   Governing Law; Venue; Submission to Jurisdiction    72   31.3    Waiver of
Jury Trial    73   31.4    No Oral Modification    73   31.5    No Waiver    73
  31.6    Third Party Beneficiaries    73   31.7    Assurances    73   31.8   
Binding on Successors, Etc    73   31.9    Merger of Prior Contracts    74  
31.10    Counterparts    74   31.11    Attorneys’ Fees    74   31.12   
Announcements; Publications    74   31.13    Independent Contractor    74

 

vii



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  EXHIBITS A   Statement of Work B   Contractor Deliverables Table C  
Applicable Permits D   Environmental, Health and Safety Plan E   Site
Description F   Lien Waivers   F-1    Contractor’s Interim Waiver and Release
Upon Payment   F-2    Subcontractor/Supplier’s Interim Waiver and Release Upon
Payment   F-3    Contractor’s Waiver And Release Upon Final Payment   F-4   
Subcontractor/Supplier’s Waiver And Release Upon Final Payment G   Requirements
for Progress Report H   Commissioning Process and Testing I   Milestone Payment
Schedule J   Contract Schedule K   Approved Major Subcontractors L   Quality
Assurance Plan M   Form of Performance and Payment Bonds N   Reserved O  
Reserved P   Form of Change Order Q   Substantial Completion and Final
Completion Notices   Q-1    Notice of Substantial Completion   Q-2    Notice of
Final Completion R   Form of Contractor’s Invoice S   Insurance Requirements T  
Owner’s Site Rules

 

 

viii



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

This ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT is made and entered
into as of this 15th day of July, by and between [***], a [***] corporation
(“Owner”), and POWERSECURE SOLAR, LLC, a Delaware Limited Liability Company
(“Contractor”). Each entity is sometimes individually referred to herein as a
“Party” and the entities are sometimes collectively referred to herein as the
“Parties.”

RECITALS

WHEREAS, Owner is developing the Project at the Site; and

WHEREAS, Owner desires to engage Contractor to design, engineer, procure,
install, construct, test and commission the Project for the Contract Price, and
Contractor desires to provide such services, all in accordance with the terms
and conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the sums to be paid to Contractor by Owner
and of the covenants and agreements set forth herein, the Parties agree as
follows:

AGREEMENT

 

  1. DEFINITIONS AND RULES OF INTERPRETATION

1.1 Definitions. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
shall have the following meanings.

“AC” means alternating current.

“Actual PV Module Price” shall have the meaning set forth in Section 5.2.1.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is under
common Control with, or is Controlled by such specified Person.

“Agreement” means this Engineering, Procurement and Construction Agreement,
including all Exhibits hereto, as the same may be modified, amended or
supplemented from time to time in accordance with the terms hereof.

“Applicable Law” means and includes any statute, license, law, rule, regulation,
code, ordinance, judgment, arbitral award, Permit Requirement, decree, writ,
legal requirement or order, of any national, federal, state or local court or
other Governmental Authority, and the official, written judicial interpretations
thereof, applicable to the Work, the Site, the Project or the Parties.

“Applicable Permit” means each federal, state, county, municipal, local or other
license, consent, appraisal, authorization, ruling, exemption, variance, order,
judgment, decree, declaration, regulation, certification, filing, recording,
permit (including, where applicable, conditional permits), right of way or other
approval with, from or of any Governmental Authority, that is required by
Applicable Law for the performance of the Work or ownership, operation or
maintenance of the Project, including those set forth on Exhibit C.

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“[***] Representative” means an individual or individuals authorized to inspect
the Site and the Project pursuant to the Easement Agreement.

[***]

“Bankrupt” means with respect to any entity, such entity (i) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it,
(ii) makes an assignment or any general arrangement for the benefit of
creditors, (iii) has a liquidator, administrator, receiver, trustee, conservator
or similar official appointed with respect to it or any substantial portion of
its property or assets, or (iv) generally does not pay its debts as they fall
due.

“Business Day” means any day except a Saturday, Sunday, or a Federal Reserve
Bank holiday. A Business Day shall open at 8:00 a.m. and close at 5:00 p.m. in
[***].

“Change In Work” means a change in the Work as defined in Section 15.1.

“Change Order” means the form in respect of a Change In Work attached as Exhibit
P.

“Claim Notice” shall have the meaning set forth in Section 22.5.

“Code” shall have the meaning set forth in Section 5.2.3(b).

“Commissioning Plan” shall have the meaning set forth in Section 12.1.

“Confidential Information” shall have the meaning set forth in Section 23.1.

“Contract Interest Rate” shall have the meaning set forth in Section 6.5.1.

“Contract Price” has the meaning set forth in Section 5.1, as the same may be
adjusted pursuant to the terms hereof.

“Contract Schedule” means the Level II Gantt Chart set forth on Exhibit J, that
represents the plan for accomplishing the Work, as updated from time to time
pursuant to the terms of this Agreement, and which shall be the baseline
schedule document that forms the basis of all measurement of progress of Work
under this Agreement.

“Contractor” shall have the meaning set forth in the preamble.

“Contractor Deliverables” means all of the deliverables set forth on the
Contractor Deliverables Table.

“Contractor Deliverables Table” means the table of Contractor Deliverables
attached hereto as Exhibit B.

 

2



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Contractor Event of Default” shall have the meaning set forth in Section 18.1.

“Contractor Indemnitee” shall have the meaning set forth in Section 22.2.

“Contractor Lien” shall have the meaning set forth in Section 27.1.

“Contractor Party” means Contractor, its Subcontractors and their respective
directors, officers, employees and agents.

“Contractor Permits” means (i) all Applicable Permits set forth on Part I of
Exhibit C and (ii) all Applicable Permits that are required for the performance
of the Work in accordance with this Agreement other than Owner Permits.

“Contractor’s Interconnection Facilities” means the equipment and facilities up
to the high side of the generation step-up transformer needed to interconnect
the Project to the adjacent transmission facilities owned by [***] as described
in more detail in Exhibit A.

“Contractor’s Invoice” means an invoice from Contractor to Owner prepared by
Contractor and in a form attached as Exhibit R.

“Contractor’s Project Manager” means [***], or any other project manager
appointed by Contractor.

“Contractor’s Termination Invoice” means an invoice from Contractor to Owner
described in Section 19.4.

“Control” means (including with correlative meaning the terms “Controlled”,
“Controls” and “Controlled by”), as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Defect Warranty” means the warranties of Contractor under Section 16.1.1.

“Defect Warranty Period” shall have the meaning set forth in Section 16.2.1.

“Delay Liquidated Damages” means twenty thousand Dollars ($20,000) per day.

“Delay Notice” shall have the meaning set forth in Section 8.2.

“Design Warranty” shall have the meaning set forth in Section 16.1.2.

“Design Warranty Period” shall have the meaning set forth in Section 16.2.2.

“Disclosing Party” shall have the meaning set forth in Section 23.1.

“Dollars,” “dollars” or “$” means, unless otherwise specified in this Agreement,
United States Dollars.

 

3



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Easement Agreement” means that certain [***] Easement for Solar Photovoltaic
Renewable Energy Generation System Located on [***].

“Effective Date” shall have the meaning set forth in Section 7.1.

“Electrical Subcontractor” means the Subcontractor performing substantially all
of the above-ground and below-ground (including trenching and other underground
work) electrical installation Work for the Project pursuant to a Subcontract
entered into by and between Contractor and such Subcontractor.

“Environmental Attributes” means any and all environmental characteristics that
are attributable to renewable energy, including but not limited to credits;
credit towards achieving local, national or international renewable portfolio
standards; green tags; renewable energy credits; greenhouse gas or emissions
reductions, credits, offsets, allowances or benefits; any avoided emissions of
pollutants to the air, soil, or water, including sulfur oxides (SO2), nitrogen
oxides (NOx), carbon dioxide (CO2), carbon monoxide (CO), methane (CH4), nitrous
oxide, carbon, volatile organic compounds (VOC), mercury, and other emissions;
and any and all other green energy or other environmental benefits associated
with the generation of solar energy (regardless of how any present or future law
or regulation attributes or allocates such characteristics); provided, that
Environmental Attributes do not include tax credits.

“Environmental Law” means any Applicable Law relating to the environment, and
Hazardous Materials or to occupational health and safety.

“Event of Default” means either a Contractor Event of Default or an Owner Event
of Default, as the context may require.

“Excluded Taxes” shall have the meaning set forth in Section 5.4.1.

“FERC” means the Federal Energy Regulatory Commission or its successor.

“Final Completion” means satisfaction by Contractor or waiver by Owner of all of
the conditions for Final Completion set forth in Section 13.4.

“Final Completion Date” shall have the meaning set forth in Section 13.5.

“Final Completion Payment” means the Milestone Payment associated with the
achievement of Final Completion, which shall be equal to [***].

“Final Lien Waiver” means, as applicable, (i) a lien waiver to be delivered by
Contractor pursuant to Section 27.2 in the form of Exhibit F-3 to this Agreement
and (ii) a lien waiver to be delivered by all Major Subcontractors pursuant to
Section 27.2 in the form of Exhibit F-4 to this Agreement.

“Final Contractor’s Invoice” shall have the meaning set forth in Section 6.6.

 

4



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Five Consecutive Day Operational Test” shall have the meaning set forth in
Exhibit H.

“Five Day Performance Ratio Test” shall have the meaning set forth in Exhibit H.

“Force Majeure Event” means any occurrence, nonoccurrence or set of
circumstances that prevents a Party, in whole or in part, from performing any of
its obligations or satisfying any conditions under this Agreement and that is
beyond the reasonable control of such Party and is not caused by such Party’s
negligence, lack of due diligence, or failure to follow Prudent Industry
Practices. The term Force Majeure Event shall not include: (i) the inability to
comply with Applicable Law or an Applicable Permit or a change in any Applicable
Law or Applicable Permit; (ii) a site-specific strike, walkout, lockout or other
labor dispute at the Project; (iii) equipment failure or equipment damage, in
the case of the Project only, except where such equipment failure or equipment
damage results directly from an event that would otherwise constitute a Force
Majeure Event hereunder; (iv) changes in market conditions that affect the cost
or availability of equipment, materials, supplies or services, unless such costs
or availability changes result directly from an event that would otherwise
constitute a Force Majeure Event; (v) failures of Contractor’s Subcontractors or
Suppliers, unless such failures are caused by an event that would otherwise
constitute a Force Majeure Event if experienced directly by Contractor;
(vi) unavailability, variability or lack of adequate solar insolation; or
(vii) lack of finances.

“[***] Representatives” means any representative appointed or selected by [***]
to monitor the construction of the Project.

“Governmental Authority” means applicable national, federal, state, county,
municipal and local governments and all agencies, authorities, departments,
instrumentalities, courts, corporations, other authorities lawfully exercising
or entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, or other subdivisions of any of
the foregoing having a regulatory interest in or jurisdiction over the Site, the
Project, the Work or the Parties.

“Guaranteed Performance Ratio” shall have the meaning set forth in Exhibit H.

“Guaranteed Substantial Completion Date” means August 1, 2016.

“Hazardous Materials” means any chemical, substance, emission or material
regulated or governed by any Applicable Permit or Applicable Law that is now or
hereafter deemed by any Governmental Authority to be a “regulated substance,”
“hazardous material,” “hazardous waste,” “hazardous constituent,” “hazardous
substance,” “toxic substance,” “radioactive substance” or “pesticide.”

“Indemnitee” means an Owner Indemnitee or a Contractor Indemnitee, as the
context may require.

“Industry Standards” means those standards of construction, workmanship, Project
Hardware and components specified in Exhibit A. Solely with respect to
Section 16.3(a)(1), “Industry Standards” shall mean those standards of care and
diligence normally practiced by entities that operate and maintain PV power
plants.

 

5



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Inspector” shall have the meaning set forth in Section 11.1(c).

“Installation Services Warranty” shall have the meaning set forth in
Section 16.1.3.

“Installation Services Warranty Period” shall have the meaning set forth in
Section 16.2.3.

“Intellectual Property Claim” means a claim or legal action for actual or
alleged misappropriation of any trade secret or infringement of any United
States patent, United States copyright, United States trademark or United States
service mark arising from Contractor’s performance (or that of its Affiliates or
Subcontractors) under this Agreement that: (a) concerns any Project Hardware or
other services provided by Contractor, any of its Affiliates, or any
Subcontractor under this Agreement; (b) is based upon or arises out of the
performance of the Work by Contractor, any of its Affiliates, or any
Subcontractor; or (c) is based upon or arises out of the design or construction
of any item by Contractor or any of its Affiliates or Subcontractors under this
Agreement or the use, operation, maintenance or repair of any item according to
directions embodied in Contractor’s final process design, or any revision
thereof, prepared or approved by Contractor; provided, that such claim or legal
action does not result from (i) Contractor’s following the Written Instructions
of Owner to use, incorporate, or install the subject matter of the claim or
legal action or offending or infringing process or item; (ii) any modification
or alteration of any Project Hardware or the Work that is not performed by
Contractor, any of its Affiliates, or any Subcontractor; (iii) the combination
of Project Hardware or the Work with any materials not provided by Contractor,
any of its Affiliates, or any Subcontractor unless such combination is
reasonably contemplated by the Parties, or (iv) Owner’s variation from
Contractor’s recommended procedures for using the Project Hardware or Work or
any such item, or (v) the Work or such item being manufactured to designs or
specifications of Owner, except to the extent such designs or specifications
were proposed or suggested by Contractor, any of its Affiliates, or any
Subcontractor in writing.

“Intellectual Property Rights” means all trade secrets, copyrights, patents,
trademarks and other intellectual property rights necessary or reasonably
contemplated for the ownership, use, operation, maintenance and repair of the
Project or embodied in Project Hardware (including any associated or embedded
software) or the Work.

“Interim Lien Waiver” means, as applicable, (i) a lien waiver to be delivered by
Contractor pursuant to Section 27.2 in the form of Exhibit F-1 to this Agreement
and (ii) a lien waiver to be delivered by all Major Subcontractors (except the
Suppliers of the PV modules and the inverters for the Project) pursuant to
Section 27.2 in the form of Exhibit F-2.

“Investment Tax Credit” means the federal income tax credit for solar energy
property under Section 48(a)(5) of the Internal Revenue Code.

“Invention” shall have the meaning set forth in Section 24.1.

“Inverter Warranty” means the original equipment manufacturer’s warranty
provided by the Major Subcontractor supplying the inverters for the Project.

 

6



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“ITC Property” means that portion of the Project that is described in Code
section 48(a)(3)(A)(i).

“Labor Dispute” means work stoppages, slowdowns, strikes, disputes, disruptions,
boycotts, walkouts and other labor difficulties or shortages.

“Limited Notice to Proceed” shall have the meaning set forth in Section 7.2.

“Losses” means, subject to Section 29.1, any and all actions, suits, claims,
demands, costs, charges, expenses, liabilities, losses or damages.

“Major Subcontractor” means (a) a Subcontractor who enters into a Subcontract
with Contractor for the supply of inverters, PV modules, PV Interconnection
Switchgear and PVCS, (b) a Subcontractor that enters into a Subcontract with
Contractor for preparing the plan for erosion, sediment, and pollution control
pursuant to Applicable Permits, (c) the Electric Subcontractor, (d) the Site
Preparation Subcontractor and (e) any Qualifying Subcontractor. An initial list
of approved Major Subcontractors is attached as Exhibit K.

“Mechanical Completion” means the satisfaction of all of the following
conditions: (a) the Project is mechanically, electrically and functionally
complete and ready for initial operations, adjustment and testing, except for
Non-Critical Deficiencies, and that the Contractor has completed the design,
engineering, procurement, permitting, assembly, construction and installation of
the same, in accordance with this Agreement, including: (i) the connection of
all such equipment to other applicable equipment as required by way of wiring,
controls, and safety systems; and (ii) ensuring that all instruments and relays
are installed and functional and all required protective and control features
are operational; (b) Contractor has commissioned the Project in accordance with
the Commissioning Plan; (c) the Meteorological Stations have been installed and
placed into operation by Contractor; (d) the telemetry system has been installed
and placed into operation by Contractor; and (e) the telecommunications system
has been installed and placed into operation by Contractor.

“Mediation Notice” shall have the meaning set forth in Section 30.1.

“Meteorological Stations” means the meteorological stations to be installed at
the Site, which shall meet the specifications set forth in Exhibit A.

“Milestone” means a discrete portion of the Work identified as a “Milestone” on
the Milestone Payment Schedule.

“Milestone Payment(s)” means a discrete portion of the Contract Price payable
pursuant to the Milestone Payment Schedule as a payment due upon completion of a
Milestone in accordance with Section 6.1.

“Milestone Payment Schedule” means the Milestone payment schedule attached
hereto as Exhibit I.

“MW” means 1,000,000 watts of electric power (expressed as alternating current).

 

7



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“NERC” means the North American Electric Reliability Corporation or a successor
organization that is responsible for establishing reliability criteria and
protocols.

“NERC Reliability Requirements” means those requirements set forth in the NERC
Reliability Standards for Bulk Electric Systems in North America, as amended
from time to time.

“Non-Critical Deficiencies” means each item of Work that: (a) Owner or
Contractor identifies as requiring completion or containing defects; (b) does
not impede the safe operation of the Project; and (c) has an immaterial effect
on the capacity, efficiency, reliability, operability, safety or mechanical or
electrical integrity of the Project.

“Notice” or “Notification” means a written communication between authorized
representatives of the Parties required or permitted by this Agreement and
conforming to the requirements of Article 28.

“Notice of Final Completion” means a Notice from Contractor to Owner stating
that Contractor has satisfied the requirements for Final Completion under
Section 13.6, substantially in the form attached hereto as Exhibit Q-2.

“Notice of Substantial Completion” means a Notice from Contractor to Owner
stating that Contractor has satisfied the conditions precedent for Substantial
Completion under Section 13.2, substantially in the form attached hereto as
Exhibit Q-1.

“Notice to Proceed” shall have the meaning set forth in Section 7.3(a).

“Notify” means to provide a Notice or Notification.

“OFAC” shall have the meaning set forth in Section 3.14.1.

“OSHA” means the Occupational Safety and Health Act of 1970.

“Owner” shall have the meaning set forth in the preamble.

“Owner-Caused Delay” means (a) a failure by Owner to perform any of its
obligations under this Agreement, including any failure to timely respond to
Notices of Contractor under this Agreement where a specified period is provided
(unless a deemed response to such Notice is provided for hereunder), that
materially impacts the ability of Contractor to perform the Work or (b) Owner’s
disruption of or interference with the performance of the Work without the right
to do so under this Agreement in a manner that materially impacts the ability of
Contractor to perform Work.

“Owner Event of Default” shall have the meaning set forth in Section 18.3.

“Owner Financing Party” means (a) any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt, lease or equity
financing or refinancing to Owner; or (b) any Person providing letters of
credit, guarantees or other credit support to Owner, in each case, in connection
with the Project or a portfolio of projects that includes the Project.

 

8



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Owner Indemnitee” shall have the meaning set forth in Section 22.1.

“Owner-Instituted Change” shall have the meaning set forth in Section 15.2.

“Owner’s Interconnection Facilities” shall have the meaning set forth in Section
2.2.

“Owner Party” means Owner, its subcontractors (other than Contractor or its
Subcontractors) and their respective directors, officers, employees and agents.

“Owner Permits” means all Applicable Permits set forth on Part II of Exhibit C.

“Owner Representative” means the Owner’s representative designated by Owner
pursuant to Section 2.1.

“Owner’s Certificate of Final Completion” means a certificate of Owner
certifying that Final Completion has occurred.

“Owner’s Certificate of Substantial Completion” means a certificate from Owner
certifying that Substantial Completion has occurred.

“Owner’s Engineer” means any engineering firm or firms or other engineer or
engineers selected and designated by Owner.

“Party” and “Parties” shall have the meanings set forth in the preamble.

“Performance and Payment Bonds” shall have the meaning set forth in
Section 3.17.1.

“Performance Test Procedures” means those procedures for the Performance Tests
developed in accordance with Section 12.2.

“Permit Expenses” means the actual costs payable to a Governmental Authority and
Clean Water Act mitigation costs incurred in connection with the application
for, issuance of, modification of, and maintaining of an Applicable Permit.

“Permit Requirement” means any requirement or condition on or with respect to
the issuance, maintenance, renewal, transfer of, or otherwise relating to, any
Applicable Permit or any application therefor.

“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization, including any Governmental Authority. A Person
shall include any officer, director, member, manager, employee or agent of such
Person.

“Placed in Service” shall mean, unless otherwise agreed to in writing by the
Parties, the following have been achieved for the Project: (1) the required
licenses and permits relating to the operation of the Project have been
obtained; (2) the Project has been synchronized into the electric power grid for
generating and transmitting electricity; (3) the critical tests for the various
components of the Project have been completed: (4) the Project has been place
into the control of

 

9



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Owner by Contractor; and (5) the Project has begun regular daily operation
(notwithstanding continuing testing for defects), as these factors have been
interpreted and applied under United States federal income tax law.

“Post-2016 ITC” means the energy tax credit under Code section 48(a)(1) for ITC
Property that is placed in service after December 31, 2016.

“Pre-2017 ITC” means the energy tax credit under Code section 48(a)(1) for ITC
Property that is placed in service prior to January 1, 2017.

“Pre-Existing Contamination” means any Hazardous Materials, coal combustion
byproducts or construction and demolition waste or other solid waste present on,
at or under the Site that was introduced before the Effective Date.

“Prime Rate” means the prime rate as published in the “The Money Rates” Section
of The Wall Street Journal (U.S. Edition); provided that, if the Wall Street
Journal (U.S. Edition) is discontinued, the Parties shall use a comparable rate
published by a responsible financial periodical reasonably selected by
Contractor and reasonably approved by Owner.

“Progress Report” means a written progress report prepared by Contractor
addressing the topics set out in Exhibit G.

“Project” means the [***] power plant to be designed, engineered, procured,
constructed, tested and commissioned under this Agreement.

“Project Hardware” means all materials, supplies, apparatus, devices, equipment,
machinery, tools, components, instruments and appliances that are to be
incorporated into the Project, whether provided by Contractor, any Subcontractor
or Owner.

“Property Taxes” means any real or personal property Taxes imposed on the Site,
the Project Hardware or any material, equipment or other property that will be
incorporated into the Project under this Agreement.

“Proposed Punchlist” shall have the meaning set forth in Section 13.1.1(b).

“Prudent Utility Practice” means any practices, methods and acts (i) required by
Industry Standards, the National Electric Safety Code or NERC, whether or not
the applicable Party is a member thereof, or (ii) otherwise engaged in or
approved by a significant portion of the utility electric generation industry
during the relevant time period or any of the practices, methods and acts that
in the exercise of commercially reasonable judgment in light of the facts known
at the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Prudent Utility Practice is not intended to
be the optimum practice, method or act to the exclusion of all others, but
rather is intended to be any of the practices, methods and/or actions generally
accepted in the region.

 

10



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Punchlist” means a schedule or schedules of Non-Critical Deficiencies developed
pursuant to Section 13.1.1(c).

“Punchlist Amount” means the cost or estimated cost to complete any Punchlist
item as approved or deemed approved by the Parties under Section 13.1.1.

“Punchlist Holdback” means an amount equal to [***] of the Punchlist Amount for
each Punchlist item.

“PV” means photovoltaic.

“PV Modules” means the photovoltaic modules to be installed in accordance this
Agreement and meeting the technical specifications set forth in Exhibit A.

“PV Module Manufacturer” means the manufacturer of the PV Modules.

[***]

“PV Module Supply Agreement” shall have the meaning set forth in Section 7.2(a).

[***]

“PVCS” means the PV combining switchgear which collects the generated power from
the power conversion station (which consists of the static power inverters,
inverter step up transformers, cabling and grounding systems).

“Qualified Surety” means a surety authorized and licensed to transact suretyship
business in the state of [***], included on the United States Department of the
Treasury list (Department Circular 570) of surety companies qualified to write
surety bonds on Federal Government projects, and rated by A.M. Best Company with
a financial strength rating of “A-” or better and a financial size rating of
Class X or larger.

“Qualifying Subcontractor” means a Subcontractor whose compensation under the
respective Subcontract is expected to exceed or actually exceeds five hundred
thousand Dollars ($500,000).

“Receiving Party” shall have the meaning set forth in Section 23.1.

“Release” means the release, discharge, deposit, injection, dumping, spilling,
leaking or placing of any Hazardous Material into the environment so that such
Hazardous Material or any constituent thereof may enter the environment, or be
emitted into the air or discharged into any waters, including ground waters
under applicable Environmental Law.

“Remedial Plan” means a plan prepared by Contractor regarding the actions to be
taken and the schedule to remedy failures to achieve Substantial Completion by
the Guaranteed Substantial Completion Date as submitted to and approved by Owner
pursuant to Section 14.2.1.

 

11



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Required Manuals” means operation and maintenance manuals which are reasonably
necessary to safely and efficiently operate, maintain and shut down the Project,
as set forth on Exhibit B.

“Required Regulatory Approvals” shall have the meaning set forth in
Section 7.3(b).

“Safety Procedures” means those procedures and protocols set out in the
Environmental, Health and Safety Plan in Exhibit D.

“SCADA” means the supervisory control and data acquisition system (including all
necessary monitoring/control hardware and software, field instrumentation and
communication devices) owned and operated by Owner, and any replacement thereto,
as more particularly described in Exhibit A.

“Senior Management Notice” shall have the meaning set forth in Section 30.1.

“Site” means the Project site, as more particularly described in Exhibit E.

“Site Policies” shall have the meaning set forth in Section 3.10.2.

“Site Preparation Subcontractor” means the Subcontractor performing
substantially all of the Site preparation Work at the Site pursuant to a
Subcontract entered into by and between Contractor and such Subcontractor,
including fencing for the Site.

“Site Representative” shall have the meaning set forth in Section 2.2.

“Statement of Work” means the requirements regarding the Work set forth in
Exhibit A.

“Subcontract” means any contract for performance of any portion of the Work
entered into with a Subcontractor.

“Subcontractor” means any Person, directly or indirectly, and of any tier (other
than Contractor, but including any Affiliate of Contractor), including any
Supplier, that performs any portion of the Work on behalf of Contractor in
furtherance of Contractor’s obligations under this Agreement.

“Substantial Completion” means the satisfaction of all of the conditions set
forth in Section 13.2.

“Substantial Completion Date” shall have the meaning set forth in Section 13.3.

“Substantial Completion Payment” means the Milestone Payment associated with the
achievement of Substantial Completion, which shall be equal to [***].

“Successfully Run” means that the Five Consecutive Day Operational Test was
completed in accordance with the procedures, conditions and requirements for the
proper performance of such test as set forth in Exhibit H.

 

12



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Supplier” means a Person that supplies Project Hardware directly to Contractor
in connection with the performance of the Work (including any Affiliate of
Contractor).

“Tax” or “Taxes” means any and all forms of taxation, charges, duties, imposts,
levies and rates whenever imposed by any Governmental Authority, including sales
tax, use tax, gross receipts tax, income tax, withholding taxes, corporation
tax, franchise taxes, capital gains tax, capital tax, capital transfer tax,
inheritance tax, value added tax, customs duties, capital duty, excise taxes,
betterment levy, stamp duty, stamp duty reserve tax, payroll tax, social
security or other similar taxes, and generally any tax, duty, impost, levy,
goods and services tax, or rate or other amount, and any interest, penalty, fine
or other amount due in connection therewith, but excluding any Permit Expenses.

“Unforeseeable Site Conditions” means the presence or the discovery of Hazardous
Materials, archeological artifacts, liens or encumbrances, the presence of
endangered or threatened species, or religious, historical, cultural,
archeological or biological resources, coal combustion byproducts or
construction and demolition waste or other solid waste, or any unknown physical
conditions at, above or below the surface of the Site that prevents the
performance of any material obligation arising under this Agreement after the
Effective Date that could not have been discovered through reasonable diligence
by Contractor.

“Warranty” means the Defect Warranty, the Design Warranty or the Installation
Services Warranty, as the context requires.

“Warranty Claim Notice” shall have the meaning set forth in Section 16.5.3.

“Warranty Period” means the Defect Warranty Period, the Design Warranty Period
or the Installation Services Warranty, as the context requires.

“Work” means all of the Contractor’s obligations set forth in Exhibit A.

“Working Outstanding Items List” shall have the meaning set forth in
Section 13.1.1(a).

“Written Instructions” means instructions by Owner in writing that are prepared
at Owner’s volition without input or suggestion from a Contractor Party. Written
Instructions do not include this Agreement or any instructions specified in this
Agreement.

1.2 Exhibits. This Agreement includes the Exhibits annexed hereto and any
reference in this Agreement to an “Exhibit” by letter designation or title shall
mean one of the Exhibits identified in the table of contents and such reference
shall indicate such Exhibit herein. Each Exhibit attached hereto is incorporated
herein in its entirety by this reference.

1.3 Interpretation.

 

  (a)

Terms defined in a given number, tense or form shall have the corresponding
meaning when used in this Agreement with initial capitals in another number,
tense or form. The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either

 

13



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  gender shall include both genders as the context requires. Where a word or
phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

 

  (b) The terms such as “hereof,” “herein,” “hereto,” “hereinafter” and other
terms of like import are not limited in applicability to the specific provision
within which such references are set forth but instead refer to this Agreement
taken as a whole.

 

  (c) When a reference is made in this Agreement to an Article, Section,
subsection or Exhibit, such reference is to an Article, Section, subsection or
Exhibit of this Agreement unless otherwise specified.

 

  (d) The word “include,” “includes,” and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation,” and,
unless otherwise specified shall not be deemed limited by the specific
enumeration of items, but shall be deemed without limitation. The term “or” is
not exclusive.

 

  (e) A reference to either Party in this Agreement or in any other agreement or
document shall include such Party’s predecessors, successors and permitted
assigns.

 

  (f) A reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or re-enacted, and all rules and regulations
promulgated thereunder.

 

  (g) The Parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against either Party by virtue of
the authorship of this Agreement shall not apply to the construction and
interpretation hereof.

1.4 Headings. All headings or captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

1.5 Conflicts in Documentation. This Agreement, including the Exhibits hereto
shall be taken as mutually explanatory. If either Party becomes aware of an
express conflict between the provisions of this Agreement or any Exhibit hereto,
such Party shall promptly Notify the other Party of such conflict. In the event
of a conflict between any provision within Articles 1 through 31 of this
Agreement and an Exhibit, the provisions of Articles 1 through 31 of this
Agreement shall take precedence over Exhibits A and H, which shall in turn take
precedence over the remaining Exhibits.

1.6 Documentation Format. This Agreement and all documentation to be supplied
hereunder shall be in the English language and all units of measurement in the
design process, specifications, drawings and other documents shall be specified
in dimensions as customarily used in the United States of America.

 

14



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  2. RESPONSIBILITIES OF OWNER

Owner shall, at Owner’s cost and expense:

2.1 Owner Representative. Designate (by a Notice delivered to Contractor) an
Owner Representative, who shall act as the single point of contact on behalf of
Owner with respect to the prosecution and scheduling of the Work and any issues
relating to this Agreement. Owner may designate a new Owner Representative from
time to time by a Notice delivered to Contractor.

2.2 Electrical Interconnection. Engineer, design, construct and commission any
interconnection facilities needed beyond the generation step up transformer as
further described in Exhibit A (“Owner’s Interconnection Facilities”).

2.3 Site Representative. At Owner’s sole discretion, designate (by a Notice
delivered to Contractor) a “Site Representative” who shall be permitted,
notwithstanding Section 11.1(a) reasonable access to all portions of the Work on
Site for purposes of inspection at all reasonable times. At Owner’s sole
discretion, the Owner Representative may also serve as the Site Representative
or the Inspector. Owner may designate a new Site Representative from time to
time by a Notice delivered to Contractor.

2.4 Access to Site. Subject to the other provisions of this Agreement applicable
to safety and Site requirements and to the Easement Agreement, provide access
and use of the Site for the purposes of allowing Contractor to perform its
obligations and exercise its rights under this Agreement. Notwithstanding the
foregoing, Owner shall ensure that the Site has been cleared of all merchantable
(as determined by the [***] in its sole discretion) timber on or before March 1,
2015 in such a manner as to allow Contractor to commence the Work in accordance
with the Contract Schedule on the Site or portions of the Site and Owner’s
failure to clear any merchantable timber from the Site as required by this
Section 2.4 shall constitute an Owner-Caused Delay; provided that, for the
avoidance of doubt, Contractor shall be responsible for all additional Site
preparation activities (such as removal of non-merchantable timber, stump
removal and grubbing) as specified in Exhibit A.

2.5 Cooperation. Cooperate and coordinate with Contractor and the Subcontractors
in coordinating the work of Owner’s contractors who may be working at or near
the Site with the Work being performed by Contractor and the Subcontractors.
Owner shall not allow its, or its Affiliates’, operations and activities on the
Site to materially interfere with the performance of the Work by Contractor.

2.6 Owner Permits; Permit Assistance. Owner shall have obtained (or shall obtain
in a timely manner) and shall maintain all Owner Permits as specified in Part II
of Exhibit C and shall pay or cause to be paid all Permit Expenses applicable to
Owner Permits; provided, that Contractor will be responsible for all other
obligations under such permits pursuant to Section 3.14. Owner shall cooperate
with and provide reasonable assistance to Contractor with obtaining any
Contractor Permit and any modification to any Owner Permit necessary for the
completion of the Work.

 

15



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

2.7 Review and Approval. Notwithstanding Owner’s review or Owner’s approval of
any items submitted to Owner for review or approval in accordance with this
Agreement, neither Owner nor any of its representatives or agents reviewing such
items, including the Owner’s Engineer, shall have any liability for, under or in
connection with the items such Person reviews or approves, and Contractor shall
remain responsible for the quality and performance of the Work; provided that if
Contractor, in its sole discretion, agrees to follow any written requests
provided by Owner or Owner’s Engineer, Contractor shall not have any liability
hereunder for any Loss resulting from following such requests. Owner’s review or
approval of any items shall not constitute a waiver of any claim or right that
Owner may then or thereafter have against Contractor. Unless otherwise expressly
provided herein, Owner shall not unreasonably delay its review of any item
submitted by Contractor for review or approval. The review by Owner of any
Subcontractor shall not constitute any approval of the Work undertaken by any
such Person, cause Owner to have any responsibility for the actions, the Work,
or payment of such Person or to be deemed to be in an employer-employee
relationship with any such Subcontractor, or in any way relieve Contractor of
its responsibilities and obligations under this Agreement.

2.8 Taxes. Remit in a timely manner any and all Property Taxes and any such
other Taxes as are Owner’s responsibility under Section 5.4.1. In the event such
Taxes are paid by Contractor, or any Subcontractor or Supplier, Owner shall
promptly reimburse Contractor for same.

2.9 Other Responsibilities, Duties and Obligations. Perform its other
responsibilities, duties and obligations set forth in this Agreement.

 

  3. RESPONSIBILITIES OF CONTRACTOR

Contractor shall, at Contractor’s sole cost and expense:

3.1 General. Contractor shall perform, furnish and be responsible for all of the
Work; provided, that any work provided with respect to the Project prior to the
execution and effectiveness of this Agreement shall be deemed “Work” hereunder
and shall be subject to the terms and conditions of this Agreement and shall be
required to meet all requirements of this Agreement with respect to the Work and
is incorporated into this Agreement by this reference. Contractor acknowledges
and agrees that this Agreement constitutes a fixed price (subject to the terms
hereof) obligation to engineer, design, procure, construct, test and commission
the Project. Except for items that are expressly excluded from the Work, the
Work shall be deemed to include all items required or necessary as of the
Effective Date for the Work to comply with Applicable Law, Applicable Permits
and Prudent Utility Practice, and any Change in Work required for the Work to so
comply shall not permit any schedule or additional cost relief for Contractor.
Contractor shall, as between Contractor and Owner, be solely responsible for all
design, engineering and construction means, methods, techniques, sequences,
procedures and safety and security programs in connection with the performance
of the Work. Contractor shall design, engineer and construct the Project so that
it meets the requirements of the applicable Contractor Deliverables, and is
capable, as of the Substantial Completion Date, of operation in

 

16



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

compliance with the terms of this Agreement. Contractor shall perform the Work
and complete the Project in accordance with (i) the Contractor Deliverables,
(ii) all Applicable Laws and Applicable Permits, (iii) Prudent Utility Practice;
(iv) NERC Reliability Requirements that are binding, legal requirements
applicable to Contractor’s performance of the Work; (v) the Statement of Work;
and (vi) the Easement Agreement.

3.2 Electrical Interconnection. Engineer, design, construct and commission
Contractor’s Interconnection Facilities in accordance with the specifications
and requirements of [***] as transmission provider. Additionally, Contractor
shall (i) prior to the Substantial Completion Date, provide Owner with all
required drawings, information, documents, specifications and progress reports
as required by Owner and (ii) prior to the Substantial Completion Date, perform
any testing and subsequent modifications as required by Owner.

3.3 Contractor’s Project Manager. Designate a qualified individual to act as
Contractor’s Project Manager who shall have full responsibility for the
prosecution and scheduling of the Work and any issues relating to this
Agreement. Contractor may designate a new qualified individual to act as
Contractor’s Project Manager from time to time by a Notice delivered to Owner.
Any such Project Manager will be responsible for furnishing information as
reasonably requested by Owner, will have the authority to agree upon procedures
for coordinating Contractor’s efforts with those of Owner, and shall be present
or duly represented at the Site at all times when the Work is being performed.

3.4 Progress Reports and Regulatory Compliance. Until the Substantial Completion
Date, provide Progress Reports in accordance with Section 7.5 and any other
reports as and when reasonably required by Owner. Contractor shall also assist
Owner in providing any information requested by [***] in connection with the
Project.

3.5 Inspection.

 

  (a) Contractor shall perform all inspection and other like services (such as
expediting, quality surveillance and traffic control) required for performance
of the Work, including inspecting all Project Hardware. Without limiting the
foregoing, Contractor shall be responsible for inspection and, to the extent
Contractor deems necessary using its reasonable judgment, testing of the Project
Hardware and all components thereof in accordance with Prudent Utility Practice.

 

  (b) Contractor shall perform detailed inspection of Work in progress, as well
as expediting and quality surveillance as required for performance of the Work.
Contractor shall:

 

  (1) keep Owner informed in all material respects of the progress and quality
of all Work; and

 

  (2) advise Owner of any material deficiencies revealed through such
inspections and of the measures proposed by Contractor to remedy such
deficiencies; provided, any such Notice provided pursuant to this
Section 3.5(b)(2), shall not constitute a request for adjustment, extension or
modification of the Contract Schedule or Owner’s consent to any of the same.

 

17



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.6 Organization. Contractor shall, in Contractor’s reasonable judgment,
maintain staff that are dedicated to the completion of the Work, and that have
the technical and managerial expertise to control and execute the Work in
accordance with the requirements of this Agreement, including appropriate
installation and commissioning representatives, supervising personnel, all
equipment, tools, construction and temporary material and all other labor
necessary for all of the Work to complete commissioning in accordance with
Exhibit H.

3.7 Utilities and Services.

3.7.1 Provision of Services. Until the Substantial Completion Date, install,
connect and maintain at its own expense all utilities, facilities and services
required for the performance of the Work, either through adjoining public
streets or, if they pass through adjoining private land, do so in accordance
with easements (as in existence on the Effective Date) which inure to the
benefit of the Owner.

3.7.2 Payment. Pay when due all utility usage charges and arrange with local
authorities and utility companies having jurisdiction over the Site for the
provision of utilities provided pursuant to Section 3.7.1.

3.7.3 Supply of Construction Facilities. Obtain all supplies or services
required for the performance of the Work but which do not form a permanent part
of the completed Work.

3.8 Hazardous Materials Disposal System. To the extent required by Applicable
Law and subject to Section 26, prepare and maintain accurate and complete
documentation of all Hazardous Materials used by Contractor or Subcontractors at
the Site in connection with the Project, and of the disposal of any such
materials, including transportation documentation and the identity of all
Subcontractors providing Hazardous Materials disposal services to Contractor at
the Site.

3.9 Maintenance of Site. Contractor shall at all times keep the Site reasonably
free from debris, waste, rubbish and Hazardous Material (other than Pre-Existing
Contamination), relating to its Work, including clearance of the Site and
removal of obstructions for starting the Work. Contractor shall take reasonable
steps to maintain the Site in a neat and orderly condition throughout the
performance of the Work. Contractor shall employ sufficient personnel to clean
its office and Owner’s office at the Site and work areas each working day and
shall cooperate with the other Persons working at the Site to keep the Site
clean. Subject to Section 3.8 and Section 26 with respect to Hazardous
Materials, Contractor shall dispose of any such debris, waste and rubbish on the
Site in accordance with Applicable Law, and Prudent Utility Practice. Contractor
shall provide for the procurement of or disposal of, as necessary, all soil,
gravel and similar materials required for the performance of or otherwise in
connection with the Work. Owner shall be conducting other activities on the Site
that may require additional coordination and safety precautions on the part of
the Contractor. The Contractor shall cooperate and coordinate with, and not
interfere with or obstruct, other contractors and/or plant operations and
maintenance activities at the Site.

 

18



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.10 Site Security.

3.10.1 Safety Procedures. Contractor shall be responsible for the security and
safety of the Site at all times prior to Substantial Completion in accordance
with Exhibit D. Without limiting Contractor’s other obligations as set forth in
this Agreement, at all times during the performance of the Work on Site,
Contractor will comply with and cause the on-Site personnel of any Contractor
Party to comply with Contractor’s safety procedures as set forth in Exhibit D.
Contractor’s environmental, health and safety program (set forth on Exhibit D)
shall meet or exceed the requirements of the “[***] Generation and Energy
Marketing Environmental, Health and Safety Policies and Procedures” manual set
forth at [***]

3.10.2 Site Policies. Until the Substantial Completion Date, provide all
necessary and reasonably appropriate security safeguards at the Site for the
protection of the Work. Contractor acknowledges that Owner has Site and security
rules at its various premises and facilities. Contractor agrees that it will
ensure that the personnel of any Contractor Party, while on Site, comply with
Owner’s Site and security rules set forth in Exhibit T (the “Site Policies”).
If, at any time, Owner concludes that any such personnel of a Contractor Party
is not in compliance with the Site Policies, Owner shall provide Contractor
notice (which may be oral or by electronic means) of such non-compliance and
Contractor shall correct such non-compliance right away; provided, however, if
Contractor does not correct such non-compliance right away, Owner shall have the
right, in its sole discretion, to refuse Site entry to (or to have removed from
the work site) such non-compliant personnel of a Contractor Party. Contractor
shall notify the Owner Representative upon removal of any person from the Site
for violation of the Site Policies. On a bi-weekly basis (i.e., every two
(2) weeks), Contractor shall provide to Owner (through the Owner Representative)
a list of the on-Site personnel of any Contractor Party.

3.11 Occupational Health and Safety.

3.11.1 Compliance. Consistent with Contractor’s Safety Procedures, Contractor
shall take necessary safety and other precautions to protect property and
persons from damage, injury or illness arising out of the performance of the
Work, and shall be responsible for the compliance by all of its agents,
employees and Subcontractors with all Applicable Laws governing occupational
health and safety.

3.11.2 Notice. Contractor shall provide Owner, within five (5) days following
its occurrence, with written:

 

  (a) Notification of all OSHA recordable events;

 

  (b) Notifications and copies of all citations by Governmental Authorities
concerning accidents or safety violations at the Site; and

 

  (c) copies of written accident reports for lost time accidents.

Contractor shall promptly deliver to Owner any written communication with any
Governmental Authority (including any Notices) with respect to accidents that
occur at the Site.

 

19



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.12 Safety. At all times while any of Contractor’s employees, agents or
Subcontractors are on the Site, be responsible for providing them with a safe
place of employment, and Contractor shall inspect the places where its
employees, agents and Subcontractors are or may be present on the Site and shall
promptly take action to correct conditions which cause or may be reasonably
expected to cause the Site to be or become an unsafe place of employment for
them. Contractor shall provide to its employees, at its own expense, any and all
safety equipment required to protect against injuries during the performance of
the Work and shall ensure that its agents, employees and Subcontractors are
knowledgeable of and utilize safe practices in the performance of the Work. In
furtherance and not in limitation of the foregoing, Contractor shall comply with
the Contractor’s Safety Procedures.

3.13 Handling, Shipping and Importation. Arrange for complete handling, shipping
and importation, as necessary, of all Project Hardware and construction
equipment, materials and supplies and all manufacturing and related services
(whether on or off the Site) for construction of and incorporation into the
Project which are required for completion of the Work in accordance with this
Agreement, including quality assurance, shipping, loading, unloading, customs
clearance (and payment of any customs duties in connection therewith),
receiving, and any required storage and claims.

3.14 Applicable Laws and Applicable Permits. Obtain and maintain all Contractor
Permits and pay all costs and expenses (including all Permit Expenses) in
connection with all Contractor Permits. Contractor shall be responsible for
compliance with and implementation of the Owner Permits. Contractor shall
provide Owner with (i) copies of all applications and plans related thereto for
those Contractor Permits that have not already been obtained as of the Effective
Date at least thirty (30) days prior to submission of the application (in the
case of those applications not submitted prior to the Effective Date), including
the erosion, sedimentation and pollution control plan, and final Contractor
Permits and plans related thereto for review and approval by Owner, (ii) all
correspondence with Governmental Authorities associated with, and notices of,
any alleged violations of an Applicable Permit, (iii) notification of any
inspection of the Project by any Governmental Authority and (iv) notice of any
dispute regarding any Contractor Permit or, to its knowledge, any Applicable
Permit. During performance of the Work, Contractor shall comply, and cause the
Subcontractors to comply, with (i) all Applicable Laws and all Applicable
Permits relating to the Work, including those Applicable Laws and Applicable
Permits relating to fire, safety, health, environmental matters, employment
standards and workers’ compensation and (ii) all applicable requirements of NERC
and other applicable reliability regulatory agencies relating to the Project and
the Work (including those relating to construction and operation of the
Project). Contractor’s [***] and Contractor shall renew or extend such license
with the appropriate Governmental Authority as and when required by Applicable
Law as necessary for Contractor to perform its obligations under this Agreement.
Contractor shall cooperate with and provide reasonable assistance to Owner with
obtaining and maintaining any Owner Permit or otherwise complying with any
Applicable Law. Without limiting the generality of the foregoing obligation,
Contractor agrees that it will adhere to: (a) all labor laws and regulations
(including the use of

 

20



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

U.S. citizens or properly documented alien workers under the Immigration Act of
1990 and the Immigration and Nationality Act of 1952, as amended, including the
Department of Homeland Security’s E-Verify procedures, if required by applicable
labor laws and regulations); and (b) all safety and health standards promulgated
under OSHA and by any state or local health or safety authority with
jurisdiction over the Work performed or to be performed under this Agreement.
Contractor shall maintain records regarding its compliance with Applicable
Permits, including environmental permits, as required by Applicable Law.
Contractor shall make available to Owner for inspection upon reasonable advance
written request and during Contractor’s normal business hours all such records.

3.14.1 Foreign Asset Control Compliance. Contractor represents and warrants as
follows at all times during the term of this Agreement: (1) it is not, and it
does not act on behalf of any other person that is, named on the “List of
Specially Designated Nationals and Blocked Persons” maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”); (2) it
is not, and it does not act on behalf of any other person that is, the subject
of any other sanctions programs administered by OFAC; (3) it is in material
compliance with all applicable laws and regulations relating to the prevention
of money laundering and the financing of terrorism.

3.14.2 Foreign Corrupt Practices Act Compliance. Contractor agrees that it will
not corruptly offer, promise or give any pecuniary benefit or other thing of
value, whether directly or through intermediaries, in connection with this
Agreement and the transactions contemplated hereby, to a Foreign Public
Official, for receipt by that Official, or for a third party on behalf of that
Official, in order to influence any act or decision of that Official, that the
Official act or refrain from acting in violation of the performance of his or
her official duties, or in order to obtain or retain business or other improper
advantage for Contractor in connection with Contractor’s work related to this
Agreement. Contractor warrants and represents that, before the execution of this
Agreement, neither it nor its Affiliates took any action with respect to any
work related to this Agreement that would have violated this Section 3.14.2 had
this Agreement been signed at that time. As used herein: (i) “Foreign Public
Official” and “Official” mean any officer or employee of a foreign government,
or any department, agency, or instrumentality thereof; any officer or employee
of a public international organization; any foreign political party or official
thereof, or any candidate for foreign political office; and (ii) “country”
includes all levels and subdivisions of a government from national to local.

3.15 Quality Assurance Programs. Contractor has sole responsibility for the
quality assurance and quality control of the Work, including all work of its
Subcontractors. Contractor shall use effective quality assurance programs
throughout the performance of the Work that are substantially similar to those
set forth in Exhibit L. Within sixty (60) days after the Effective Date,
Contractor shall provide for Owner’s review Site-specific quality assurance
program documentation and shall incorporate all reasonable edits from Owner.

3.16 Commissioning Personnel. Provide or cause to be provided, appropriate
installation and commissioning representatives, as necessary supervising
personnel, all equipment, tools, construction and temporary material and all
other labor necessary for all of the Work to complete commissioning in
accordance with Exhibit H.

 

21



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.17 Contractor Performance Security.

3.17.1 Contractor shall provide on the Effective Date surety performance and
payment bonds each with a penal sum equal to the Contract Price (“Performance
and Payment Bonds”), in the form of Exhibit M and issued by a Qualified Surety,
as security for the Contractor’s performance and payment obligations under this
Agreement. Such performance and payment bonds shall be maintained until the
expiration of the Warranty Period as defined in Section 1.1 and Section 16.2 of
this Agreement.

3.17.2 Owner shall be entitled to draw upon the Performance and Payment Bonds
following the occurrence of a Contractor Event of Default, including
Contractor’s failure to pay any liquidated damages, in the amount necessary to
recover any damages to which Owner is entitled to under this Agreement. All
costs associated with the Performance and Payment Bonds shall be included in the
Contract Price.

3.17.3 Contractor shall promptly notify Owner of any circumstance that results
in Contractor’s failure to be in compliance with the requirements of this
Section 3.17. From time to time, at Owner’s written request, Contractor shall
provide Owner with such evidence as Owner may reasonably request that the
Performance and Payment Bonds remains in full force and effect in accordance
with this Agreement.

3.18 Contractor Deliverables. Contractor shall deliver to Owner, the Contractor
Deliverables specified in Exhibit B. The Contractor Deliverables shall include
all drawings and documentation necessary for Contractor’s performance of the
Work. The drawings shall show all features and details of the Work necessary for
the proper installation and successful operation of the Project. The Contractor
shall identify in the drawings or documentation the originator of the drawings
and/or documentation if the originator is other than the Contractor.

3.19 Business Practices. Contractor covenants that it will not make any payment
or give anything of value to any government official (including any officer or
employee of any Governmental Authority) to influence his, her or its decision or
to gain any other advantage for Owner or Contractor. Further, Contractor shall
not make a direct or indirect contribution of any kind or nature to any Person
who may be considered a candidate for the [***].

3.20 Site Conditions. Contractor has inspected and satisfied itself as to all
geotechnical and physical conditions at the Site and shall be responsible for
all necessary work in relation to, or because of, geotechnical and physical
conditions both below and above ground (including archeological, historical,
cultural, or religious sites, places and monuments, the presence of endangered
species, biological resources, state buffers, waters of the United States, or
Pre-Existing Contamination (other than Pre-Existing Contamination that would
also constitute an Unforeseeable Site Condition)) at the Site. If Contractor
desires to conduct any further investigations, studies, sampling or testing at
the Site, any such investigations, studies, sampling, testing and remediation
must be approved in advance by Owner (such approval within the sole discretion
of Owner), such approval or non-approval to be provided within a reasonable
time. No claims by Contractor for termination, additional payment or extensions
of time shall be permitted

 

22



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

on the ground of any misunderstanding or misapprehension of the matters referred
to in this Section 3.20. For the avoidance of doubt, nothing in Exhibit D shall
affect Contractor’s obligations under this Section 3.20.

3.21 Unforeseeable Site Conditions; Religious or Archeological Findings. In the
event any Unforeseeable Site Conditions are discovered or identified by
Contractor at the Site during the performance of the Work, Contractor shall
notify Owner of any such discovery as soon as practicable (other than
notification in respect of Hazardous Materials (including Pre-Existing
Contamination), which notification obligations are addressed in Section 26.3).
In the event any archaeological or religious sites, places, monuments or areas
are discovered or identified by Contractor during the performance of Work,
Contractor shall comply with all Applicable Laws and Applicable Permits in
connection with such discoveries, including, if so required, immediately
stopping any Work affecting the area. Contractor shall notify Owner of any such
discovery as soon as practicable. All fossils, coins, articles of value or
antiquity and structures and other remains or things of geological,
archaeological, historical, religious, cultural or similar interest discovered
on the Site shall, as between Owner and Contractor, be deemed to be the absolute
property of Owner; provided that Owner hereby acknowledges any such items
discovered at the Site may belong to a party other than Owner or Contractor.
Contractor shall prevent its and its Subcontractors’ personnel and any other
Persons from removing or damaging any such article or thing. Any schedule delays
incurred by Contractor resulting from Unforeseeable Site Conditions shall be
treated as a Force Majeure Event. For the avoidance of doubt, nothing in Exhibit
D shall affect Contractor’s obligations under this Section 3.21.

3.22 No Toleration of Unacceptable Behavior (Ethics). Contractor and the on-Site
personnel of any Contractor Party must, at all times, conduct their business
activities on Site in compliance with all Applicable Laws and must not, at any
time, exhibit any of the following behaviors:

 

  (a) harassment or discrimination of any kind or character, including conduct
or language that: (i) is derogatory to any individual on the basis of race,
gender, color, religion, age, national origin, disability, veteran status, or
sexual orientation; or (ii) creates an intimidating, hostile or offensive
working environment. Specific examples include, but are not limited to, jokes,
pranks, epithets, written or graphic material, or hostility or aversion toward
any individual or group;

 

  (b) any conduct or act such as threats or violence that creates a hostile,
abusive, or intimidating work environment (examples include, but are not limited
to, fighting, abusive language, inappropriate signage, use or possession of
firearms on a work site, destruction of Owner property or Owner employee
property, or the threat of any of these behaviors);

 

  (c) use of Owner’s computers, e-mail, telephone, or voice-mail system that in
any way involves material that is obscene, pornographic, sexually oriented,
threatening, or otherwise derogatory or offensive to any individual on the basis
of race, gender, color, religion, age, national origin, disability, veteran
status, or sexual orientation;

 

23



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (d) any conduct or act that violates Section 3.24 herein; or

 

  (e) engagement in any activity that creates a conflict of interest or
appearance of the same, or that jeopardizes the integrity of Owner or Contractor
(including, but not limited to, gifts or gratuities to Owner employees).

Contractor agrees to communicate these required behavior standards to all the
on-Site personnel of any Contractor Party that assist Contractor in its
performance of the Work under this Agreement. Contractor will, at a minimum,
comply with these behavior standards and will require and ensure that all
on-Site personnel of any Contractor Party comply with the same behavior
standards in connection with Contractor’s performance under this Agreement. If
any on-Site personnel of any Contractor Party observes an Owner employee doing,
or is ever asked by an Owner employee to do, something that such on-Site
personnel of any Contractor Party considers to be unethical, illegal, or in
violation of these behavior standards, Owner expects Contractor to notify Owner
management immediately or to call Owner’s workplace ethics hotline at
(1-800-754-9452); provided that the failure to so notify Owner management shall
not constitute a breach of this Agreement, unless such failure constitutes gross
negligence or willful misconduct.

3.23 Rights of Owner. Owner reserves the right to conduct audits if Owner has a
good faith belief that Contractor may not be in compliance with Exhibit D,
Section 3.24 and Section 3.25 during the term of this Agreement. Neither this
reservation of rights, nor the discretion to exercise those rights, will relieve
Contractor of its obligation comply with Exhibit D and Sections 3.24 and 3.25,
nor will it constitute control over the manner and means by which Contractor
implements this Section 3.23. Owner and its Affiliates retain the exclusive
right to waive any or all parts of the requirements for drug and alcohol testing
and background investigations. Unless expressly waived as provided in the
preceding sentence, no act or omission by Owner or Owner’s Affiliate will
operate as a waiver of Owner’s right to enforce Exhibit D and Sections 3.24 and
3.25 or Contractor’s duty to comply thereunder. Notwithstanding the foregoing,
in no event shall Owner have any access or audit rights to any records or other
documents or information relating to any billing or payment information other
than in connection with any Work performed by Contractor on behalf of Owner on
(x) a time and materials basis or (y) cost pass-through basis.

3.24 Drug-and Alcohol-Free Work Place. Contractor acknowledges that Owner is
committed to maintaining a drug- and alcohol-free workplace and requires that
the on-Site personnel of any Contractor Party performing Work that directly
impact Owner’s facilities, equipment, processes, operations, or personnel is
free from the effects of alcohol or drugs that may impair work performance.
Contractor must maintain a safe, secure, and drug- and alcohol-free workplace at
all times during the term of this Agreement. All on-Site personnel of any
Contractor Party should avoid involvement with drugs or use of alcohol that
could compromise their fitness for duty or ability to work safely.

3.25 Non-English Speaking Personnel.

3.25.1 English Speaking Personnel. Contractor shall at all times assure that an
English speaking on-Site employee of Contractor is provided for non-English
speaking on-Site

 

24



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

personnel of any Contractor Party. The English speaking on-Site employee must
have the ability to communicate with and translate the foreign language of all
non-English speaking on-Site personnel of any Contractor Party to assure that
the ability to communicate vital information is readily available. If the
non-English speaking on-Site personnel of any Contractor Party are divided into
work groups, it shall remain the responsibility of Contractor that an English
speaking on-Site employee is provided so as to ensure that the ability to
communicate vital information is still readily available to all non-English
speaking on-Site personnel of any Contractor Party.

3.25.2 Translation. Contractor will communicate and translate to its non-English
speaking on-Site personnel of any Contractor Party all information and training
required by Applicable Laws and regulations and all other safety and health
requirements to the extent required by such on-Site personnel of any Contractor
Party obligations with respect to the Work, in addition to all job related
duties of the contract. These requirements include Contractor’s Safety
Procedures and any relevant manufacturer’s information such as material safety
data sheets.

3.26 Federal Tax Credits. Contractor shall cooperate with Owner to optimize
Owner’s ability to claim Investment Tax Credits applicable to the Project,
including providing any information necessary for Owner to receive such credits,
such as reporting and itemization requirements with respect to qualified
property or otherwise.

 

  4. COVENANTS, WARRANTIES AND REPRESENTATIONS

4.1 Contractor. Contractor represents and warrants, as of the Effective Date and
as of the date of execution and delivery of this Agreement by Contractor, as
follows:

4.1.1 Organization, Standing and Qualification. Contractor is a Limited
Liability Company duly formed, validly existing and in good standing under the
laws of the State of Delaware, and has full power and authority to execute,
deliver and perform its obligations hereunder and to engage in the business it
presently conducts and contemplates conducting, and is and will be duly licensed
or qualified to do business and in good standing under the laws of each other
jurisdiction wherein the nature of the business transacted by it makes such
licensing or qualification necessary and where the failure to be licensed or
qualified would have a material adverse effect on its ability to perform its
obligations hereunder.

4.1.2 Due Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by or on behalf of Contractor and is, upon
execution and delivery, the legal, valid and binding obligation of Contractor,
enforceable against Contractor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general equitable principles.

4.1.3 No Conflict. The execution, delivery and performance by Contractor of this
Agreement will not conflict with or cause any default under: (a) its
organizational documents; (b) any indenture, mortgage, chattel mortgage, deed of
trust, lease, conditional sales contract, loan or credit arrangement to which
Contractor is a Party or by which it or its properties may be bound or affected;
or (c) any Applicable Laws.

 

25



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4.1.4 Government Approvals. Other than with respect to the Applicable Permits,
neither the execution nor delivery by Contractor of this Agreement requires the
consent or approval of, or the giving of notice to or registration with, or the
taking of any other action in respect of, any Governmental Authority. Contractor
represents and warrants that all Applicable Permits required to be in
Contractor’s name either (1) have been obtained by Contractor and are in full
force and effect on the Effective Date and as of the date of execution and
delivery of this Agreement by Contractor or (2) will be obtained and will be in
full force and effect on or prior to the date on which they are required, under
this Agreement and Applicable Law, so as to permit Contractor to commence and
prosecute the Work to completion and that Contractor is in an will maintain
material compliance with all Applicable Permits.

4.1.5 No Suits, Proceedings. There are no actions, suits, proceedings, patent or
license infringements, or investigations pending or, to Contractor’s knowledge,
threatened against it at law or in equity before any court or before any
Governmental Authority (whether or not covered by insurance) that individually
or in the aggregate could result in a material adverse effect on Contractor’s
ability to perform its obligations under this Agreement. Contractor has no
knowledge of any violation or default with respect to any Applicable Permit,
order, writ, injunction or decree of any court or any Governmental Authority
that may result in any such materially adverse effect or such impairment.

4.1.6 Plant Property. All Project Hardware furnished by Contractor shall be new
and unused when installed unless the Parties agree otherwise in writing.

4.1.7 Contractor Status. Contractor is not a foreign person within the meaning
of Section 1445(f)(3) of the Internal Revenue Code.

4.2 Owner. Owner represents and warrants, as of the Effective Date and as of the
date of execution and delivery of this Agreement by Owner, as follows:

4.2.1 Organization, Standing and Qualification. Owner is a corporation duly
formed, validly existing, and in good standing under the laws of the [***], and
has full power and authority to execute, deliver and perform its obligations
hereunder and to engage in the business Owner presently conducts and
contemplates conducting, and is and will be duly licensed or qualified to do
business and in good standing in each jurisdiction wherein the nature of the
business transacted by it makes such licensing or qualification necessary and
where the failure to be licensed or qualified would have a material adverse
effect on its ability to perform its obligations hereunder.

4.2.1 Due Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by or on behalf of Owner and is, upon
execution and delivery, the legal, valid, and binding obligation of Owner,
enforceable against Owner in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general equitable principles.

 

26



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4.2.2 No Conflict. The execution, delivery and performance by Owner of this
Agreement will not conflict with or cause any default under: (a) its
organizational documents; (b) any indenture, mortgage, chattel mortgage, deed of
trust, lease, conditional sales contract, loan or credit arrangement to which it
is a Party or by which it or its properties may be bound or affected; or (c) any
Applicable Laws.

4.2.3 No Suits, Proceedings. There are no actions, suits, proceedings or
investigations pending or, to Owner’s knowledge, threatened against Owner at law
or in equity before any court or before any Governmental Authority (whether or
not covered by insurance) that individually or in the aggregate could result in
a material adverse effect on Owner’s obligations under this Agreement. Owner has
no knowledge of any violation or default with respect to any order, writ,
injunction or any decree of any court or any Governmental Authority to which
Owner is subject that may result in any such materially adverse effect or such
impairment.

 

  5. COST OF WORK

5.1 Contract Price. Contractor hereby agrees to accept as compensation for the
performance of the Work and its other obligations hereunder, [***] (as the same
may be adjusted pursuant to the next sentence, the “Contract Price”). Neither
shall the Contract Price be changed nor shall Contractor be entitled to any
other compensation, reimbursement of expenses or additional payment of any kind
without prior written authorization of Owner or as otherwise specifically set
forth in this Agreement [***] Section 8.4.1 in respect of a Force Majeure Event
or an Excusable Event or Section 15.4.1 in respect of an Owner-Instituted Change
or a Change In Work mutually agreed to by the Parties. Payments shall be made at
the times and in the manner provided in Article 6.

5.2 PV Module [***]

5.2.1 The Parties acknowledge and agree that the Contract Price has been set
based on an assumed delivered PV Module price [***].

5.2.2 Within ten (10) Business days of entering into the PV Module Supply
Agreement, Contractor shall supply to Owner such PV Module Supply Agreement
[***]. Contractor shall retain all documentation [***] until that date that is
two (2) years after the Substantial Completion Date. Owner shall have the right
to request any additional documentation that it deems necessary [***].

 

27



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5.2.3 [***]

5.3 Audit. Contractor shall maintain complete and accurate records and books of
account, in accordance with generally accepted accounting principles and
practices, consistently applied, concerning the performance of the Contract and
records required for compliance with all Applicable Law. The accounting and
compliance records shall be adequately safeguarded and protected at their source
locations for the longer of two (2) years after Substantial Completion or as may
be required by Law. Owner, its auditors and other authorized representatives
shall be afforded full access to, and shall have the right to review, audit, and
copy Contractor’s pertinent books, accounts, employee time sheets, ledgers, bank
records, receipts, vouchers, purchase orders, policies and procedures, daily
diaries, superintendent reports, drawings, memoranda, employee background check
information and other records of Contractor, its parent, affiliates,
subsidiaries and any Subcontractor. Contractor agrees to cooperate fully with
any audit by Owner, its auditors and other authorized representatives. If such
records are maintained by Contractor in electronic format, the Contractor shall
provide its accounting and compliance records to Owner’s auditors in electronic
format on data disks or other suitable alternative computer data exchange
formats.

5.4 Taxes.

5.4.1 Taxes Excluded from Contract Price. The Contract Price excludes
(i) Property Taxes and (ii) any Taxes imposed on Owner by any Governmental
Authority under Applicable Law as primary obligor, such as sales and use or
similar Taxes imposed on the transfer from Contractor to Owner of tangible
personal property or taxable services associated with the PV Power Plant, such
tangible personal property to include, but shall not be limited to the solar
panels, racking systems, inverters, transformer, switches, breakers, wire, and
cable, (the Taxes set forth in clauses (i) and (ii), “Excluded Taxes”), which in
all cases shall be payable by Owner in accordance with Section 5.4.1.

5.4.2 Taxes Included in Contract Price. The Contract Price includes any and all
Taxes imposed on Contractor or Subcontractors under Applicable Law as primary
obligor, except for Excluded Taxes. Excluded Taxes shall be the sole
responsibility of Owner. For the avoidance of doubt, the Contract Price includes
sales and use Taxes imposed on any tangible personal property or taxable service
purchased or used by Contractor (or any Subcontractor), which is incorporated
into real property associated with the Work and the Project, including, but not
limited to concrete, road materials, fencing, and any buildings.

5.4.1 Payment of Taxes. Contractor shall timely pay all Taxes, other than
Excluded Taxes, due in connection with Work under this Agreement and shall make
any and all payroll deductions required by Applicable Law. Owner shall timely
pay all Excluded Taxes. In the event Contractor or the Subcontractors are
required under Applicable Law to pay any

 

28



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Excluded Taxes, Contractor or the Subcontractors shall timely pay such amounts
and Owner shall promptly reimburse Contractor for the same following receipt by
Owner of an invoice for such amounts by Contractor in accordance with Article 6.
In the event Contractor is required under Applicable Law to collect or impose
any Taxes from or on behalf of Owner under clause (i) or (ii) of Section 5.4.1
on any payment under Article 6, Owner shall pay to Contractor such Taxes and
Contractor shall timely remit such Taxes to the applicable Governmental
Authority under Applicable Law. In the event Owner is required under Applicable
Law to pay any Taxes for which Contractor is liable under this Agreement, Owner
shall timely pay such amounts and Contractor shall promptly reimburse Owner for
the same following receipt by Contractor of an invoice for such amounts by Owner
in a manner consistent with Article 6.

5.4.2 Contractor and Owner to Cooperate. Contractor and Owner shall reasonably
cooperate with each other to minimize the Tax liability of both Parties to the
extent legally permissible, including separately stating taxable charges on
Contractor’s Invoices and supplying resale and exemption certificates, if
applicable, and other information as reasonably requested in all cases by taxing
authorities. In addition, to the extent any exemptions, abatements, credits
against or deferrals of any Taxes may be available to Owner or Contractor under
Applicable Law, the Parties shall reasonably cooperate in order to secure any
such exemptions, abatements, credits against, or deferrals of, such Taxes. At
the request of either Owner or Contractor, the other Party shall cooperate in
order to attempt to qualify for exemption from sales and use Tax in connection
with the construction of a competitive project of regional significance pursuant
to [***]. Notwithstanding the foregoing, Owner shall provide Contractor with a
properly completed and [***] sales and use tax collection obligation on
Contractor’s sale of any such tangible personal property or taxable services to
Owner with respect to the Project. In order for Owner to properly report any
such purchases on its [***], Contractor shall provide sufficient details of the
items of such tangible personal property or taxable services sold to Owner with
respect to the Project, including, but not limited to, a description of the
tangible personal property or taxable services sold to Owner, and the associated
purchase price or fair market value. Additionally, upon request, Contractor
shall provide Owner such other information as may be required to comply with
Applicable Law.

5.4.3 Tax Treatment of Project, Site and Project Hardware. Solely for purposes
of this Agreement, Contractor represents and warrants as follows:

 

  (a) Contractor has not and will not claim the Investment Tax Credit with
respect to any portion of the Project or the Work;

 

  (b) Contractor has not and will not claim depreciation deductions under
section 167 or 168 of the Internal Revenue Code of 1986, as amended (the
“Code”), with respect to any portion of the Project or the Work;

 

  (c) None of the Project Hardware is described in Code section 168(g)(1)(D);

 

  (d) Contractor’s intent is to acquire and hold the Project Hardware as
“inventory” for federal income Tax purposes in the normal course of its business
of constructing solar powered electrical generating facilities to third parties;
and

 

29



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (e) Contractor does not intend to operate the Project on a regular and
continuous basis for the purpose of generating electricity for sale to third
parties at wholesale or at retail.

5.4.4 ITC Loss.

 

  (a) If as a result of Contractor’s failure to perform its obligations under
this Agreement or otherwise comply with the terms of this Agreement, the Project
is not Placed in Service by 11:59 P.M. on December 31, 2016 and said failure of
the Project to be Placed in Service was not caused by or did not arise out of a
(i) Force Majeure Event, (ii) an Owner-Caused Delay, including, without
limitation, Owner’s failure to provide backfeed power or Owner’s failure to
complete Owner’s Interconnection Facilities on or before June 1, 2016 or
(iii) any circumstance entitling Contractor to a Change In Work pursuant to
Article 15 or (iv) Owner’s failure to provide Site access to Contractor in
accordance with this Agreement (but only to the extent outside of Contractor’s
control), and as a result Owner is unable to claim the Pre-2017 ITC with respect
to the ITC Property, Contractor shall pay Owner as an adjustment to the Contract
Price an amount equal to the (i) Pre-2017 ITC to which the ITC Property would
have been entitled had the Project been Placed in Service prior to January 1,
2017, less (ii) the amount of Post-2016 ITC to which the ITC property may
properly be claimed by Owner.

 

  (b) When Contractor believes the Project has been Placed in Service,
Contractor shall deliver to Owner a certificate in writing declaring that the
Project has been Placed in Service. Owner shall within three (3) Business Days
after receipt of such Notice, respond in writing either accepting that the
Project has been Placed in Service or specifying the conditions to Placed in
Service that Contractor has failed to satisfy. Contractor shall take the
appropriate corrective action in the event of such failure and any dispute
regarding such Notice shall be settled in accordance with Article 30. Upon
completion any applicable corrective action, Contractor shall provide to Owner a
new certificate in writing declaring that the Project has been Placed in Service
and this process shall be repeated on an iterative basis until Contractor has
satisfied the conditions to Placed in Service. The date on which the Project is
Placed in Service shall be the day on which the last of the conditions of
Section 5.4.4(a) was satisfied. This section notwithstanding, if Owner fails to
respond in writing to the Contractor within three (3) Business Days after its
receipt of a Notice that that the Project has been Placed in Service as required
in this section, the conditions of Section 5.4.4(a) shall be deemed satisfied
and the Project shall be deemed Placed in Service.

 

30



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (c) Any Contract Price adjustment required by Section 5.4.4(a) hereof shall be
paid by Contractor within thirty (30) Days of Owner providing Contractor a
written request setting forth the calculations required by
 Section 5.4.4(a).

 

  6. TERMS OF PAYMENT

The Contract Price shall be paid as follows:

6.1 Milestone Payment Schedule. Contractor shall be paid in accordance with the
Milestone Payment Schedule as set forth in Exhibit I. Each Milestone Payment
shall be due and payable only to the extent it is supported by the completion of
the corresponding individual Milestones. Each Milestone does not represent the
cost of the Work included in such Milestone; accordingly, the Milestone Payments
do not represent an actual measure of the progress of the Work. For the
avoidance of doubt, any dates set forth in Exhibit I for the achievement of a
Milestone are indicative only and shall not affect Contractor’s right to invoice
or receive payment for a Milestone Payment for the achievement of the
corresponding Milestone in any particular month.

6.2 Milestone Assessment. Representatives of Contractor and Owner shall
periodically, and in any event at least once each month, review the Work
completed and assess the progress of on-Site Work completed and completion of
the related Milestones.

6.3 Contractor’s Invoices. No more than once per calendar month, Contractor
shall electronically deliver to Owner a Contractor’s Invoice for each payment
owing to Contractor under Article 6 and under any other provision of this
Agreement. Each Contractor’s Invoice shall be reasonably detailed and shall be
accompanied by reasonable supporting documentation to the extent applicable
including, but not limited to, the following:

6.3.1 prior to submitting its first Invoice, Contractor shall provide a list of
all Major Subcontractors performing portions of the Work or otherwise
potentially having lien rights against the Project and the amount of outstanding
payments owing to such Major Subcontractors, which list shall be updated with
each subsequent Invoice submitted;

6.3.2 evidence that Contractor has completed all portions of the Work expressly
required to be performed within the period for which payment is requested;

6.3.3 an updated or, as appropriate, revised Contract Schedule;

6.3.4 applicable Lien Waivers based on payments to date; and

6.3.5 any other evidence or documentation reasonably requested by Owner to
verify Contractor’s progress in performing the Work and that Contractor has paid
for all services, materials and labor used in connection with the performance of
this Agreement through the period covered by payments received from Owner.

6.4 Owner Review. Within five (5) Business Days after Owner receives a
Contractor’s Invoice, Owner shall Notify Contractor concerning any dispute
regarding the submitted Contractor’s Invoice and the basis for such dispute
(including disputes with respect to

 

31



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

defective Work or third-party claims or liens resulting from the Work). If Owner
has not Notified Contractor within five (5) Business Days after Contractor has
provided such Contractor’s Invoice of any good faith objection thereto, Owner
shall be deemed to have approved such Contractor’s Invoice; provided that Owner
is not thereby waiving any rights it has under Article 16, including with
respect to defects which are not identified at the time such Contractor’s
Invoice is reviewed by Owner, such as, for example, defects which are not
identified at Turnover and set forth on the Punchlist. Owner shall pay all
undisputed portions of Contractor’s Invoices within the time provided in
Section 6.5.

6.5 Payments.

6.5.1 Payments. All payments to be made to either Party under this Agreement
shall be paid in Dollars and shall be paid electronically (by means of ACH or
wire) in immediately available funds. Except as set forth in Section 6.5.1,
Section 14.1, and Article 19 all payments shall be due within twenty-five
(25) days after the paying Party’s receipt of the other Party’s invoice or, if
such date is not a Business Day, on the immediately succeeding Business Day, to
such account as may be designated by such Party from time to time by Notice to
the other Party in accordance with Article 28; provided that banking transfer
instructions have been provided by such Party to the paying Party at least five
(5) Business Days before the first payment of the paying Party is due and
payable. With respect to Contractor’s Invoices, Contractor shall provide one
(1) Contractor’s Invoice each month. Each such Contractor’s Invoice will
identify the Milestones achieved prior to the date of such Contractor’s Invoice
and the Milestone Payments due for the achievement of such Milestones (as more
further described in this Article 6); provided, however, that Contractor may not
invoice Owner for any Milestone that is achieved more than one (1) month ahead
of the scheduled date for achievement of such Milestone as set forth on Exhibit
I. For the avoidance of doubt, Contractor may deliver a Contractor’s Invoice
each month to Owner for Milestone Payments upon the completion of one or more
Milestones achieved prior to the date of such Contractor’s Invoice. Any
delinquent payment, including payment of the Contract Price, shall bear interest
at the Prime Rate plus two percent (2%) per annum, until paid, but not to exceed
the maximum rate permitted by Applicable Law (the “Contract Interest Rate”).

6.6 Final Completion Payment. On or after the date on which Contractor delivers
to Owner a Notice of Final Completion accepted (or is deemed to have been
accepted) by Owner pursuant to Section 13.5, Contractor shall submit a final
Contractor’s Invoice (a “Final Contractor’s Invoice”) which shall set forth all
amounts due to Contractor that remain unpaid as of the date of such invoice
(including (a) any remaining Punchlist Holdback that has not been released to
Contractor in accordance with Section 13.1.3 and (b) any remaining Excluded
Taxes for which Owner is liable to indemnify Contractor under this Agreement.
Owner shall pay to Contractor the amount due under such Final Contractor’s
Invoice (the “Final Completion Payment”) in accordance with Section 6.5.1,
subject to the requirements of Final Completion set forth in Section 13.4 having
been met in all material respects.

 

32



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6.7 Owner’s Withholding Rights.

6.7.1 Owner may withhold any payment or, because of subsequently discovered
evidence, nullify in whole or in part a payment previously issued, in an amount
that is sufficient to pay the direct costs and expenses Owner reasonably expects
to incur to protect Owner from liabilities for which Contractor is responsible
and that result from:

 

  (a) defective construction work or materials not remedied;

 

  (b) failure to comply with other material provisions of the Agreement,
including but not limited to failure by Contractor to pay Liquidated Damages as
due;

 

  (c) third party claims filed or reasonable evidence that a claim will be
filed;

 

  (d) failure of Contractor to make timely payments for labor, equipment and
materials to the extent of payments for same has been received by Contractor
from Owner;

 

  (e) damage to Owner; or

 

  (f) reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Price.

6.7.2 To the extent Contractor is able to cure, remedy or remove any
circumstances set forth in Section 6.6 for which Owner has made a withholding
such that Owner has not suffered any liabilities or no longer has any risk of
liabilities arising from or relating to the circumstances originally justifying
any withholding, Contractor shall include such evidence reasonably requested by
Owner demonstrating the cure, remedy or removal of such condition with
Contractor’s next Invoice submitted following the cure, remedy or removal of
such circumstances. Provided Owner verifies such cure, remedy or removal, Owner
shall remit to Contractor such withheld amounts, minus any liabilities incurred
by Owner for which Contractor is responsible under this Agreement, with the
regularly-scheduled monthly payment for which the related Contractor’s Invoice
was submitted.

6.8 Disputes Regarding Payments. Failure by Owner to pay any amount disputed in
good faith until resolution of such dispute in accordance with this Agreement
shall not alleviate, diminish, modify or excuse the performance of Contractor
nor relieve Contractor’s obligations to perform hereunder. Contractor’s
acceptance of any payment (including the Final Completion Payment), and Owner’s
payment of any amount under dispute, shall not be deemed to constitute a waiver
of amounts that are then in dispute. Contractor and Owner shall use reasonable
efforts to resolve all disputed amounts reasonably expeditiously and in any case
in accordance with the provisions of Article 30. No payment made hereunder shall
be construed to constitute acceptance or approval of that part of the Work to
which such payment relates or to relieve Contractor of any of its obligations
hereunder. If a Contractor’s Invoice was properly submitted in accordance with
all of the provisions of this Agreement and amounts disputed by Owner in regards
to such invoice are later resolved in favor of Contractor, Owner shall pay
interest on such disputed amounts due to Contractor at the Contract Interest
Rate, from the date on which the payment was originally due pursuant to such
invoice until the date such payment was received by Contractor. If amounts
disputed have been paid by Owner are later resolved in favor of Owner,
Contractor shall refund any such payment and pay interest on such payment at the
Contract Interest Rate, from the date on which the payment was originally made
by Owner until such refunded payment is received by Owner.

 

33



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6.9 Punchlist Holdback. After Mechanical Completion, as Contractor completes the
items on the Punchlist (or is deemed to have completed items on the Punchlist),
the Parties shall confirm which items have been completed (or deemed completed)
pursuant to the terms of Section 13.1.2, and Owner shall release to Contractor
on a weekly basis the Punchlist Amounts from the Punchlist Holdback for such
completed (or deemed completed) items in accordance with the applicable
Punchlist.

6.10 Set-Off. Either Party may at any time, but shall be under no obligation to,
set-off any and all undisputed sums due from the other Party against undisputed
sums due to such Party hereunder.

 

  7. COMMENCEMENT AND SCHEDULING OF THE WORK

7.1 Effectiveness of Agreement. This Agreement shall be effective as of the date
of execution (the “Effective Date”) subject to the further provisions of this
Article 7.

7.2 Limited Notice to Proceed. Execution of this Agreement shall be deemed to be
a “Limited Notice to Proceed.” Pursuant to such Limited Notice to Proceed,
Contractor shall take the following actions:

 

  (a) Contractor shall immediately commence efforts to enter into a firm,
contractually binding agreement with the PV Module Manufacturer for the supply
of the PV Modules needed for the Work (“PV Module Supply Agreement”).

 

  (b) [***]

7.3 Notice to Proceed.

 

  (a) Contractor shall commence the remainder of the Work only after receiving
from Owner in writing the “Notice to Proceed.”

 

  (b)

Owner shall not issue the Notice to Proceed until it has received all Required
Regulatory Approvals. “Required Regulatory Approvals” means, as determined by
Owner in its sole discretion, all approvals necessary from [***] in order for
Owner to operate the Project as intended. Owner shall exert commercially
reasonable efforts to obtain all Required Regulatory Approvals and shall issue
the Notice to Proceed promptly upon receipt of all Required Regulatory
Approvals; provided, however, that if the Required Regulatory Approvals include
any Regulatory Conditions that require an amendment

 

34



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  to the Agreement or a Change Order, Owner shall not be required to issue the
Notice to Proceed until such amendment or Change Order is completed or agreed
upon by the Parties pursuant to Section 15.5.

7.4 Scheduling of the Work.

 

  (a) The Contract Schedule shall represent a practical plan to achieve
Mechanical Completion and Substantial Completion on or before the Guaranteed
Substantial Completion Date. The Guaranteed Substantial Completion Date, not the
Contract Schedule, shall control in the determination of any Delay Liquidated
Damages. Contractor shall prepare and keep current a schedule of submittals as
required by this Agreement and that is coordinated with the Contract Schedule.

 

  (b) The Contract Schedule shall meet the following requirements: (i) all
schedules, must be suitable for monitoring the progress of the Work, (ii) all
schedules must provide necessary data about the timing for Owner decisions and
all Owner milestones and (iii) all schedules must be in sufficient detail to
demonstrate adequate planning for and completion of the Work.

 

  (c) Acceptance or review of comments about any schedule shall not transfer
responsibility for any schedule to Owner, nor imply its agreement with (i) any
assumption upon which such schedule is based or (ii) any matter underlying or
contained in such schedule.

 

  (d) Time is of the essence in the performance of each provision of this
Agreement.

7.5 Progress Reporting. From and after issuance of the Notice to Proceed until
the Substantial Completion Date, Contractor shall prepare a Progress Report and
submit it to Owner no later than ten (10) days after the close of each calendar
month. Owner shall be permitted to amend Exhibit G to reflect any reporting
requirements imposed [***].

 

  8. FORCE MAJEURE EVENT

8.1 Certain Events. No failure or omission to carry out or observe any of the
terms, provisions or conditions of this Agreement shall give rise to any claim
against a Party, or be deemed to be a breach or an Event of Default under this
Agreement, if such failure or omission shall be caused by or arise out of a
Force Majeure Event. Notwithstanding anything to the contrary in the foregoing,
the obligation to pay money in a timely manner in accordance with the terms
hereof shall not be subject to the Force Majeure Event provisions hereof.

8.2 Notice of Force Majeure Event. If a Party’s ability to perform its
obligations under this Agreement is affected by a Force Majeure Event (in the
case of Contractor), the Party claiming relief shall as soon as practical but no
later than five (5) Business Days after the date on which the affected Party has
actual knowledge of a Force Majeure Event first prevents or delays

 

35



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

performance under this Agreement, give Notice (a “Delay Notice”) describing in
detail the particulars of the occurrence giving rise to the claim, including an
estimate of the event’s anticipated duration and effect (if reasonably
estimable) upon the performance of its obligations, and any action being taken
to avoid or minimize its effect. The Party claiming relief due to a Force
Majeure Event shall have a continuing obligation to deliver to the other Party
regular updated reports and any additional documentation and analysis supporting
its claim regarding a Force Majeure promptly after such information becomes
available to such Party. If a Party fails to timely notify the other Party as
provided in this Section 8.2 with respect to a Force Majeure Event, such Party’s
failure to timely notify the other Party of a Force Majeure Event, shall not
constitute a waiver of such Party’s right to relief due to such Force Majeure
Event.

8.3 Scope of Suspension; Duty to Mitigate. The suspension of, or impact on,
performance due to a Force Majeure Event shall be of no greater scope and no
longer duration than is required by such event; provided, that any such
suspension shall be at a minimum, on a day-for-day basis, for the period of time
of delay due to such Force Majeure Event. The Party claiming relief due to a
Force Majeure Event shall use its commercially reasonable efforts:

 

  (a) to mitigate the duration of, and costs arising from, any suspension or
delay in, or other impact to the performance of its obligations under this
Agreement; and

 

  (b) to continue to perform its obligations hereunder not affected by such
event.

Following the occurrence of a Force Majeure Event for which Contractor is
entitled to relief, Contractor shall be entitled to invoice Owner on a monthly
basis, and Owner shall pay, in accordance with Article 6, actual and
substantiated costs reasonably incurred by Contractor in implementing mitigation
measures pursuant to Section 8.3(a). When the Party claiming relief due to a
Force Majeure Event is able to resume performance of its obligations under this
Agreement, such Party shall give the other Party Notice to that effect.

8.4 Contractor’s Remedies.

8.4.1 Force Majeure Event. As Contractor’s remedy for the occurrence of a Force
Majeure Event, Contractor shall be entitled to the following relief: if
Contractor is delayed due to such Force Majeure Event, despite Contractor’s
commercially reasonable efforts to mitigate any delays pursuant to
Section 8.3(a), the Guaranteed Substantial Completion Date shall be
correspondingly extended on a day-for-day basis, by the period of time of delay
due to such Force Majeure Event and, for the avoidance of doubt, if any such
Force Majeure Event prevents Contractor from having the Project Placed in
Service prior to January 1, 2017, Owner shall not be entitled to the Contract
Price adjustment set forth in Section 5.4.4.

8.4.2 Changes In Work. Upon the occurrence of a Force Majeure Event for which
Contractor is entitled to a change in the Guaranteed Substantial Completion Date
and any related modifications to the Work, Contractor and Owner shall prepare a
Change Order in accordance with Article 15.

 

36



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  9. SUBCONTRACTORS

9.1 Use of Subcontractors. The Parties acknowledge and agree that Contractor
shall be entitled to engage Subcontractors in respect of the performance of the
Work or portion thereof. Contractor shall be solely responsible for paying each
Subcontractor for services, equipment, material or supplies in connection with
the Work. Subcontractors may include any affiliate of Contractor.

9.2 Owner Consent. Contractor shall not be required to obtain the consent of
Owner or deliver any Notice to Owner prior to engaging any Subcontractor other
than a Major Subcontractor. The engagement by Contractor of any Major
Subcontractor (other than those set forth in Exhibit K) shall be subject to the
prior written consent of Owner, which shall not be unreasonably delayed,
conditioned or withheld; provided, if Owner fails to respond within ten
(10) Business Days to the request for any additional Major Subcontractors to be
added to the list, such Subcontractor shall be deemed to be added to the list of
Major Subcontractors. As a condition to Owner giving its approval to additions
to Exhibit K, Contractor shall provide to Owner such information as is
reasonably available on the proposed Major Subcontractor’s experience, safety
and net worth as Owner may reasonably request.

9.3 Assignment. No Subcontract or purchase order shall bind or purport to bind
Owner. Owner shall not be deemed by virtue of this Agreement to have any
contractual obligation to or relationship with any Subcontractor, but each
Subcontract and purchase order with a Major Subcontractor shall provide, without
requiring the prior consent of the relevant Major Subcontractor, for assignment
and delegation of such Subcontracts by Contractor to Owner and, at Owner’s
request, the Owner Financing Parties in the event of a Contractor Event of
Default. If Owner elects to assume by assignment any Subcontract or purchase
order with a Major Subcontractor as described in this Section 9.3, then
(a) Contractor shall enter into reasonable assignment documentation requested by
Owner which may be required to effect such assignment by Owner; and (b) the
Parties shall clearly delineate Contractor’s responsibility to indemnify Owner
for liabilities arising under such Subcontract prior to the date Owner assumes
such Subcontract and Owner’s responsibility to indemnify Contractor for
liabilities arising under such Subcontract after the date Owner assumes such
Subcontract.

9.4 Effect of Subcontracts. No subcontracting of the Work shall (i) relieve
Contractor of its duties, responsibilities, obligations or liabilities
hereunder, (ii) relieve Contractor of its responsibility for the performance of
any work rendered by any such Subcontractor or (iii) create any relationship
between Owner, on the one hand, and any Subcontractor, on the other. As between
Owner and Contractor, Contractor shall be solely responsible for the acts,
omissions or defaults of its Subcontractors and their employees and agents (with
the acts, omissions and defaults of its Subcontractors and their employees and
agents being attributable to it).

 

  10. LABOR RELATIONS

10.1 General Management of Employees. Notwithstanding the provisions of
Section 10.2, Contractor shall preserve its rights to exercise and shall
exercise its management rights in performing the Work. Such management rights
shall include the rights to hire, discharge, promote and transfer employees; to
select and remove persons or supervision; to establish and

 

37



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

enforce reasonable standards of production; to introduce labor saving Project
Hardware; to determine the number of craftsmen necessary to perform a task, job
or project; and to establish, maintain and enforce rules and regulations
conducive to efficient and productive operations.

10.2 Personnel Documents. Contractor shall ensure that at the time of hiring,
all its personnel and personnel of any Subcontractors performing the Work on the
Site are in possession of all such documents as may be required by any and all
Applicable Laws.

 

  11. INSPECTION

11.1 Inspection.

 

  (a) Owner and its representatives (including Owner’s Engineer), [***] shall
have the right to reasonably observe and inspect the Work at the Site, including
design drawings and documents with respect to all aspects of the Project
(including Contractor’s Interconnection Facilities), including all Contractor
Deliverables, such observations and inspections to be arranged at reasonable
times. Subject to the terms of this Agreement or any Subcontract, in no case
shall Contractor or any Subcontractor be obligated to disclose any of its
know-how, trade secrets or other proprietary information.

 

  (b) Contractor shall provide Owner and its representatives (including Owner’s
Engineer) with reasonable advance notice of any factory acceptance tests or
other similar tests being performed by its Major Subcontractors that supply the
inverters, transformers, PV modules, PV interconnection Switchgear or PVCS at
the relevant off-Site locations and Owner and its representatives (including
Owner’s Engineer) shall, subject to entering into a non-disclosure agreement
with such Major Subcontractor, if required, have the right to attend and observe
such tests; provided that Owner shall be solely responsible for all costs
associated with Owner or it representatives attending such off-Site tests.
Subject to the terms of this Agreement or any Subcontract, in no case shall
Contractor or any Subcontractor be obligated to disclose any of its know-how,
trade secrets or other proprietary information in connection with any such
attendance or observation of such tests.

 

  (c) Owner reserves the right, but shall not be obligated, to appoint an
inspector (the “Inspector”) to follow the progress of the Work. Owner may
designate the Owner Representative or Site Representative to serve as the
Inspector. The inspection by the Inspector shall not relieve Contractor of any
responsibility for furnishing and installing the Project Hardware or performing
the Work in accordance with this Agreement. Inspection by the Inspector shall
not be deemed to be supervision by Owner of Contractor, its agents, servants,
employees or Subcontractors, but shall be only for the purpose of reviewing the
Project Hardware and the Work.

 

38



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

The Inspector may report to the Contractor any unsafe or improper conditions or
practices observed at the Site and Contractor shall take action pursuant to this
Agreement to correct such conditions or practices. Notwithstanding
Section 11.1(a), subject to the Inspector having completed Contractor’s safety
training, the Inspector shall have free access to the Project Hardware and the
Work at the Site during all hours that Contractor or its Subcontractors are on
Site performing Work and the Inspector may observe the Work at the Site during
such time period subject to compliance with Contractor’s Safety Procedures.

 

  (d) Prior to Substantial Completion, Owner may reject any Work (including any
Project Hardware) that does not comply with the Agreement and the requirements
hereunder. Any acceptance, approval or any failure to reject by Owner shall in
no event to be deemed to constitute acceptance of the Work for any purposes of
this Agreement. If Owner’s inspection reveals any such non-compliance or any
other defects in any portion of Work and Owner submits a written request to
Contractor to correct such defective Work, Contractor shall promptly replace or
reperform all portions of such rejected Project Hardware and Work to be in
compliance with this Agreement.

 

  12. COMMISSIONING AND TESTING

12.1 Commissioning Plan. Contractor shall develop a commissioning plan in
accordance with Exhibit H (“Commissioning Plan”) and shall provide a
Commissioning Plan, for Owner’s review and approval, as soon as reasonably
practicable (but in no event later than sixty (60) days prior to the
commencement of commissioning of the Project). Owner shall have thirty (30) days
from the date it receives the Commissioning Plan to review and provide comments
to Contractor. Contractor shall incorporate all of Owner’s reasonable comments
into the final Commissioning Plan, which shall be approved by Owner (such
approval not to be unreasonably withheld). If Owner fails to provide its
comments within such thirty (30) day period, then Owner shall be deemed to have
approved the Commissioning Plan. Contractor shall perform its commissioning
activities in accordance with the final approved Commissioning Plan. Subject to
Section 11.1, Owner and [***] Representative shall have the right to be present
during any commission activities performed pursuant to this Agreement.

12.2 Performance Test Procedures. Contractor shall develop the Performance Test
Procedures (for both the Five Consecutive Day Operational Test and the Five Day
Performance Ratio Test) in accordance with Exhibit H and shall provide the
Performance Test Procedures for Owner’s review and approval, as soon as
reasonably practicable after Contractor’s receipt of the Notice to Proceed (but
in no event later than sixty (60) days prior to the commencement of the first
Performance to be conducted by Contractor hereunder). Owner shall have thirty
(30) days from the date it receives the Performance Test Procedures to review
and provide comments to Contractor. Contractor shall incorporate all of Owner’s
reasonable comments into the final Performance Test Procedures, which shall be
approved by Owner (such approval not to be unreasonably withheld). If Owner
fails to provide its comments within such thirty (30) day period, then Owner
shall be deemed to have approved the Performance Test Procedures. Contractor
shall perform each Performance Test in accordance with the final approved
Performance Test Procedures.

 

39



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12.2.1 Test Observation. Subject to Section 11.1, Owner and [***] Representative
shall have the right to be present during the Performance Tests conducted in
accordance with this Article 12.

12.3 Output During Start-Up, Testing and Commissioning. At all times during
start-up, testing, and commissioning of the Project, the Project’s output of
electricity and all Environmental Attributes attributable thereto shall be owned
by Owner. Any output of electricity and any Environmental Attributes
attributable thereto generated by the Project at any time, and all proceeds from
the sale thereof, shall be the property of Owner.

 

  13. SUBSTANTIAL COMPLETION AND FINAL COMPLETION

13.1 Punchlist.

13.1.1 Creation of Punchlists.

 

  (a) When Contractor believes that Project has achieved Mechanical Completion
and is ready for start-up, Contractor may prepare and submit to Owner a working
outstanding items list, which list (a “Working Outstanding Items List”), may
include those items of Work remaining to be completed. Each Party acknowledges
that any such Working Outstanding Items List is not a Punchlist, regardless of
any title or moniker written thereon. Initially, such Working Outstanding Items
List may serve as a working tool for the Contractor to track all outstanding
Work, and such Working Outstanding Items List may include not only Non-Critical
Deficiencies but other uncompleted or defective Work which would not otherwise
qualify as a Non-Critical Deficiency; provided, however, that any such inclusion
shall be solely to accommodate Contractor and shall act neither as an agreement
by Owner that such item qualifies as a Non-Critical Deficiency nor waive Owner’s
right to require all defective Work or otherwise uncompleted Work which would
not qualify as a Non-Critical Deficiency to be completed as a requirement to
achieving Mechanical Completion.

 

  (b) Once Contractor believes that a finalized punchlist containing only
Non-Critical Deficiencies is ready for Owner review and approval, Contractor and
Owner shall jointly walk-down the Project and confer together as to the items
which should be included on the finalized punchlist. Contractor shall then
update the Working Outstanding Items List or create a new list to reflect the
result of such joint walk down and deliver the same to Owner for its review and
approval, which submitted list shall be explicitly designated as the “Proposed
Punchlist”. Such Proposed Punchlist shall include only Non-Critical Deficiencies
and shall include a Punchlist Amount for the completion or repair of each such
Non-Critical Deficiency.

 

40



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (c) If Owner does not deliver any changes to the Proposed Punchlist to
Contractor within five (5) Business Days after the later to occur of
(a) Contractor’s submission to Owner of such Proposed Punchlist, and (b) the day
that the joint walk-down occurred, then such Proposed Punchlist shall be deemed
approved. The Proposed Punchlist that is ultimately approved or deemed to have
been approved by Owner shall be referred to as the “Punchlist”. If the Punchlist
is not finalized by the Guaranteed Substantial Completion Date, the Proposed
Punchlist as modified by Owner shall be deemed the Punchlist for all purposes
hereunder until the Parties resolve such dispute and otherwise finalize the
Punchlist. Contractor shall note on such Punchlist the items under dispute.

13.1.2 Contractor shall proceed promptly to complete and correct all items on
the Punchlist. On a weekly basis after Mechanical Completion, Contractor shall
revise and update the Punchlist to include the date(s) that items listed on such
Punchlist are completed by Contractor and submit such updated Punchlist to Owner
for acceptance. Within ten (10) Business Days of receipt of each updated
Punchlist Owner shall inspect the completed Non-Critical Deficiencies and
acknowledge, by notation on the updated Punchlists, that such item of Work is
complete (or dispute completion of the applicable items of Work if not
accepted). If Owner does not so inspect and deliver such notations on the
updated Punchlists to Contractor (or dispute completion of the applicable items
of Work if not accepted) within ten (10) Business Days after Contractor submits
the updated Punchlist containing such Punchlist item to Owner, and Contractor
has actually completed and corrected any Punchlist item listed on such Punchlist
as being completed, such Punchlist items shall be deemed to have been confirmed
as completed by Owner.

13.1.3 Following confirmation (or deemed confirmation) by Owner pursuant to
Section 13.1.2 that items on the Punchlist have been completed, Owner shall
release to Contractor, the Punchlist Holdback withheld for such completed items
in accordance with Section 6.9.

13.2 Substantial Completion. The following are the conditions precedent for the
Project to achieve Substantial Completion:

 

  (a) the Project has achieved Mechanical Completion;

 

  (b) the Punchlist shall be in final form or be deemed approved as provided for
in Section 13.1.2 and only Non-Critical Deficiencies remain on the Punchlist;

 

  (c) the Five Consecutive Day Operational Test has been Successfully Run;

 

  (d) the results of the Five Day Performance Ratio Test reflects achievement of
the Guaranteed Performance Ratio;

 

41



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (e) Owner has received all Contractor Deliverables (if any) as required to be
delivered by the Substantial Completion Date pursuant to the Contractor
Deliverables Table;

 

  (f) the Project has all Applicable Permits, required for the construction and
continuous operation of the Project and with Applicable Laws and

 

  (1) to the extent required by such permits or Applicable Law, such permits are
in the name of Owner;

 

  (2) copies of each such permit are attached to such certificate;

 

  (3) the Project is capable of operating in compliance with such permits and
Applicable Laws;

 

  (g) the Owner’s Engineer has certified that the Project has been completed in
all material respects in accordance with this Agreement and has achieved
Substantial Completion; and

 

  (h) no Contractor Liens have been filed against the Project and/or Site;
provided that Contractor shall be deemed to have satisfied this Section 13.2(h)
if Contractor has elected to bond or satisfy such Contractor Lien (in accordance
with Article 27).

13.3 Notice of Substantial Completion. When Contractor believes that it has
satisfied the provisions of Section 13.2, as applicable, Contractor shall
deliver to Owner a Notice of Substantial Completion. Owner shall, within five
(5) Business Days after receipt of such Notice, issue an Owner’s Certificate of
Substantial Completion for the Project, dated to reflect the Substantial
Completion Date, or if Owner rejects Contractor’s Notice, respond in writing
specifying the conditions Substantial Completion, as applicable, that Contractor
has failed to satisfy as the basis for such rejection and Contractor shall take
the appropriate corrective action in the event of such failure. Upon completion
of such corrective action, Contractor shall provide to Owner a new Notice for
approval. This process shall be repeated on an iterative basis until Contractor
has satisfied the conditions Substantial Completion, as applicable, that Owner
specified as the basis for its rejection and Owner issues an Owner’s Certificate
of Substantial Completion, as applicable. If Contractor contends that Owner has
improperly required any such corrective action, Contractor shall proceed as
directed by Owner in writing, but shall in all events retain its rights to
recover any costs, damages and losses in connection therewith pursuant to
Article 30. Notwithstanding any time periods that elapse prior to issuance of
the Certificate of Substantial Completion, the “Substantial Completion Date” of
the Project, shall be the day on which the last of the conditions of
Section 13.2 was satisfied or waived. If Owner fails to issue Owner’s
Certificate of Substantial Completion within five (5) Business Days after
receipt of the Notice of Substantial Completion and does not respond in writing
within such five (5) Business Day period specifying the conditions to
Substantial Completion that Contractor failed to satisfy as the basis for
rejection of Contractor’s Notice of Substantial Completion, Owner shall be
deemed to have approved and acknowledged Substantial Completion and issued the
Owner’s Certificate of Substantial Completion.

 

42



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13.4 Final Completion. “Final Completion” shall be deemed to have occurred only
if all of the following have occurred:

 

  (a) Substantial Completion shall have been achieved;

 

  (b) all items on the Punchlist shall have been completed by Contractor;

 

  (c) all Contractor’s and Subcontractors’ personnel shall have left the Site,
and all Contractor’s and Subcontractors’ (i) surplus materials, (ii) waste
materials, (iii) rubbish and (iv) construction facilities other than those to
which Owner holds title shall have been removed from the Site;

 

  (d) Owner shall have received all Contractor Deliverables in relation to the
Project as set forth on the Contractor Deliverables Table;

 

  (e) Contractor shall have delivered to Owner final record drawings of the
Project;

 

  (f) Contractor has completed any work required with respect to any claims
under the Warranties for which Contractor has been given Notice prior to
completion of the Punchlist;

 

  (g) no Contractor Liens in respect of amounts paid to Contractor hereunder
shall be outstanding against the Project and Owner shall have received all
required Final Lien Waivers under Section 27.2; and

 

  (h) Contractor has completed performance of all other Work on the Project.

13.5 Notice of Final Completion. When Contractor believes that it has satisfied
the provisions of Section 13.4, Contractor shall deliver to Owner a Notice of
Final Completion. Owner shall, within five (5) Business Days after receipt of
such Notice, issue an Owner’s Certificate of Final Completion, dated to reflect
the Final Completion Date, or if Owner rejects Contractor’s Notice, respond in
writing specifying the conditions to Final Completion that Contractor has failed
to satisfy as the basis for such rejection and Contractor shall take the
appropriate corrective action. Upon completion of such corrective action,
Contractor shall provide to Owner a new Notice for approval. This process shall
be repeated on an iterative basis until Contractor has satisfied the conditions
to Final Completion that Owner specified as the basis for its rejection and
Owner issues an Owner’s Certificate of Final Completion. If Contractor contends
that Owner has improperly required any such corrective action, Contractor shall
proceed as directed by Owner in writing, but shall in all events retain its
rights to recover any costs, damages and losses in connection therewith pursuant
to Article 30. The “Final Completion Date” for the Project shall be the day
after the date on which the last of the conditions of Section 13.4 was satisfied
or waived. If Owner fails to issue Owner’s Certificate of Final Completion
within five (5) Business Days after receipt of the Notice of Final Completion
and does not respond in writing within such five (5) Business Day period to such
Notice of Final Completion specifying the conditions to Final Completion that
Contractor failed to satisfy as the basis for rejection of Contractor’s Notice
of Final Completion, Owner shall be deemed to have approved Final Completion.

 

43



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13.6 Contractor’s Access After Substantial Completion to Achieve Final
Completion. Following Substantial Completion, Owner shall provide Contractor
with reasonable and timely access to the Project to: (x) complete all remaining
items on the Punchlists and (y) satisfy the other requirements with respect to
the Project for Final Completion. The Parties expect that Contractor shall
accomplish any necessary modification, repairs or additional work with minimal
interference with commercial operation of the Project or any portion thereof and
that reductions in and shut-downs of all or part of the Project’s operations
will be required only when necessary, taking into consideration the length of
the proposed reduction or shut-down. Provided that the correction of
Non-Critical Deficiencies on the Punchlist do not require a shut-down of all or
part of the Project, subject to Applicable Law, Owner agrees to permit
Contractor unrestricted access to the Project between sunset and sunrise to
perform such Work. Notwithstanding the foregoing, (i) should a reduction in or
shut-down of all or part of the Project’s operations be required to complete any
items on the Punchlist, then such reduction or shut-down shall be scheduled at
the reasonable discretion of Owner, and Contractor shall complete such Work
during such Owner scheduled reduction or shut-down. Contractor acknowledges that
Owner may schedule such reduction or shut-down at any time including off peak
hours, nights, weekends and holidays; provided that, in any event, subject to
Applicable Law, Contractor shall be permitted to schedule such a reduction or
shut-down between sunset and sunrise, to the extent requested by Contractor; and
provided further that the Project is back on-line by sunrise of the next day.

 

  14. LIQUIDATED DAMAGES

14.1 Delay Liquidated Damages. Contractor agrees that Substantial Completion is
not achieved by the Guaranteed Substantial Completion Date, then Contractor
shall pay the amount of Delay Liquidated Damages set out the definition thereof
to Owner for each day beginning on the first day after the Guaranteed
Substantial Completion Date up to but not including the Substantial Completion
Date. Contractor shall pay the net amount (if any) of Delay Liquidated Damages
to Owner, subject to the limitations set forth in Article 29, and such amount
shall be due and payable within twenty-five (25) days after Contractor’s receipt
of Owner’s invoice for such net amount submitted at the end of the month
following the Guaranteed Substantial Completion Date.

14.2 Remedial Plan.

14.2.1 Remedial Plan. Without affecting the requirements of Section 7.4, if
Contractor fails to achieve any Milestone by the date that is ten (10) days
after the date corresponding thereto in the Milestone Payment Schedule,
Contractor shall submit a Remedial Plan to Owner, which shall specify the
corrective actions Contractor will take and the commencement date of such
corrective action, for Owner’s approval, which shall not be unreasonably
withheld or delayed. The corrective actions described in the Remedial Plan that
Contractor proposes to undertake with respect to the Work must be designed and
intended to achieve Substantial Completion by the Guaranteed Substantial
Completion Date without a material risk of damaging or diminishing the
performance of any of the Work.

14.2.2 Prosecution of Remedial Plan. Contractor shall promptly and diligently
pursue completion of the Remedial Plan.

 

44



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14.3 Sole Remedy; Liquidated Damages Not a Penalty. The amounts, if any, payable
under Section 14.1, as limited by Article 29, and the other remedies provided
for in this Article 14, shall be the sole and exclusive remedies of Owner for
failure of Contractor or the Project to achieve Substantial Completion by the
Guaranteed Substantial Completion Date. The Parties agree that Owner’s actual
damages in the event of such delays or failures would be extremely difficult or
impracticable to determine. After negotiation, the Parties have agreed that the
Delay Liquidated Damages are in the nature of liquidated damages and are a
reasonable and appropriate measure of the damages that Owner would incur as a
result of such delays or failures, and do not represent a penalty.

14.4 Enforceability. The Parties explicitly agree and intend that the provisions
of this Article 14 shall be fully enforceable by any court exercising
jurisdiction over any dispute between the Parties arising under this Agreement.
Each Party hereby irrevocably waives any defenses available to it under law or
equity relating to the enforceability of the liquidated damages provisions set
forth in this Article 14.

 

  15. CHANGES IN THE WORK

15.1 Change In Work. A “Change In Work” shall result from one of the following:

 

  (a) changes in the Work required by Owner as further described in
Section 15.2;

 

  (b) the addition to, modification of, or deletion from the Work (performed or
yet to be performed) during the performance of the Work, in all cases, if
mutually agreed to by the Parties in writing;

 

  (c) the occurrence of a Force Majeure Event (as and only to the extent
permitted by Section 8.4.1); or

 

  (d) an Owner-Caused Delay.

15.2 By Owner. Subject to Section 15.4, Owner shall have the right to make
non-material changes in the Work, within the general scope thereof, whether such
changes are modifications, alterations or additions to the Work, but in no event
shall reductions to the Project’s expected capacity be permitted (each such
change, an “Owner-Instituted Change”). All Owner-Instituted Changes shall be
made in accordance with this Article 15, shall be documented in accordance with
Section 15.4 and shall be considered, for all purposes of this Agreement, as
part of the Work. Notwithstanding the foregoing, in no event shall Owner have
the right to make any Owner-Instituted Changes, whether individually or in the
aggregate, that would result in:

 

  (a) any portion of the Project being located at a site other than the Site;

 

  (b) any adverse effect on any portion of the Project being able to conduct or
satisfy any of the tests provided for in this Agreement, including any
Performance Test, or any other adverse effect whatsoever on the capacity or
energy performance or potential capacity or energy performance of any portion of
the Project or the ability of Contractor to cure any shortfalls in such
capacity; or

 

45



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (c) any adverse effect on Contractor’s ability to comply with its Warranty
obligations or any of its other obligations under this Agreement or Contractor’s
ability to enforce any of its rights and remedies hereunder.

15.3 Adjustment to Dates and Contract Price Due to Force Majeure Events and
Owner-Caused Delay. If a Force Majeure Event and Owner-Caused Delay occurs, the
Guaranteed Substantial Completion Date and the Contract Price, as applicable,
shall be adjusted as and to the extent provided in Section 8.4, as the case may
be set forth in the Change Order to which Contractor is entitled.

15.4 Preparation of Change Order.

15.4.1 Due to Owner-Initiated Change In Work or Change in Work Agreed to by the
Parties. Upon the occurrence of any of the events set forth in Section 15.1(a)
or Section 15.1(b), Owner or Contractor, as applicable, shall provide the other
Party with a Notice of the occurrence of such event, and Contractor shall, as
soon as practicable, prepare and submit to Owner a preliminary written estimate
relating to the proposed Change In Work, including (a) any projected change in
the cost of the performance of the Work and any projected modification of the
Contract Price occasioned by such Change In Work, (b) the effect such Change In
Work could be expected to have on the Guaranteed Substantial Completion Date and
any related modifications to the Work (including adjustments necessary regarding
the schedule for performing the Performance Tests in order to provide the
necessary stabilization period to mitigate any transient effects on the PV
modules resulting from being stored, idled or unutilized), and (c) the potential
effect of such Change In Work in respect of the prohibitions set forth in
Section 15.2. Contractor’s cost of any such Change in Work shall include and
identify all elements of cost (without the cost of each such element) and a
total lump sum cost calculated as follows: (x) the actual and substantiated
costs reasonably incurred by Contractor (including all Taxes other than Taxes
based on Contractor’s net income); plus (y) ten percent (10%) of such costs. All
amounts payable pursuant to Change In Work issued or agreed, as applicable,
pursuant to this Section 15.4.1, shall be invoiced by Contractor and paid by
Owner pursuant to Article 6. Upon Owner’s request, Contractor shall prepare and
provide reasonable calculations of any such charges and Subcontractor invoices,
time sheets and other documents to support any such costs set forth for any
Change In Work. Owner reserves the right to contest the validity or amount of
any such costs. If the Parties cannot reach agreement on the matters set forth
in a Change In Work pursuant to this Section 15.4.1, then such matter shall be
referred to dispute resolution under Article 30.

15.4.2 Due to a Force Majeure Event or Owner-Caused Delay.

 

  (a)

Upon the occurrence of any of the events set forth in Section 15.1(c) or
Section 15.1(d), Contractor shall, as soon as practicable, prepare and submit to
Owner in accordance with this Article 15 or as otherwise contemplated in
Section 15.1 a proposed Change In Work, which shall include (a) any projected
change in the Contract Price occasioned by such

 

46



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  Change In Work with respect to an Owner-Caused Delay, and (b) the effect such
Change In Work could be expected to have on the Guaranteed Substantial
Completion Date and any related modifications to the Work, in each case all as
and to the extent provided in Section 8.4.1 (with respect to a Force Majeure
Event) or as otherwise contemplated in Section 15.1 and as set forth in the
Change Order to which Contractor is entitled. With respect to a Force Majeure
Event, Owner shall be entitled to require that Contractor expedite the schedule
of the Work as a part of a Change of Work instead of a delay in the Contract
Schedule, provided that expediting the schedule is not impracticable (taking
into account the availability of labor, equipment and materials (though
additional cost shall not be a factor if agreed to be paid by Owner pursuant to
this Section 15.4.2) and the requirements of Applicable Law or Applicable
Permits) and Owner and Contractor agree on the terms of any payment and scope of
work for such acceleration of the Work, and upon such agreement, the scheduled
dates noted above will not be extended and the Contractor will be required to
continue to meet the schedule and perform the Work as agreed to by the Parties.
If Contractor and Owner reach agreement on the matters that constitute the
Change In Work, then the Parties shall execute a Change Order. If the Parties
cannot reach agreement on the matters listed in the Change Order submitted
pursuant to this Section 15.4.2, then such matter shall be referred to dispute
resolution under Article 30. Contractor shall not be required to perform any
Work pursuant to a Change In Work proposed pursuant to this Section 15.4.2,
unless and until the Parties have agreed to the terms of payment for any of the
Work in the proposed Change In Work.

 

  (b) The burden of proof as to whether a Force Majeure Event or Owner-Caused
Delay has occurred and whether such Force Majeure Event or Owner-Caused Delay
permits a Party to seek a Change Order under this Section 15.4.2 shall be upon
the Party claiming relief.

15.5 No Change Order Necessary for Emergency. Contractor shall not be obligated
or required to obtain an executed Change Order if immediate action is reasonably
required to address an emergency, including an emergency which endangers human
health or property.

15.6 Change for Contractor’s Convenience. Without limiting Contractor’s
obligations to perform the Work in accordance with this Agreement, Contractor
shall have the right, at its own cost and expense, to take any action, including
changing Project Hardware or making design changes, that is immaterial and
generally consistent with this Agreement and that Contractor determines to be
reasonably necessary to meet the requirements of this Agreement.

 

47



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  16. WARRANTIES CONCERNING THE WORK

16.1 Warranties. Contractor warrants to Owner:

16.1.1 Defect Warranty. That all Project Hardware furnished by Contractor (and
any of the Subcontractors) shall:

 

  (a) be free from defects in material and workmanship;

 

  (b) be new and unused (when installed) unless the Parties agree otherwise in
advance and in writing;

 

  (c) be of good quality and good condition (when installed); and

 

  (d) conform to the applicable requirements of the Statement of Work
(collectively, the “Defect Warranty”).

16.1.2 Design Warranty. That the design services included as part of the Work
furnished by Contractor or any Subcontractors hereunder shall be free from any
defects in achieving the design requirements set forth in the Statement of Work
(the “Design Warranty”).

16.1.3 Installation Services Warranty. The installation services included as
part of the Work furnished by Contractor or any Subcontractors hereunder shall
be free from any defects in workmanship (the “Installation Services Warranty”).

16.2 Warranty Periods.

16.2.1 Defect Warranty Period. The warranty period with respect to the Defect
Warranty applicable to the Project shall commence on the Substantial Complete
Date and expire three (3) years following the Substantial Completion Date (such
period, a “Defect Warranty Period”); provided that the Defect Warranty Period
for any portion of the Work, Project Hardware, item or part required to be
re-performed, repaired, corrected or replaced following discovery of a defect or
other non-compliance with the Defect Warranty during the applicable Defect
Warranty Period shall continue until the end of the later of (x) the expiration
of such Defect Warranty Period and (y) one (1) year from the date of completion
of such repair or replacement.

16.2.2 Design Warranty Period. The warranty period with respect to the Design
Warranty applicable to the Project shall commence on the Substantial Completion
Date and expire three (3) years following the Substantial Completion Date (such
period, a “Design Warranty Period”).

16.2.3 Installation Services Warranty Period. The warranty period with respect
to the Installation Services Warranty applicable to the Project shall commence
on the Substantial Completion Date and expire three (3) years following the
Substantial Completion Date (such period, an “Installation Services Warranty
Period”).

 

48



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16.3 Exclusions. The Defect Warranty, Design Warranty and the Installation
Services Warranty shall not apply to:

 

  (a) damage to or failure of any Work or Project Hardware to the extent such
damage or failure is caused by:

 

  (1) a failure by Owner or its representatives, agents or contractors to
maintain such Work or Project Hardware in accordance with the recommendations
set forth in the Required Manuals (except to the extent such failure is due to
Contractor, any Affiliate or Subcontractor of Contractor, or any Affiliate of
Contractor’s Subcontractor hereunder or under any Operating and Maintenance
Agreement;

 

  (2) operation of such Work or Project Hardware by Owner or its
representatives, agents or contractors in excess of or outside of the operating
parameters or specifications for such Work or Project Hardware (except to the
extent such failure is due to Contractor, any Affiliate or Subcontractor of
Contractor, or any Affiliate of Contractor’s Subcontractor hereunder or under
any Operating and Maintenance Agreement; or

 

  (3) a Force Majeure Event

provided, that, for the avoidance of doubt, once repair or replacement work has
been completed with respect to a Force Majeure Event, the Warranties provided
herein shall apply to such Work for the remainder of the Defect Warranty Period,
Design Warranty Period or Installation Services Warranty Period, as applicable.

16.4 Enforcement by Owner; Subcontractor Warranties.

 

  (a) Commencing on the expiration of the Defect Warranty Period, Owner shall be
entitled to enforce all unexpired original warranties from Subcontractors, and
Contractor shall provide reasonable assistance to Owner in enforcing such
warranties against Subcontractors, when and as reasonably requested by Owner. In
addition, prior to the expiration of the Defect Warranty Period, Owner, at its
option and upon prior Notice to Contractor, may enforce the Defect Warranty
against any Subcontractor if a Contractor Event of Default exists after the
Substantial Completion Date and this Agreement has been terminated in accordance
with Article 19.

 

  (b)

Contractor shall obtain original defect warranties for all Project Hardware
supplied by a Major Subcontractor on commercially reasonable terms and
conditions of such Major Subcontractor (which shall, in any case, be
commercially reasonable terms and conditions and with respect to the module
warranty terms and conditions shall be no less than those provided

 

49



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  in Exhibit A) and with respect to the Inverter Warranty shall be no less than
a [***]. A copy of the terms of the Inverter Warranty shall be provided to Owner
as a Contractor Deliverable. If a Contractor Event of Default exists and this
Agreement has been terminated in accordance with Section 18.2(a), or otherwise
at the end of the Defect Warranty Period, Contractor shall assign to Owner
(unless previously assigned), or otherwise hold in trust on behalf of Owner
until such assignment shall occur, at the request and direction of Owner, all
unexpired and assignable original warranties of such Major Subcontractor,
subject to the terms and conditions of any such warranties; provided that,
notwithstanding such assignment, Contractor shall be entitled to enforce each
such warranty to the exclusion of Owner through the earlier of the termination
of this Agreement in accordance with Section 18.2(a) and the end of the
applicable Defect Warranty Period. Notwithstanding the foregoing, Contractor
shall not be obligated to assign any claims of Contractor with respect to any
Major Subcontractors then or thereafter existing so long as Contractor is
performing its obligations under this Article 16. At Owner’s request, Contractor
shall deliver to Owner, at the end of the Defect Warranty Period (unless
previously provided), copies of all subcontracts containing such unexpired and
assignable warranties of the Major Subcontractor with appropriate redactions of
the financial and other terms thereof.

16.5 Correction of Defects.

16.5.1 Notice of Warranty Claim. Subject to Section 16.2 and Section 16.6, if,
during the applicable Warranty Period, Owner provides Notice to Contractor
within a reasonable time (given the nature of the defect), but prior to the
expiration of the applicable Warranty Period, that any of the Work fails to
satisfy the Defect Warranty during the Defect Warranty Period applicable to such
Work, the Design Warranty during the Design Warranty Period applicable to such
Work or the Installation Services Warranty during the Installation Services
Warranty Period applicable to such Work (as the case may be), then Contractor
shall have a reasonable opportunity to inspect such claimed defect, and at
Contractor’s own cost and expense as promptly as practicable refinish, repair or
replace, at its option, such non-conforming or defective part of the Work to
Owner’s reasonable satisfaction in accordance with Prudent Utility Practice,
Applicable Law, Applicable Permits, and this Agreement. Additionally, Contractor
shall pay the cost of removing any defect, shipping and installation of
replacement parts in respect of a defect and the cost of repairing or replacing
such part of the Work as shall be necessary to cause the Work to conform to the
applicable Warranty. The timing of and the work to be completed with respect to
any such remediation or repair shall be subject to Owner’s approval, such
approval not to be unreasonably withheld or delayed. Notwithstanding the
foregoing and subject to Section 16.6, if any of the Work shall fail to satisfy
the applicable Warranty during the applicable Warranty Period, and such failure
endangers human health or property or materially and adversely affects the
operation of the Project, Contractor shall correct the failure as soon as is
practicable. Notwithstanding anything to the contrary herein, Contractor shall
have the right to dispute any Warranty claim.

 

50



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16.5.2 Correction of Defects by Owner. Contractor may request Owner to perform
all or any portion of Contractor’s obligations with respect to any Warranty
claim. Upon such request, Owner may elect to perform such obligations in Owner’s
sole discretion, and if Owner elects not to perform such obligations, Contractor
shall remain obligated to and shall perform such obligations. Contractor shall
reimburse Owner for all actual and substantiated costs and expenses reasonably
incurred by Owner and its Affiliates to perform Contractor’s obligations with
respect to such Warranty claim within twenty-five (25) days after receiving
Owner’s request for payment of such costs. If Owner elects to perform such
obligations, Owner shall provide Contractor and its representatives with
reasonable access to the Project to observe Owner’s and its Affiliates’ or other
third party’s performance of the Warranty work.

16.5.3 Failure of Contractor to Perform Warranty Work. If Contractor does not
use its reasonable efforts to proceed to complete the Warranty work, or cause
any relevant Subcontractor to proceed to complete the Warranty work, required to
satisfy any Warranty claim properly asserted under the terms of this Article 16,
Owner shall provide Contractor with a written notice (a “Warranty Claim Notice”)
detailing the nature of such Warranty claim, and shall provide Contractor with
an opportunity to discuss such claim with Owner (including an opportunity for
Contractor to describe why Contractor disagrees with such claim). Within five
(5) days after receipt of such Warranty Claim Notice, if Owner is not satisfied
that such Warranty claim has been adequately remedied or resolved, or continues
to disagree with Contractor regarding such Warranty claim, Owner shall give
Contractor a further written notice of Owner’s intent to perform itself or cause
to be performed by third parties, the work that is the subject of such claim (an
“Owner-Performance Notice”). If Contractor fails to commence, or cause any
relevant Subcontractor to commence, design, engineering, procurement or other
work related to such obligation within five (5) days after its receipt of such
Owner-Performance Notice, Owner shall have the right to perform the necessary
work or have third parties perform such work and Contractor shall bear the
reasonable costs thereof (plus seven percent (7%) of such costs as an allowance
for overhead and related costs); provided that Contractor shall be given the
opportunity to observe, review and test the performance of such work and/or the
results of such work for the purposes of satisfying itself that such work has
been correctly performed in accordance with the Statement of Work and the other
applicable provisions of this Agreement related to such work that Contractor,
had it performed the work itself, would have observed to comply with this
Agreement. If any of the Work fails to satisfy the applicable Warranty during
the applicable Warranty Period and any such failure occurs under circumstances
where there is an immediate need for repairs due to the endangerment of human
health or property, Owner may perform such Warranty work for Contractor’s
account without prior Notice to Contractor; provided that, if practicable, Owner
provides reasonably prompt Notice to Contractor of such immediate need prior to
performing such Warranty work and, if reasonably practicable, gives Contractor
the opportunity to perform such Warranty work.

16.6 Limitations On Warranties. EXCEPT FOR THE EXPRESS WARRANTIES AND
REPRESENTATIONS SET FORTH IN SECTION 3.1, SECTION 3.13, THIS ARTICLE 16, AND
SECTION 17.2.1, CONTRACTOR DOES NOT MAKE ANY OTHER EXPRESS WARRANTIES OR
REPRESENTATIONS, OR ANY IMPLIED WARRANTIES OR REPRESENTATIONS, OF ANY KIND IN
RESPECT OF PROJECT HARDWARE OR THE WORK, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR PURPOSE. THE REMEDIES PROVIDED FOR IN THIS
ARTICLE 16 WITH

 

51



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

RESPECT TO PROJECT HARDWARE OR ANY WORK WHICH FAILS TO SATISFY THE DEFECT
WARRANTY DURING THE APPLICABLE DEFECT WARRANTY PERIOD, THE DESIGN WARRANTY
DURING THE APPLICABLE DESIGN WARRANTY PERIOD OR THE INSTALLATION SERVICES
WARRANTY DURING THE APPLICABLE INSTALLATION SERVICES WARRANTY PERIOD (AS THE
CASE MAY BE) SHALL BE THE SOLE AND EXCLUSIVE REMEDIES FOR OWNER AS A RESULT OF
SUCH FAILURE.

 

  17. EQUIPMENT IMPORTATION; TITLE

17.1 Importation of Project Hardware. Contractor, at its own cost and expense,
shall make all arrangements, including the processing of all documentation,
necessary to import the Project Hardware to be incorporated into the Project. In
no event shall Owner be responsible for any delays in custom clearance or any
resulting delays in performance of the Work; provided, that the Contractor may
be relieved there from pursuant to a claim of a Force Majeure Event, to the
extent applicable.

17.2 Title.

17.2.1 Condition. Subject to Section 17.2.2, Contractor warrants good and
marketable title, free and clear of all liens, claims, charges, security
interests, and encumbrances whatsoever (other than those created by Owner, any
third-party (other than a Subcontractor or Affiliate of Contractor or any of its
subcontractors) or that result from Owner’s failure to pay Excluded Taxes
hereunder), to all Work, Project Hardware and other items furnished by
Contractor or any of the Subcontractors that become part of the Project or that
are to be used for the operation, maintenance or repair thereof.

17.2.2 Transfer. Title to the Project Hardware and other items that become part
of the Project shall pass to Owner in accordance with Section 17.2.1 upon the
earlier of (i) payment for such Project Hardware or other items or (ii) delivery
of such Project Hardware or other items to the Site.

17.2.3 Custody During Performance. Contractor shall have care, custody, risk of
loss, and control of all Project Hardware and other items that have been
installed until the earlier of (i) the Substantial Completion Date and (ii) the
date of termination of this Agreement.

17.3 Transfer of Care, Custody and Control.

17.3.1 Upon Turnover. On the Substantial Completion Date, Owner shall take
complete possession, care, custody, risk of loss and control and assume
responsibility for the daily ownership, operation and maintenance of the
Project.

17.3.2 Upon Early Termination. Upon the termination of this Agreement, Owner
shall have care, custody and control of all Project Hardware and other items
that have been installed as part of the Project.

 

52



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  18. DEFAULTS AND REMEDIES

18.1 Contractor Events of Default. Contractor shall be in default of its
obligations pursuant to this Agreement upon the occurrence of any one or more
events of default set forth below (each, a “Contractor Event of Default”):

 

  (a) Contractor or Contractor’s Surety becomes Bankrupt;

 

  (b) Contractor assigns or transfers this Agreement or any right or interest
herein except in accordance with Article 25;

 

  (c) Contractor fails to maintain any insurance coverages required of it in
accordance with Article 20 and Contractor fails to remedy such breach within
thirty (30) days after the date on which Contractor first receives a Notice from
Owner with respect thereto, except such thirty (30) day limit shall be extended
if: (i) curing such failure reasonably requires more than thirty (30) days; and
(ii) Contractor commences such cure within such thirty (30) day period and
diligently prosecutes and completes such cure within sixty (60) days thereafter;

 

  (d) Contractor fails to perform any provision of this Agreement providing for
the payment of money to Owner, except for any amounts disputed by Contractor in
good faith, and such failure continues for twenty (20) days after Contractor has
received a Notice of such payment default from Owner;

 

  (e) Contractor fails to perform any material provision of this Agreement not
otherwise addressed in this Section 18.1 and such failure continues for thirty
(30) days after Notice from Owner, except such thirty (30) day limit shall be
extended if: (i) curing such failure reasonably requires more than thirty
(30) days; and (ii) Contractor commences such cure within such thirty (30) day
period and diligently prosecutes and completes such cure within sixty (60) days,
in each case after the date on which Contractor first receives a Notice from
Owner with respect thereto;

 

  (f) Contractor’s liability for Delay Liquidated Damages exceeds the relevant
cap amounts set forth in Section 29.2.2;

 

  (g) Contractor fails to maintain the Performance and Payment Bonds in
accordance with Section 3.17; or

 

  (h) Contractor’s Surety defaults in the performance of its obligations under
the Performance and Payment Bonds; or

 

  (i) Contractor voluntarily and completely ceases Work for a period of thirty
(30) consecutive days and Contractor fails to resume the Work within thirty
(30) days after the date on which Contractor first receives a Notice from Owner
with respect thereto;

 

53



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18.2 Owner’s Rights and Remedies. If a Contractor Event of Default occurs,
subject to Article 29, Owner shall have the following rights and remedies and
may elect to pursue any or all of them, in addition to any other rights and
remedies that may be available to Owner hereunder, and Contractor shall have the
following obligations:

 

  (a) Owner may terminate this Agreement after having given ten (10) Business
Days prior Notice of such termination to Contractor;

 

  (1) if Owner terminates this Agreement in accordance with the provisions
hereof, Contractor shall stop Work, enter into no further obligations related
thereto and withdraw from the Site, shall remove such materials, equipment,
tools, and instruments used by and any debris or waste materials generated by
Contractor in the performance of the Work as Owner may direct, and Owner may
take possession of any or all Contractor Deliverables necessary for completion
of the Work (whether or not such Contractor Deliverables are complete);

 

  (2) upon receipt of written Notice from Owner of termination of this Agreement
pursuant to Section 18.1, Contractor will in the event such Contractor Event of
Default has occurred after Substantial Completion, (a) enter into no further
subcontracts and purchase orders; and (b) at Owner’s instruction, to the extent
Contractor may do so under the terms of such Subcontract, assign its rights
under all Subcontracts to Owner or Owner’s designee;

 

  (3) if Owner terminates this Agreement, Owner may seek damages as provided in
Section 19.1.

 

  (b) Owner may proceed against the Performance and Payment Bonds;

 

  (c) Owner may seek equitable relief solely to cause Contractor to take action,
or to refrain from taking action pursuant to this Agreement; and

 

  (d) Owner may pursue the dispute resolution procedures set forth in Article 30
to enforce the provisions of this Agreement and to seek actual direct damages
subject to the limitations of liability set out in this Agreement.

18.3 Owner Event of Default. Owner shall be in default of its obligations
pursuant to this Agreement upon the occurrence of any one or more events of
default set forth below (each, an “Owner Event of Default”):

 

  (a) Owner becomes Bankrupt;

 

  (b)

Owner fails to perform any material provision of this Agreement not otherwise
addressed in this Section 18.3 and such failure continues for thirty (30) days
after Notice from Contractor, except such thirty (30) day limit shall be
extended if: (i) curing such failure reasonably requires more

 

54



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  than thirty (30) days; and (ii) Owner commences such cure within such thirty
(30) day period and diligently prosecutes and completes such cure within sixty
(60) days, in each case after the date on which Owner first receives a Notice
from Contractor with respect thereto;

 

  (c) Owner assigns or transfers this Agreement or any right or interest herein,
except in accordance with Article 25; or

 

  (d) Owner fails to perform any provision of this Agreement providing for the
payment of money to Contractor and such failure continues for twenty (20) days
after Owner has received a Notice of such payment default from Contractor; or

18.4 Contractor’s Rights and Remedies. If an Owner Event of Default occurs,
subject to Article 29, Contractor shall have the following rights and remedies
and may elect to pursue any or all of them, in addition to any other rights and
remedies that may be available to Contractor hereunder:

 

  (a) Contractor may terminate this Agreement after having given ten
(10) Business Days prior Notice of such termination to Owner (in which event
Contractor shall be compensated in the manner described in Section 19.2);

 

  (b) to pursue the dispute resolution procedures set forth in Article 30 to
enforce the provisions of this Agreement and to seek actual direct damages
subject to the limitations of liability set out in this Agreement; and

 

  (c) to suspend the Work by giving Notice of such suspension to Owner; provided
that such Notice of suspension may be given by Contractor either concurrently or
at any time after the Notice described in Section 18.3(d).

Notwithstanding anything to the contrary in this Section 18.4 and without
limiting any of Contractor’s other rights pursuant to this Section 18.4, if
Owner shall fail to pay any amount due to Contractor hereunder that is not in
dispute and such failure has not been cured in full within ten (10) days after
Owner receives Notice from Contractor that it failed to pay such payment by the
due date, Contractor may suspend performance of the Work until the undisputed
portion of such unpaid amount has been paid to Contractor in full.

18.5 Suspension. Owner may, in its sole discretion, order Contractor to suspend
the Work, in whole or in part, for a period of time as Owner may determine. The
suspension shall commence on the day specified in Owner’s Notice which shall be
at least fifteen (15) Business Days after Owner Notifies Contractor concerning
such suspension. Upon the commencement of the suspension, Contractor shall stop
the performance of the suspended Work except as may be necessary to carry out
the suspension and protect and preserve the Work completed prior to the
suspension. The provisions of this Agreement related to Owner-Caused Delays
shall be applicable to any suspension by Owner pursuant to this Section 18.5.
Contractor shall initiate the resumption of any suspended Work within twenty
(20) Business Days after Owner gives Contractor Notice to do so and shall use
its commercially reasonable efforts to resume the Work fully as soon as
reasonably practicable.

 

55



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18.6 Stop or Slow Work Directive.

18.6.1 Notwithstanding Section 18.5, Owner may issue a stop work or slow work
directive where, in the reasonable judgment of Owner:

 

  (a) Contractor or any Subcontractor is performing the Work materially contrary
to the conditions and terms of this Agreement;

 

  (b) Continued work could cause damage, or render remedial action ineffective
for any product form/service provided by Contractor or Subcontractors; or

 

  (c) A safety issue arises that is an imminent threat to Person(s) or property.

18.6.2 Upon receipt of a stop work or slow work directive, Contractor and all
Subcontractors shall cease or slow operations, as applicable, including
shipments on any specified product or service, to the extent stipulated by the
stop or slow work directive. Contractor and Subcontractors shall not resume Work
on an activity described in a stop or slow work directive until Contractor has
obtained a written authorization from Owner.

 

  19. TERMINATION

19.1 Termination and Damages for Contractor Event of Default. Subject to Article
29 and except as set forth in Section 19.1, upon a termination of this Agreement
in accordance with Section 18.2(a), Owner shall be entitled to recover from
Contractor, as damages for loss of bargain and not as a penalty, (and in
addition to all other amounts Owner is entitled to recover under this Agreement,
including any liquidated damages accrued prior to such termination) an amount
equal to the actual and substantiated costs reasonably incurred to complete the
Work (including compensation for obtaining a replacement contractor required as
a consequence of such Contractor Event of Default) minus the unpaid portion of
the Contract Price that would have been payable to Contractor but for such
Contractor Event of Default; provided however, that if the unpaid portion of the
Contract Price exceeds the cost of completing the Work, then no payment shall be
required. At any time following termination and pending final determination of
the actual total cost of the remaining Work, Owner may notify Contractor of its
provisional assessment of the net amount (if any) which will be due from
Contractor following such final determination of the actual total cost of the
remaining Work, and any amount so determined shall be due and payable by
Contractor to Owner within thirty (30) days of Contractor’s receipt of Owner’s
provisional assessment unless Contractor notifies Owner within such thirty
(30) day period that it disputes Owner’s assessment, in which case, Contractor
shall pay the undisputed amount. Contractor and Owner shall use reasonable
efforts to resolve such disputed amount reasonably expeditiously and in any case
in accordance with the provisions of Article 30. Upon determination of the
actual total cost of such remaining Work, Owner shall Notify Contractor of the
amount, if any, that Contractor shall pay Owner if such costs are more than or
less than the provisional assessment. If it is determined for any reason that
there was not a Contractor Event of Default or that Owner was not entitled to
the remedy against Contractor provided above, Owner will be liable to Contractor
(i) for the amount for which Owner would be liable as if

 

56



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Contractor terminated this Agreement pursuant to Section 18.4(a) and
(ii) (without duplication) any amounts then payable to Contractor that remain
unpaid in connection with the Work as of the date of termination.

19.2 Payment to Contractor in the Event of Termination for Owner Event of
Default. If Contractor terminates this Agreement due to an Owner Event of
Default, then as sole compensation through the effective date of termination,
Owner shall pay to Contractor not later than ten (10) Business Days following
receipt of Contractor’s Invoice delivered pursuant to Section 19.4, an
(a) amount equal to the value of all Work performed by Contractor up to the time
of such termination, including in connection with any milestones that Contractor
has completed or partially completed and for which Contractor has not previously
been paid; plus (b) actual and substantiated costs (including sales and use
Taxes) reasonably incurred in connection with: (i) equipment and materials
ordered for the Work which have been delivered to Contractor or for which
Contractor is legally liable to pay or accept delivery (title to all of which
shall pass to Owner upon payment for same); (ii) payments made by Contractor to
its Subcontractors and Suppliers in connection with the termination of any
subcontracts, including any cancellation charges; (iii) protecting the Work and
leaving the Site in a clean and safe condition as directed by Owner; and
(iv) satisfying other obligations, commitments and claims which Contractor may
have entered into in good faith with third parties directly in connection with
this Agreement and which are not otherwise covered herein plus seven percent
(7%); provided that Contractor takes reasonable steps to mitigate such costs,
losses and damages to the extent reasonably practicable following such
termination; (c) any and all demobilization costs, losses and damages incurred
by Contractor or any Subcontractor or Supplier in connection with such
termination plus seven percent (7%); and (d) any Excluded Taxes imposed on
Contractor or any Subcontractor.

19.3 Termination for Failure to Issue Notice to Proceed. If Owner has not issued
a Notice to Proceed within one hundred and twenty (120) days of the Effective
Date, either Party shall have the right to issue a written notice of termination
and the Agreement shall be deemed terminated as of the date of receipt of such
notice of termination; provided that if a Notice to Proceed has been issued by
Owner prior to Owner’s receipt of notice of termination pursuant to this
Section 19.3, then Contractor shall be deemed to have waived any right to
terminate this Agreement pursuant to this Section 19.3. In the event of a
termination pursuant to this Section 19.3, neither Party shall have any further
liability to the other except that Owner shall be obligated to pay to Contractor
the non-refundable portion of the PV Module Supply Agreement Deposit [***] under
the PV Module Supply Agreement.

19.4 Termination Invoices. Contractor shall submit an invoice or invoices
(collectively, the “Contractor’s Termination Invoice”) to the Owner at any time
within sixty (60) days after any termination pursuant to Section 18.4(a) which
shall set forth all amounts due to Contractor that remain unpaid in connection
with the Project (or, in the event that the Owner Event of Default shall be of
the type described in Sections 18.3(a), 18.3(b) or 18.3(d), such Contractor’s
Termination Invoice shall be deemed to have been given as of the date of the
occurrence of such Owner Event of Default). This Section 19.4 and Section 19.2
shall survive termination of this Agreement until the payment due to Contractor
has been made.

 

57



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19.5 Contractor Conduct. Upon issuance of a Notice of termination pursuant to
either Section 18.2(a) or Section 18.4(a), Contractor shall: (a) cease
operations as directed by Owner in the Notice in the case of termination
pursuant to Section 18.2(a) and Section 18.2(b) take action necessary, or that
Owner may reasonably direct, for the protection and preservation of the Work.

 

  20. INSURANCE

Contractor and Owner shall provide and maintain the insurance specified in
Exhibit S in accordance with the terms and provisions of Exhibit S.

 

  21. RISK OF LOSS OR DAMAGE

21.1 Risk of Loss Before Substantial Completion. Until the Substantial
Completion Date, subject to the provisions of this Article 21, Contractor
assumes risk of loss, and, without limitation of its right to relief pursuant to
Article 8, responsibility, for the cost of replacing or repairing any damage to
the Project and the Work related thereto (including the Project Hardware).

21.2 Risk of Loss After Substantial Completion. Risk of loss to the Project
shall pass to Owner from and after the Substantial Completion Date; provided,
however, Contractor shall be responsible for damage to the Project that is
(i) caused by Contractor or one of its Subcontractors or (ii) a defect covered
by the Warranties provided by Contractor pursuant to Section 16.

21.3 Insurance Proceeds. Notwithstanding the foregoing provisions of this
Article 21, if and to the extent the Owner Financing Parties exercise their
rights to withhold or direct any trustee or agent acting on behalf of the Owner
Financing Parties to withhold any insurance proceeds paid in relation to loss or
damage to the Project, Contractor shall not be obligated to make good at its own
cost such loss or damage pursuant to this Article 21; provided however that the
release of insurance proceeds to Contractor over time without delay shall not
constitute a withholding for the purpose of this Section 21.3.

 

  22. INDEMNIFICATION

22.1 By Contractor. Contractor shall defend, indemnify and hold harmless, Owner
and its employees, agents, partners, Affiliates, shareholders, members,
directors, officers, managers and permitted assigns (each, an “Owner
Indemnitee”), from and against the following:

 

  (a) all Losses for third-party claims for property damage, personal injury,
bodily injury or death arising out of or resulting from (i) any negligent,
willful, reckless or otherwise tortious act or omission (including strict
liability) of any Contractor Party during the performance of the Work or
(ii) breach of this Agreement by Contractor (including breach of the safety and
behavior standards set forth in Section 3.22);

 

  (b) all Losses arising out of or resulting from employers’ liability or
workers’ compensation claims filed by any employees or agents of Contractor or
any of its Subcontractors;

 

58



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (c) claims by any Governmental Authority arising out of or resulting from the
failure of Contractor to pay, as and when due, all Taxes, fees or charges of any
kind imposed by any Governmental Authority for which Contractor is obligated to
pay pursuant to the terms of this Agreement;

 

  (d) all fines or penalties issued by any Governmental Authority that arise or
result from violation of Applicable Law or an Applicable Permit (or any third
party out-of-pockets costs incurred by Owner as a direct result of investigating
or defending against such fines or penalties) by Contractor, any Subcontractor
or Owner as a result of the failure of Contractor or any Subcontractor to comply
with Applicable Law or an Applicable Permit; and

 

  (e) without duplication under Section 22.1(d), any and all Losses, including
claims for property damage, personal injury or bodily injury or death only with
respect to third parties, or claims by a Governmental Authority for remediation
or removal of Hazardous Materials, whether or not involving damage to the
Project or the Site, arising out of or resulting from the use or Release of
Hazardous Materials by a Contractor Party whether lawful or unlawful, during the
term of this Agreement. Such use or Release of Hazardous Materials include:

 

  (1) any use or Release of Hazardous Materials by Contractor Parties in
connection with the performance of the Work which use includes the storage,
transportation, processing or disposal of such Hazardous Materials by a
Contractor Party;

 

  (2) any Release of a Hazardous Material in connection with the performance of
the Work by a Contractor Party;

 

  (3) any enforcement or compliance proceeding commenced by or in the name of
any Governmental Authority or by any third party because of an alleged,
threatened or actual violation of any Applicable Law, Environmental Law,
Applicable Permit or governmental approval by a Contractor Party, including but
not limited to violations as a result of the use of Hazardous Materials in
connection with the performance of the Work; and

 

  (4) the use or Release of Hazardous Materials at the Site by a Contractor
Party or the use or Release of Hazardous Materials at the Project or from any
on-Site equipment by a Contractor Party during the term of this Agreement.

22.2 By Owner. Owner shall defend, indemnify and hold harmless Contractor, each
of the Subcontractors and any Person acting for or on behalf of Contractor and
their respective employees, agents, partners, Affiliates, shareholders, members,
directors, officers, managers and permitted assigns (each, a “Contractor
Indemnitee”), from and against the following:

 

59



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (a) all Losses from third-party claims for property damage, personal injury or
bodily injury or death arising out of or resulting from (i) any negligent,
willful, reckless or otherwise tortious act or omission (including strict
liability) of any Owner Party or (ii) breach of this Agreement by Owner;

 

  (b) all Losses arising out of or resulting from employers’ liability or
workers’ compensation claims filed by any employees or agents of Owner;

 

  (c) claims by any Governmental Authority that directly or indirectly arise out
of or result from the failure of Owner to pay, as and when due, all Taxes, fees
or charges of any kind imposed by any Governmental Authority for which Owner is
obligated to pay pursuant to the terms of this Agreement; and

 

  (d) without duplication under Section 22.2(c), any and all Losses, including
claims for property damage, personal injury or bodily injury or death only with
respect to third parties, or claims by a Governmental Authority for remediation
or removal of Hazardous Materials, whether or not involving damage to the
Project or the Site, arising out of or resulting from the use or Release of
Hazardous Materials by an Owner Party whether lawful or unlawful, during the
term of this Agreement or the presence of Pre-Existing Contamination (including
any obligations that Contractor has assumed in respect thereof pursuant to
Section 3.20)). Such use or Release of Hazardous Materials shall include:

 

  (1) the presence or existence of Hazardous Materials at the Site brought onto
or generated at the Site by Owner; or

 

  (2) the Release of a Hazardous Material by an Owner Party, such Hazardous
Materials otherwise having been brought onto the Site by Contractor or any
Subcontractor in accordance with the terms of this Agreement and all Applicable
Laws; and

 

  (3) the presence or existence of Hazardous Materials at the Site (except as
provided in Section 3.20); and

 

  (e) any and all fines, penalties or assessments issued by any Governmental
Authority that Contractor may incur as a result of executing any applications at
Owner’s request.

22.3 Patent Infringement and Other Indemnification Rights. Contractor shall
defend, indemnify, and hold harmless the Owner Indemnitees against all Losses
arising from or related to any Intellectual Property Claim. If Owner provides
Notice to Contractor of the receipt of any such claim, Contractor shall, at its
own expense settle or defend any such Intellectual Property Claim and pay all
associated damages and costs, including reasonable attorney’s fees. If Owner is
enjoined by a final, non-appealable judgment of a court of competent
jurisdiction or as a result of injunctive relief provided by a court of
competent jurisdiction from completing the Project or any part thereof, or from
the use, operation, or enjoyment of the Project or any part thereof, as a

 

60



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

result of such Intellectual Property Claim, Contractor shall, at its sole
expense or discretion, either: (a) procure for Owner, or reimburse Owner for
procuring, the right to continue using the infringing service, Project Hardware
or other Work; (b) modify the infringing service, Project Hardware or other Work
so that the same becomes non-infringing; or (c) replace the infringing service,
Project Hardware or other Work with non-infringing service, Project Hardware or
other Work, as applicable, of comparable functionality and quality. If
Contractor believes there may be a basis for an Intellectual Property Claim,
Contractor may take any of the actions set forth above in (a), (b) or (c) of
this Section 22.3. In no event shall Contractor take any action pursuant to (a),
(b) or (c) of this Section 22.3 which adversely affects Owner’s continued use
and enjoyment of the applicable service, Project Hardware, or other Work without
the prior written consent of Owner. Owner’s acceptance of the supplied materials
and equipment or other component of the Work shall not be construed to relieve
Contractor of any obligation hereunder.

22.4 Electronic Data Files. Except where any Contractor Deliverable shall be in
the form of an electronic data file, any other electronic data files furnished
to Owner pursuant to this Agreement are provided only for the convenience of
Owner. Owner recognizes that such electronic data files not provided to Owner as
a Contractor Deliverable may not be adequate or appropriate for Owner’s needs.
In the case of any discrepancies between the Contractor Deliverable represented
by electronic data files and the plotted hardcopy of such files bearing the seal
of Contractor’s registered professional engineer, the sealed hardcopy shall
govern. Contractor assumes no responsibility for the accuracy or completeness of
the electronic data files not provided to Owner as a Contractor Deliverable, and
any use or reuse of such electronic data for any purpose shall be at Owner’s
sole risk.

22.5 Claim Notice. An Indemnitee shall provide Notice to the indemnifying Party,
within seven (7) days after receiving Notice of the commencement of any legal
action or of any claims or threatened claims against such Indemnitee in respect
of which indemnification may be sought pursuant to the foregoing provisions of
this Article 22 or any other provision of this Agreement providing for an
indemnity (such Notice, a “Claim Notice”). The delay or failure of such
Indemnitee to provide the Notice required pursuant to this Section 22.6 to the
other Party shall not release the indemnifying Party from any indemnification
obligation which it may have to such Indemnitee except (i) to the extent that
such failure or delay actually and adversely affected the indemnifying Party’s
ability to defend such action or increased the amount of the loss, and (ii) that
the indemnifying Party shall not be liable for any costs or expenses of the
Indemnitee in the defense of the claim, suit, action or proceeding during such
period of failure or delay.

22.6 Defense of Claims. In case any such claim or legal action shall be made or
brought against an Indemnitee and such Indemnitee shall Notify (by sending a
Claim Notice) the indemnifying Party thereof, the indemnifying Party shall be
entitled to assume and control the defense of the claim (other than any
Intellectual Property Claim, which shall, in all cases, be controlled by
Contractor unless otherwise agreed by the Parties) that is the subject of such
Claim Notice, in which case the indemnifying Party may select counsel acting
reasonably, and the indemnifying Party shall pay all expenses of the conduct of
such defense.

 

  (a)

Prior to the assumption of the defense of any claim by the indemnifying Party or
if the indemnifying Party fails to assume or diligently prosecute

 

61



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  the defense of any claim in accordance with the provisions of this
Section 22.7, the Indemnitee shall have the right to control the defense of such
claim and the fees and expenses of such defense, including reasonable attorneys’
fees of the Indemnitee’s counsel and any judgment or reasonable settlement
amount in connection with such claim, shall be borne by the indemnifying Party,
provided that the indemnifying Party shall be entitled, at its expense, to
participate in (but not control) such defense.

 

  (b) As between the Parties, the indemnifying Party shall control the
settlement of all claims, in coordination with any insurer as required under the
applicable insurance policies in Article 20 as to which it has assumed the
defense; provided that to the extent the indemnifying Party, in relation to such
insurer, controls settlement: (i) such settlement shall include a dismissal of
the claim and an explicit release from the party bringing such claim or other
proceedings of all Indemnitees; and (ii) the indemnifying Party shall not
conclude any settlement without the prior approval of the Indemnitee, which
approval shall not be unreasonably withheld or delayed.

 

  (c) Except as provided in the preceding subsection concerning the indemnifying
Party’s failure to assume or to diligently prosecute the defense of any claim,
no Indemnitee seeking reimbursement pursuant to the foregoing indemnity shall,
without the prior written consent of the indemnifying Party, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claim, suit, investigation or proceeding for which indemnity is afforded
hereunder unless such Indemnitee reasonably believes that the matter in question
involves potential criminal liability against such Indemnitee.

 

  (d) The Indemnitee shall provide reasonable assistance to the indemnifying
Party when the indemnifying Party so requests, at the indemnifying Party’s
expense, in connection with such legal action or claim, including executing any
powers-of-attorney or other documents required by the indemnifying Party with
regard to the defense or indemnity obligations.

22.7 Survival of Indemnity Obligations. The indemnities set forth in this
Article 22 shall survive the Final Completion Date or the earlier termination of
this Agreement.

 

  23. CONFIDENTIAL INFORMATION

23.1 Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means non-public information concerning the business,
operations and assets of Owner or Contractor (as the case may be) or their
respective Affiliates (collectively, the “Disclosing Party”) provided to the
other Party (the “Receiving Party”), including, without limitation the terms and
conditions of this Agreement or any related agreement. Confidential Information
must be first disclosed in tangible form (written, electronic,

 

62



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

photographic, etc.) and conspicuously marked “Confidential”, “Proprietary”, or
the like at the time of disclosure or within thirty (30) days of disclosure; or
first disclosed in non-tangible form and orally identified as confidential or
proprietary at the time of disclosure or confirmed in writing within thirty
(30) days of disclosure. Confidential Information shall not include
(a) information known to Receiving Party prior to obtaining the same from
Disclosing Party as reflected by the written records of Receiving Party;
(b) information in the public domain at the time of disclosure by Disclosing
Party; (c) information obtained by Receiving Party from a third party without
any obligation of confidentiality who did not receive same, directly or
indirectly, from Disclosing Party; or (d) information approved for public
release by express prior written consent of an authorized officer of Disclosing
Party. The Party claiming that any of the exceptions set forth in clauses
(a) through (d) apply shall have the burden of proof to establish such
applicability.

23.2 Use of Confidential Information.

 

  (a) Receiving Party hereby agrees that it shall use the Confidential
Information solely for the purpose of performing its obligations under this
Agreement and not in any way detrimental to Disclosing Party or its Affiliates.
Receiving Party agrees to use the same degree of care to protect Confidential
Information received by it as Receiving Party uses with respect to its own
proprietary or confidential information, which in any event shall result in a
reasonable standard of care to prevent unauthorized use or disclosure of the
Confidential Information. Except as otherwise provided herein, Receiving Party
shall keep confidential and not disclose or use the Confidential Information.

 

  (b) Notwithstanding the provisions of this Section 23.2, Receiving Party may
disclose any of the Confidential Information if, but only to the extent, that,
based upon reasonable advice of counsel, Receiving Party is required to do so by
the disclosure requirements of any Applicable Laws. Prior to making or
permitting any such disclosure, Receiving Party shall provide Disclosing Party
with prompt Notice of any such requirement so that Disclosing Party (with
Receiving Party’s assistance if requested) may seek a protective order or other
appropriate remedy.

 

  (c) Subject to Section 23.2(b), Receiving Party shall not, without the prior
written consent of Disclosing Party, disclose to any third party the fact that
Confidential Information has been made available to Receiving Party.

 

  (d) Notwithstanding anything contained herein:

 

  (1) Contractor may provide any and all Confidential Information of Owner to
Subcontractors and insurance agents to the extent necessary to perform the Work
and its obligations under this Agreement, without the consent of Owner; and

 

63



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  (2) either Party may provide any and all Confidential Information of the other
Party to its advisors, Affiliates, rating agencies, investors and potential
investors, lenders and potential lenders and their respective representatives to
the extent necessary in connection with the matters contemplated by this
Agreement, in each case without the consent of the other Party.

 

  (e) Except for a disclosure pursuant to Section 23.2(b), each Party shall
advise each Person to whom it provides the other Party’s Confidential
Information under Section 23.2(d) of the confidentiality obligations set forth
in this Section 23, and each Party shall be liable to the other Party for any
breach of such confidentiality obligations by any such Person to whom it has
provided the other Party’s Confidential Information.

23.3 Return of Confidential Information.

 

  (a) Except as is necessary for Contractor to perform the Work and its
obligations under this Agreement, and subject to Section 24.1, at any time upon
the request of Disclosing Party, Receiving Party shall promptly deliver to
Disclosing Party or destroy if so directed by Disclosing Party (with such
destruction to be certified by Receiving Party) all documents (and all copies
thereof, however stored) furnished to or prepared by Receiving Party that
contain Confidential Information and all other documents in Receiving Party’s
possession that contain or that are based on or derived from Confidential
Information (other than Contractor Deliverables provided by Contractor to Owner
pursuant to this Agreement); provided that the Receiving Party may retain one
copy of such Confidential Information solely for the purpose of complying with
its audit and document retention policies; and provided further, that all such
retained Confidential Information shall be held subject to the terms and
conditions of this Agreement.

 

  (b) The terms of this Section 23.3 shall not apply to the Contractor
Deliverables.

23.4 Protection of Confidential Information. Notwithstanding the return or
destruction of all or any part of the Confidential Information, the
confidentiality provisions set forth in this Agreement shall nevertheless remain
in full force and effect with respect to specific Confidential Information until
the date that is five (5) years after the earlier of (i) the Final Completion
Date or (ii) the termination of this Agreement.

23.5 Export. Any export of Confidential Information disclosed under this
Agreement shall be prohibited without the express written consent of the
Disclosing Party. Before exporting or re-exporting any of the Disclosing Party’s
Confidential Information, the Receiving Party must comply with all applicable
regulations of the U.S. Department of Commerce Office of Export Administration
and any other applicable agencies.

 

64



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23.6 Confidential Information Remedy. The Parties acknowledge that the
Confidential Information is valuable and unique, and that damages would be an
inadequate remedy for breach of this Article 23 and the obligations of each
Party under this Article 23 are specifically enforceable. Accordingly, the
Parties agree that a breach or threatened breach of this Article 23 by either
Party, shall entitle the other Party to seek an injunction preventing such
breach, without the necessity of proving damages or posting any bond. Any such
relief shall be in addition to, and not in lieu of, monetary damages (including
consequential damages) or any other legal or equitable remedy available to such
Party or its Affiliates.

 

  24. INVENTIONS AND LICENSES

24.1 Invention; License. Any idea, invention, work of authorship, drawing,
design, formula, algorithm, utility, tool, pattern, compilation, program,
device, method, technique, process, improvement, development or discovery
(collectively, “Invention”), whether or not patentable, copyrightable or
entitled to legal protection as a trade secret or otherwise, that Contractor may
conceive, make, develop, create, reduce to practice or work on, in whole or in
part, in the course of performing the Work, shall be owned and retained by
Contractor. Subject to the provisions of Article 23, Contractor hereby grants to
Owner, effective with respect to the Project as of the Substantial Completion
Date, a perpetual paid-up, irrevocable, non-transferable (except as set forth in
Article 25), non-exclusive, non-sublicensable, royalty-free license to use all
Inventions, and all Intellectual Property Rights of Contractor which, in each
case, are embodied in the Work and/or the Contractor Deliverables for Owner’s
use as needed for the operation, maintenance and repair of the Project or
components thereof in connection with the Project. Owner shall further have the
right to alter the Project or components thereof. Contractor shall, prior to
directing any Subcontractor to produce any design or engineering work in
connection with the Project, obtain a valid license of any Intellectual Property
Rights from such Subcontractor on terms substantially similar to those that
obligate Contractor to Owner as expressed in this Section 24.1.

24.2 Suitability of Contract Design, Engineering and Computer Programming
Information. All Contractor Deliverables and computer software prepared by
Contractor pursuant to this Agreement are instruments of service in respect of
the Project. They are not intended or represented to be suitable for reuse by
Owner or others on extensions of the Project or on any other project. Without
any limitation on the provisions set forth in Article 23, any such unauthorized
reuse without prior written verification or adaptation by Contractor for the
specific purpose intended will be at Owner’s sole risk and without liability or
legal exposure to Contractor. Owner shall defend, indemnify, and hold harmless
Contractor and Contractor Indemnitees against all Losses arising out of or
resulting from such reuse.

24.3 Contractor Deliverables. Subject to Section 24.1, upon Substantial
Completion of the Project, the Contractor Deliverables accumulated or developed
in respect of the Project by Contractor, its employees or any Subcontractors and
delivered to Owner prior to or as a condition to Substantial Completion, as
applicable, shall become the property of Owner without any further consideration
to be provided therefor. Contractor or Subcontractors, as applicable, will
maintain ownership of all Intellectual Property Rights and Inventions embodied
within the Contractor Deliverables.

 

65



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24.4 Software Licenses. To the extent Contractor purchases or provides any
software, which software is necessary or otherwise desirable for the continued
operation of the Project after Substantial Completion, Contractor shall register
Owner as the licensee of such software with the applicable Subcontractor and
provide any other reasonable assistance necessary to procure the rights for
Owner to use such software. In the event that Contractor becomes Bankrupt, or
ceases business operations, Contractor shall provide (or cause to be provided) a
copy of all object code and all associated source code for all software (other
than third party “off the shelf” generally available software) delivered in
connection with this Agreement, including all relevant documentation and
instructions necessary to maintain, duplicate, and compile the source code.

 

  25. ASSIGNMENT

25.1 Assignment to Other Persons. Except as otherwise provided in this
Section 25.1, neither Party may assign this Agreement to any third party,
without the prior written consent of the other Party; provided that nothing in
this Agreement shall prevent Contractor from engaging Affiliates or
subcontractors in connection with the performance of its obligations under this
Agreement (other than its respective payment obligations). Notwithstanding the
foregoing, Contractor may assign this Agreement to any Affiliate of Contractor
(provided that Owner receives written certification from Contractor’s Surety
that the Performance and Payment Bonds remains in full force and effect and that
such Affiliate has the requisite expertise to fulfill Contractor’s obligations
under this Agreement). Notwithstanding the first sentence of this Section 25.1,
(i) Owner may collaterally assign its rights, title and interest under this
Agreement to any Owner Financing Party, who, subject to any consent entered into
by Contractor with the Owner Financing Parties, may further assign such rights,
title and interest under this Agreement upon exercise of remedies by an Owner
Financing Party following a default by Owner under the financing agreements
entered into between Owner and the Owner Financing Parties and, in connection
therewith, Contractor shall execute and deliver a usual and customary consent
(which shall include customary and reasonable additional cure periods for the
benefit of Owner Financing Parties), a customary legal opinion and other
certificates reasonably requested by Owner; provided, however, that Contractor
shall not be obligated without a Change In Work to accept any undertaking
imposed by any Owner Financing Party which Contractor reasonably believes will
increase its obligations under the Agreement, whether such increased obligations
be technical, economic, schedule or otherwise; or (ii) Owner may assign this
Agreement to another entity that is acquiring the Project, whether through asset
acquisition, stock acquisition, merger or otherwise, provided that such entity
(x) has the same or better creditworthiness as Owner and (y) has the technical
and operational capabilities to perform the obligations of Owner under this
Agreement (either by itself or through a third party). Any attempted assignment
or delegation in violation of this Section 25.1 shall be null and void and shall
be ineffective to relieve either Party of its obligations hereunder.

25.2 Indemnitees; Successors and Assigns. Upon any assignment by either Party
hereunder, the definition of “Owner Indemnitee” or “Contractor Indemnitee”, as
applicable, shall be deemed modified to include the assignor and permitted
assignee under such assignment and each of their respective employees, agents,
partners, Affiliates, shareholders, officers, directors, members, managers and
permitted assigns.

 

66



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  26. HAZARDOUS MATERIALS

26.1 Use by Contractor. Contractor shall not and shall not permit any of the
Subcontractors, directly or indirectly, to permit the manufacture, storage,
transmission or presence of any Hazardous Materials on the Site, and Contractor
shall not and shall not permit any of the Subcontractors to Release or otherwise
dispose of any Hazardous Materials on the Site, in each case except in
accordance with Applicable Laws and Applicable Permits and this Agreement and as
required for the performance of the Work. Neither Contractor nor any Contractor
Party shall bring any Hazardous Materials onto the Site without approval from
Owner. In the event that it is necessary for Contractor or any Contractor Party
to bring Hazardous Materials onto the Site, Contractor shall provide information
to Owner regarding the intended use of the Hazardous Materials, expected waste
and the safety data sheets and all other relevant records and documentation.
Contractor shall be responsible for the proper handling, labeling, use, storage,
and management of Hazardous Materials by Contractor and Subcontractors in
connection with the Work in compliance with all Applicable Laws and this
Agreement. Contractor shall cooperate with all reasonable requests of Owner
regarding disposal of any Hazardous Materials used on the Site.

26.2 Remediation by Contractor. Contractor shall be responsible for all
investigations, studies, sampling, testing and remediation of the Site as
required by Applicable Laws and Applicable Permits in connection with the
Release of Hazardous Materials by Contractor or any Subcontractor in breach of
this Agreement unless such Release is caused by Owner, any Person for which
Owner is responsible, or any third party; provided that for the avoidance of
doubt, Contractor shall not responsible for such investigations in connection
with Pre-Existing Contamination. Any such investigations, studies, sampling,
testing and remediation must be approved in advance by Owner (such approval not
to be unreasonably withheld). Contractor shall promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Applicable Laws
relating to the use, transportation, storage, handling, presence or Release by
Contractor, any Subcontractor or any Person acting on its or their behalf or
under its or their control of any Hazardous Materials brought onto or generated
at the Site by Contractor or any Subcontractor, except to the extent any such
orders or directives are being contested in good faith by appropriate
proceedings in connection with the Work. Contractor shall not and shall not
permit any of its Subcontractors, directly or indirectly, to permit the
manufacture, storage, transmission or presence of any Hazardous Materials on the
Site, and Contractor shall not and shall not permit any of its Subcontractors to
use any Hazardous Materials on the Site, in each case except in compliance with
Applicable Laws. To the extent required by Applicable Law, Contractor shall
prepare and maintain accurate and complete documentation of all Hazardous
Materials brought onto the Site, generated or used by Contractor or
Subcontractors at the Site in connection with the Facility, and of the disposal
of any such materials, including transportation documentation and the identity
of all Subcontractors providing Hazardous Materials disposal services to
Contractor at the Site. Contractor shall not be entitled to any extension of
time or additional compensation hereunder for any delay or costs incurred by
Contractor as a result of the existence of such Hazardous Materials, except
where such Hazardous Materials were Released by an Owner Party, or the presence
of such Hazardous Materials is caused by an Owner Party.

 

67



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26.3 Notice of Hazardous Materials. Contractor will take all measures required
under Applicable Laws to prevent the Release of any Hazardous Materials at the
Site or adjacent areas in violation of Applicable Laws. If Contractor discovers,
encounters or is notified of (i) any Release of any Hazardous Materials or
(ii) Pre-Existing Contamination, in each case, at the Site:

 

  (a) Contractor shall immediately contact the Site Representative and also
promptly provide written Notification to Owner thereof and restrict access to
the area containing such Hazardous Materials or Pre-Existing Contamination, as
applicable, as required by Applicable Law or Applicable Permits;

 

  (b) if Contractor or any Subcontractor has brought such Hazardous Materials
onto the Site or generated such Hazardous Materials, Contractor shall notify
Owner of its remedial plan and, upon approval of such remedial plan by Owner,
promptly remove such Hazardous Materials from the Site and remediate the Site in
accordance with such plan and all Applicable Laws and Applicable Permits (to the
extent the Applicable Permits relate to the Work) in each case at Contractor’s
sole cost and expense, except where such materials were Released by an Owner
Party; and

 

  (c) if Contractor or any Subcontractor has brought such Hazardous Materials
onto the Site or generated such Hazardous Materials, Contractor shall not be
entitled to any termination, extension of time or additional compensation
hereunder for any delay or costs incurred by Contractor as a result of the
existence of such Hazardous Materials, except where such materials were Released
by an Owner Party.

 

  27. NON-PAYMENT CLAIMS

27.1 Liens. To the extent payment by Owner has been made in accordance with
Article 6 (including any disputed payments resolved in favor of Contractor):
(a) Contractor shall not directly or indirectly create, incur, assume or suffer
to be created by it or any Subcontractor, employee, laborer, materialman or
other supplier of goods or services any right of retention, mortgage, pledge,
assessment, security interest, lease, advance claim, levy, claim, lien, charge
or encumbrance on the Work, the Project Hardware, the Project, the Site or any
part thereof or interest therein (each a “Contractor Lien”); (b) Contractor
shall keep the Work, the Project, the Site and the Project Hardware, including
all Subcontractor equipment and materials free of Contractor Liens; and
(c) Contractor shall promptly bond, pay or discharge, and discharge of record,
any such Contractor Lien or other charges which, if unpaid, might be or become a
Contractor Lien. Contractor shall Notify Owner as soon as practicable of the
assertion of any such Contractor Lien. If any Owner Indemnitee becomes aware of
any such Contractor Lien, such Owner Indemnitee shall so Notify Contractor, and
Contractor shall then, to the extent payment by Owner has been made in
accordance with Article 6 bond or satisfy and obtain the release of such
Contractor Lien. If Contractor does not within ten (10) Business Days after such
Notice, bond or satisfy such Contractor Lien, then any Owner Indemnitee shall
have the right, at its option, after Notification to Contractor, and subject to
Applicable Law, to cause the release of, pay, or settle such Contractor Lien,
and Owner at its sole option may: (1) require Contractor

 

68



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

to pay, within five (5) days after request by Owner; or (2) withhold other
amounts due or to become due to Contractor (in which case Owner shall, if it is
not the applicable Owner Indemnitee, pay such amounts directly to Owner
Indemnitee causing the release, payment, or settlement of such liens or claims),
all reasonable and direct costs and expenses incurred by Owner Indemnitee in
causing the release of, paying, or settling such Contractor Lien, including
reasonable administrative costs and reasonable attorneys’ fees. Contractor shall
have the right to contest any such Contractor Lien.

27.2 Lien Waivers. Contractor shall deliver, together with each Contractor’s
Invoice, (i) an Interim Lien Waiver from Contractor in the form of Exhibit F-1
and (ii) an Interim Lien Waiver from the Electric Subcontractor and the Site
Preparation Subcontractor in the form of Exhibit F-2, each of (i) and (ii) in
respect of work performed on the Site and invoiced to Owner pursuant to the
applicable Contractor’s Invoice and (iii) a Final Lien Waiver from the
Supplier(s) of PV modules for the Project and the Supplier(s) of inverters for
the Project in the form of Exhibit F-4 in respect of materials delivered to the
Site and invoiced to Owner pursuant to the applicable Contractor’s Invoice and
(vi) with respect to each Major Subcontractor for which a lien waiver is not
required pursuant to subsections (ii) and (iii) of this Section 27.2, an Interim
Lien Waiver in the form of Exhibit F-2. Upon its application for the Final
Completion Payment, Contractor shall deliver to Owner (i) a Final Lien Waiver
from Contractor in the form of Exhibit F-3 and (ii) a Final Lien Waiver from all
Major Subcontractors in the form of Exhibit F-4.

 

  28. NOTICES AND COMMUNICATIONS

28.1 Requirements. Any Notice made pursuant to the terms and conditions of this
Agreement shall be: (a) delivered personally; (b) sent by certified mail, return
receipt requested; (c) sent by a recognized overnight mail or courier service,
with delivery receipt requested; or (d) sent by confirmed facsimile
transmission, followed by confirmation in one of the other accepted methods in
parts (a), (b), or (c) of this Section 28.1 to the following addresses:

 

If to Contractor:    PowerSecure Solar LLC    1609 Heritage Commerce Court   
Wake Forest, NC 27587    Attention: [***]    Facsimile: Fax: (919) 556-3596 If
to Owner:    [***] with a copy to:    [***]

 

69



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

28.2 Representatives. Any technical or other communications pertaining to the
Work shall be with the Contractor’s Project Manager and the Owner
Representative. The Contractor’s Project Manager and the Owner Representative
each shall have knowledge of the Work and be available at all reasonable times
for consultation. Each such Party’s representative shall be authorized on behalf
of such Party to administer this Agreement and agree upon procedures for
coordinating the efforts of the Parties.

28.3 Effective Time. Any Notice or Notification given personally, through
overnight mail or through certified letter shall be deemed to have been received
on delivery, any Notice given by express courier service shall be deemed to have
been received the next Business Day after the same shall have been delivered to
the relevant courier, and any Notice given by facsimile transmission shall be
deemed to have been received on confirmed dispatch.

 

  29. LIMITATIONS OF LIABILITY AND REMEDIES

29.1 Limitations on Damages. Except (i) for liquidated damages as expressly set
forth in this Agreement, (ii) for any breach by either Party of its obligations
under Article 23 or Article 24 resulting in consequential damages, (iii) to the
extent a termination payment made pursuant to Section 19.1 or Section 19.2
constitutes consequential damages, (iv) to the extent damages claimed by third
parties (other than Owner Indemnitees or Contractor Indemnitees) for which
Contractor or Owner has a duty to indemnify hereunder as expressly provided in
Article 22 are shown to be consequential in nature, (v) damages attributable to
a Party’s fraud gross negligence or willful misconduct or (vi) to the extent
that the Contract Price adjustment contemplated in Section 5.4.4 is deemed to
constitute indirect, incidental, consequential, exemplary, punitive or special
damages, notwithstanding anything else in this Agreement to the contrary,
neither Party (nor that Party’s subcontractors) shall be liable to the other
Party for any loss, damage or other liability otherwise equivalent to or in the
nature of any indirect, incidental, consequential, exemplary, punitive or
special damages arising from performing or a failure to perform any obligation
under this Agreement, whether such liability arises in contract (including
breach, indemnity or warranty), tort (including fault, negligence or strict
liability), or otherwise, including for any loss of profits, loss of revenue, or
loss of use of Project Hardware or the Project, downtime costs, increased
expense of operation or maintenance of the Project Hardware or the Project, loss
of opportunity or goodwill, cost of purchased or replacement power, loss of use
of equipment or systems, cost of capital, claims of customers or counterparties
for such damages, any governmental fines, penalties or sanctions imposed.

29.2 Limitations on Contractor’s Liability

29.2.1 Overall Liability Cap. Prior to Substantial Completion, in no event shall
Contractor’s aggregate liability under this Agreement exceed [***]; provided
that such maximum aggregate liability shall increase on a dollar for dollar
basis for any increase in the Contract Price pursuant to Article 15 or as
otherwise agreed to by the Parties. After Substantial Completion, in no event
shall Contractor’s aggregate liability under this Agreement exceed [***];
provided that such maximum aggregate liability shall increase by [***] of every
dollar of increase in the Contract Price pursuant to Article 15 or as otherwise
agreed to by the Parties. [***] purposes of this Article 29 shall at all times
be the initial Contract Price plus, if applicable, any increased pursuant to
Article 15 or as otherwise agreed to by the Parties.

 

70



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

29.2.2 Liquidated Damages and ITC Loss Sub-Cap. Notwithstanding anything to the
contrary set forth in this Section 29.2, in no event shall the sum of the
amounts owed by Contractor to Owner pursuant to (i) Section 5.4.4 as a result of
Contractor’s failure to ensure the Project is Placed in Service as required by
Section 5.4.4 or (ii) Section 14.1 as result of Contractor’s failure to achieve
Substantial Completion by the Guaranteed Substantial Completion Date exceed
[***]. Any liquidated or other damages owed by Contractor under this Agreement
shall apply toward the caps on liability stated in Sections 29.2.1 and, for the
avoidance of doubt, the liability cap described in this Section 29.2.2 does not
increase the overall liability cap set forth in Section 29.2.1.

29.3 Releases, Indemnities and Limitations. The releases, indemnities, waivers,
subrogation, assumptions of and limitations on liabilities and limitations on
remedies expressed in this Agreement, subject to the terms hereof, shall apply
even in the event of fault, negligence, or strict liability of the Party
released or indemnified, or whose liability is limited or assumed or against
whom rights of subrogation are waived and shall extend to such Party’s
subcontractors, and in each case to such Party’s and its subcontractors’
Affiliates, officers, directors, members, managers, employees, licensees, agents
and partners.

29.4 Limitation on Remedies. Except as otherwise expressly provided herein, the
rights and remedies of each Party as set forth in this Agreement shall be the
exclusive rights and remedies of the Parties.

 

  30. DISPUTES

30.1 Management Negotiations. Following notice from either Party setting forth a
dispute arising from or relating to this Agreement (“Senior Management Notice”),
the Parties shall use good faith efforts to settle disputes through negotiation
between authorized members of each Party’s senior management with the power and
authority to resolve any such dispute. A meeting at a mutually agreed upon hour
and location, whether by phone or in person, between each Party’s senior
management shall be held within fifteen (15) Business Days following a Party’s
receipt of any Senior Management Notice. If the dispute is not resolved within
thirty (30) days of the delivery of any Senior Management Notice, either Party
may, by written notice to the other Party, refer the issues set forth in the
Senior Management Notice to meditation pursuant to Section 30.2 (“Mediation
Notice”).

30.2 Compulsory Mediation. Following any Mediation Notice delivered in
accordance with Section 30.1, the Parties shall cooperate in selecting a
qualified neutral mediator from among a panel of neutral persons proposed by the
American Arbitration Association, or any other mutually acceptable organization,
and in scheduling the time and place of the mediation within thirty (30) days
from the Mediation Notice. Within ten (10) days from the Mediation Notice, the
Parties shall agree on a single neutral mediator. The Parties agree to
participate in

 

71



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

the mediation in good faith and to share the costs of the mediation, including
the mediator’s fee, equally, but such shared costs shall not include each
Party’s own attorneys’ fees and costs, which shall be borne solely by such
Party. If the Parties are unable to resolve their dispute through mediation
within sixty (60) days following the Mediation Notice, then either Party may
pursue any other remedies available at law or in equity, including liens, with
respect to those issues set forth in the Mediation Notice. Notwithstanding
anything to the contrary in this Section 30.2, in the event Contractor’s lien
rights under Applicable Law would expire prior to the end of the foregoing
sixty-day period following the Mediation Notice, then Contractor shall be
entitled to take such actions as are necessary to timely preserve its lien
rights under Applicable Law during such sixty-day period.

30.3 Confidentiality. All communication, offers and statements, whether oral or
written, and documents and other writings exchanged between the Parties in
connection with the management negotiations pursuant to Section 30.1 and any
mediation pursuant to Section 30.2 shall be confidential and shall not be
discoverable, admissible in evidence or used or referred to in any subsequent
binding adjudicatory process between the Parties; provided, however, that
evidence that is otherwise admissible or discoverable shall not be rendered
inadmissible or non-discoverable as a result of its use in such negotiations.

30.4 Work Notwithstanding Disputes. Unless otherwise agreed to in writing,
Contractor shall diligently carry on the Work during the pendency of any dispute
so long as all undisputed amounts payable to Contractor have been paid. Upon
resolution of such dispute, whether by agreement of the Parties or through a
dispute proceeding, any amounts found to be owing by either Party will be
promptly paid by the Party owing payment to the other Party, together with
interest at the Interest Rate or the highest rate permitted by Applicable Laws,
from the day following the date of the overpayment or underpayment, as
applicable, until and including the date of repayment in full.

 

  31. MISCELLANEOUS

31.1 Severability. The invalidity or unenforceability of any portion or
provision of this Agreement shall in no way affect the validity or
enforceability of any other portion or provision hereof. Any invalid or
unenforceable portion or provision shall be deemed severed from this Agreement
and the balance of this Agreement shall be construed and enforced as if this
Agreement did not contain such invalid or unenforceable portion or provision. If
any such provision of this Agreement is so declared invalid, the Parties shall
promptly negotiate in good faith new provisions to eliminate such invalidity and
to restore this Agreement as near as possible to its original intent and effect.

31.2 Governing Law; Venue; Submission to Jurisdiction. This Agreement shall be
governed by the laws of the [***], without regard to the laws regarding conflict
of laws thereof that would require the laws of another jurisdiction to apply.
The Parties irrevocably accept and submit to the jurisdiction of the federal
courts (and in the absence of jurisdiction therein the [***] courts) located in
[***] with respect to any suit, action or proceeding in aid of arbitration,
including an action for an order of interim, provisional or conservatory
measures to maintain the status quo and prevent irreparable harm and for
recognition and enforcement of any award rendered by the arbitral tribunal, and
the Parties

 

72



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

irrevocably waive any objection to the laying of venue or defense that the forum
is inconvenient with respect to any such suit, action or proceeding for such
purpose. The Parties’ right to apply for such judicial relief in aid of
arbitration and the commencement of any such suit, action or proceeding in aid
of arbitration shall not be deemed incompatible with, or a waiver of, the
Parties’ agreement to arbitrate. This consent to jurisdiction is being given
solely for purposes of this Agreement, and it is not intended to, and shall not,
confer consent to jurisdiction with respect to any other dispute in which a
Party may become involved. The Parties acknowledge and agree that terms and
conditions of this Agreement have been freely, fairly and thoroughly negotiated.

31.3 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION RELATED TO THIS AGREEMENT. Each Party (i) certifies that no
representative of the other Party has represented, expressly or otherwise, that
such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other Party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 31.3.

31.4 No Oral Modification. No oral or written amendment or modification of this
Agreement by any officer, agent, member, manager or employee of Contractor or
Owner, either before or after execution of this Agreement, shall be of any force
or effect unless such amendment or modification is in writing and is signed by a
duly authorized representative of the Party to be bound thereby.

31.5 No Waiver. A Party’s waiver of any Event of Default, breach or failure to
enforce any of the terms, covenants, conditions or other provisions of this
Agreement at any time shall not in any way affect, limit, modify or waive that
Party’s right thereafter to enforce or compel strict compliance with every term,
covenant, condition or other provision hereof, any course of dealing or custom
of the trade notwithstanding. All waivers must be in writing and signed on
behalf of Owner and Contractor in accordance with Section 31.5.

31.6 Third Party Beneficiaries. This Agreement and all rights hereunder are
intended for the sole benefit of the Parties hereto and shall not imply or
create any rights on the part of, or obligations to, any other Person.

31.7 Assurances. Owner and Contractor will each use its reasonable efforts to
implement the provisions of this Agreement, and for such purpose each, at the
reasonable request of the other, will, without further consideration, promptly
execute and deliver or cause to be executed and delivered to the other such
assistance, or assignments, consents or other instruments in addition to those
required by this Agreement, in form and substance satisfactory to the other, as
the other may reasonably deem necessary or desirable to implement any provision
of this Agreement.

31.8 Binding on Successors, Etc. Subject to Article 25, this Agreement shall be
binding on the Parties and on their respective successors, heirs and assigns.

 

73



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

31.9 Merger of Prior Contracts. This Agreement supersedes any other agreements,
whether written or oral, that may have been made or entered into between Owner
and Contractor or by any office or officer of such Party relating to the Project
or the Work. This Agreement and the Exhibits attached hereto constitute the
entire agreement between the Parties with respect to the engineering,
procurement and construction of the Project, and there are no other agreements
or commitments with respect to the Project except as set forth herein and
therein.

31.10 Counterparts. This Agreement may be executed in any number of
counterparts, and either Party may execute any such counterpart, each of which
when executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become effective when each Party shall have received a
counterpart by facsimile or electronic mail hereof signed by the other Party.
The Parties agree that the delivery of this Agreement may be effected by means
of an exchange of facsimile or emailed signatures.

31.11 Attorneys’ Fees. If any action by legal proceeding shall be instituted
between Owner and Contractor in connection with this Agreement, each Party shall
bear its own costs and expenses incurred in connection with such action by legal
proceeding, including its own attorneys’ fees.

31.12 Announcements; Publications.

31.12.1 Prior Approval. Subject to Section 23.2, Contractor shall not (either
directly or indirectly) issue or make any public release or announcement with
respect to or concerning any matter the subject of, or contemplated by, this
Agreement without the prior written consent of Owner and affording Owner a
reasonable opportunity to provide comments on such proposed release or
announcement; provided that, subject to the provisions of this Section 31.12.1,
nothing in this Agreement shall prevent Contractor from independently making
such public disclosure or filing as it determines upon reasonable advice of
counsel is required by Applicable Law.

31.12.2 Marketing; Advertising; Public Announcements. Notwithstanding anything
to the contrary in this Section 31.12, Contractor shall not (either directly or
indirectly) show, by photograph or otherwise, in any marketing, advertising or
other materials, the Project under construction or as completed (including any
related Project Hardware), without first obtaining the prior consent of Owner.
Notwithstanding anything to the contrary herein, Contractor shall not (either
directly or indirectly) permit any of its Affiliates to videotape or otherwise
record any of the Work, including the installation and/or construction work
performed by Contractor hereunder, or show to any other Person any photographs
(or similarly recorded images) of such construction or installation work,
without obtaining the prior written consent of Owner.

31.13 Independent Contractor. Contractor is an independent contractor, and
nothing contained herein shall be construed as constituting any relationship
with Owner other than that of owner and independent contractor, or as creating
any relationship whatsoever between Owner and Contractor’s employees. Neither
Contractor nor any of its employees is or shall be deemed to be an employee of
Owner.

 

74



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

(SIGNATURES ON FOLLOWING PAGE)

 

75



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

POWERSECURE SOLAR, LLC

 

By:  

/s/ Benjamin Schneider

Name:   Benjamin Schneider Title:   Vice President

[***]

[***] Site-Signature Page to Engineer, Procurement and Construction Agreement

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EPC Exhibit A Statement of Work

 

Exhibit A    Scope of Work    [***]

 

EXHIBIT A

[***]

[***]

[***] Installation

PREPARED BY:                            [***]            
                    DATE:             12/05/13            

REVIEWED BY:

 

Title

  

Initials

  

Date

Technical Services

     

Electrical Design

     

Civil Design

     

New Generation Projects

     

APPROVED BY:                            W. Zach
Looney                                DATE:                                     

 

No.

  

Description

  

Prepared By

  

Reviewed By

  

Approved By

  

Date

0

  

Agreement Execution

   LRM    SLD    RBH    6-6-14

 

1    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

Contents

 

1.0

  Overview      4   

1.1

  Site Description      4   

1.1.1

  Site Layout      4   

1.1.2

  Geotechnical Information      4   

1.1.3

  Site Topographic Mapping      4   

1.2

  Minimum Operation Requirements      4   

1.3

  Size and Capacity      4   

1.4

  Sound Criteria      5   

1.5

  Site Design Parameters      6   

1.6

  Project Milestones/Schedule      6   

1.7

  Nomenclature      6   

2.0

  Owner’s Scope of Work      7   

2.1

  Site Control, Site Access, and Landowner Property Rights      7   

2.2

  Studies and Reports      7   

2.3

  Permitting      7   

2.5

  Construction Observation      7   

2.6

  Owner’s Facilities During Construction      7   

3.0

  Contractor’s Scope of Work      8   

3.1

  Scope of Work Overview      8   

3.1.1

  Minimum Photovoltaic Plant Requirements      8   

3.2

  PV Power Plant Hardware      9   

3.2.1

  PV Modules      9   

3.2.2

  PV Mounting System and Tracker Hardware      9   

3.2.3

  DC Solar Field      9   

3.2.4

  Inverter Station / Power Conversion Station      9   

3.2.5

  Meteorological Station and Performance Monitoring Equipment      9   

3.2.6

  SCADA System      9   

3.2.7

  Security System      9   

3.2.8

  AC Collection (Distribution System)      10   

3.3

  Project Substation and other Facilities      10   

3.3.1

  Metering Equipment      11   

3.4

  Site Work (Civil Infrastructure)      12   

3.5

  Site Building      12   

 

2    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

3.6

  Future Site Use      12   

3.7

  Temporary Construction Telecommunications (Internet and phone service)      12
  

3.8

  Permanent Facilities (Wide Area Network (WAN) and phone service)      13   

3.9

  Work Excluded      13   

4.0

  General      13   

4.1

  Project Management      13   

4.2

  Project Employment and Resources      13   

4.3

  Site Performance Standards      13   

4.4

  Public Roads      13   

4.5

  Testing      14   

4.6

  Engineering and Design      14   

4.7

  Procurement      14   

4.8

  Construction      14   

4.9

  Commissioning      15   

4.10

  Owner Operator Training      15   

4.11

  Commissioning and Acceptance Testing      16   

4.11.1

  General Specifications:      16   

4.12

  Drawing Review and Approval      17   

4.12.1

  Drawing Review and Approval - General      17   

4.12.2

  Contractor Specified Equipment Packages      17   

4.12.3

  [***] Specified Equipment Packages      17   

4.13

  Project Controls Requirement      17   

4.13.1

  General      17   

4.13.2

  Scheduling: Level 1 (Master) Engineering Schedule      18   

4.13.3

  Scheduling: Level 2 (Intermediate) EPC Schedule      18   

4.13.4

  Scheduling: Level 3 (Detail) Engineering Schedule      18   

4.13.5

  Progress Information: Monthly      18   

4.13.6

  PIMS      18   

5.0

  Scope Clarifications      18      Exhibit 1 – Minimum Technical Requirements
for Solar PV Plant      Exhibit 2 – Reserved      Exhibit 3 – Reserved   

 

3    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

1.0 Overview

The scope of work herein is a summary description of the work and services
required to implement the [***] Solar Project at [***] and includes all exhibits
attached hereto.

The Project shall include the development of the site into one power plant
producing up to [***] from solar photovoltaic modules mounted on a fixed tilt.
The Project requires collection of PV plant power and interconnection at 34.5kV
or 46kV (Contractor’s option) with Owner. Transmission and interconnection work
at the existing substation to deliver grid power at 115kV will be by Owner. The
Project shall be constructed in one phase.

The scope shall include an EPC warranty on the Project, an Operational Test and
Performance Ratio Test and an Adjusted Energy Performance Test as specified in
Exhibit H to the Agreement. Equipment warranties shall be offered as follows:

 

  •   Module warranty of 10 years for workmanship, 25 years on power output.

 

  •   Inverter warranty of 10 years.

 

  •   The Minimum Technical Requirements for the project as described in Exhibit
1.

 

1.1 Site Description

The Site is located on the [***]. The Site includes two 227 acre sites for
consideration – A-18 Site and A-18 Site Option 2 as shown on maps included in
Appendix E. [***]

 

1.1.1 Site Layout

Site layout drawings can be found in Appendix A. The layout drawings show the
project boundary lines, property line, roadways and other general environmental
and topographical details. Other maps showing potential red-cockaded woodpecker
habitats and GIS layers are included for reference and information in Appendix
E.

 

1.1.2 Geotechnical Information

Prior to performance of any drilling at the site, contractor shall develop a
Geotechnical Investigation Plan for Owner’s review. Copies of boring logs and
test data obtained from any investigation shall be provided to Owner for review
and inclusion in Owner’s project files.

 

1.1.3 Reserved

 

1.2 Minimum Operation Requirements

Design Life of Facility: 35 years

Only proven, utility-grade technology is acceptable.

 

1.3 Size and Capacity

The Project shall include the development of the Site into one solar power plant
producing up to [***] from solar photovoltaic modules mounted on a fixed tiltas
further described in this Exhibit A and the Agreement.

 

4    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

1.4 Sound Criteria

The noise level design is not to exceed a maximum sound pressure level of 85 dBA
@ 3-ft in all directions.

 

5    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

1.5 Site Design Parameters

Site design parameters per ASCE 7; IBC 2012 and [***] Amendments

 

maximum elevation

   [***]

minimum/maximum dry bulb temperature (ASHRAE 50 year/50 year)

   [***]

outside dry bulb design temperature (for SCC HVAC design)

   [***]

minimum/maximum (ASHRAE annual design conditions)

   [***]

design maximum rainfall

   [***]

frost depth

   [***]

design snow load (ground snow load)

   [***]

design wind load (3 second gust)

   [***]

seismic criteria

   See Appendix B

occupancy class

   II

Wetlands

   See site Environmental Assessment

Floodplains

   See site Environmental Assessment

Corrosion classification

   See Appendix B

Subsurface conditions

   See Appendix B

 

1.6 Project Milestones/Schedule

 

Guaranteed Substantial Completion Date

   August 1, 2016

 

1.7 Nomenclature

 

AHJ

   Authority Having Jurisdiction

DC

   Direct Current

DSS

   Document Submittal Specification.

[***]

   [***]

kV

   kilovolts

kW

   measure of instantaneous power measured in kilowatts AC

MTR

   Minimum Technical Requirements (Exhibit 1)

PCS

   Power Conversion Station(s), consisting of power inverter(s), inverter
step-up transformer(s), cabling system(s) and grounding system.

PIMS

   [***] Project Information Management System.

POI

   Point of Interconnection – defines the location of the physical electrical
interconnection to the participating TO.

 

6    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

SCADA

   supervisory control and data acquisition system that provides data
acquisition, monitoring, archiving and operator station functions for the PV
power plant.

SCC

   site communication center, which shall be the central data communication
equipment for the SCADA

TO

   Transmission Organization

VDSS

   Vendor Document Submittal Schedule.

 

2.0 Owner’s Scope of Work

Owner has provided general location of the Project, the preliminary plant site
survey work (PDF) and shall provide environmental studies and development
permitting. In addition to these documents, the services and supplies specified
in this Section 2.0 are to be provided by Owner.

 

2.1 Site Control, Site Access, and Landowner Property Rights

Owner is responsible for obtaining site control and providing site access as
described in the Agreement. The Contractor shall be responsible for
incorporating the Easement Agreement requirements into the Work.

 

2.2 Studies and Reports

The Owner will provide studies and reports in association with the Site and Work
in the Appendices listed below:

Appendix A – Site layout drawings

Appendix B – Geotechnical Reports

Appendix C –Not used

Appendix D – Generator facility tie-in route/options

Appendix E – Reserved

 

2.3 Permitting

In accordance with Section 2.6 and 3.14 of the Agreement, Contractor shall
comply with all permits Owner Permits and be responsible for acquisition of and
compliance with all Contractor Permits.

 

2.4 Interconnection

Owner shall perform all engineering work related to obtaining approvals from the
Participating Transmission Organization (“TO”), utility and/or applicable
agencies for electrical interconnection with support from Contractor. Owner
shall file the necessary documents and pay any associated fees. Owner shall be
responsible for all cost and schedule impacts resulting from the Participating
TO’s studies.

 

2.5 Construction Observation

Owner shall have a representative(s) present at the jobsite at all times during
the construction of the Project. The representative shall be responsible for
overseeing the overall construction of the Project and coordination and
communicating with the Contractor.

 

2.6 Owner’s Facilities During Construction

Contractor shall provide Owner with an office in one of the Contractor’s field
office trailers with electrical, telephone, and internet service.

 

7    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

3.0 Contractor’s Scope of Work

This project entails the full scope engineering, procurement and construction of
the Project. With the exception of those Owner obligations specifically
enumerated herein or in the Agreement, the Contractor’s Scope of Work for the
Project includes the provision of all engineering design services, procurement,
installation, testing, and commissioning for the Project.

It is the Contractor’s responsibility to review all pertinent Project
requirements and criteria, as contained in the entirety of the scope of work.
However, the Contractor shall not rely on the physical description contained in
the scope documents to identify all Project components. The Contractor shall
determine the full scope of the Project through thorough examination of the
supplied documents, the Site, the reference materials provided during the
Request for Proposals process, and any reasonable inferences to be gathered
there from.

 

3.1 Scope of Work Overview

The Project shall be engineered and constructed in accordance to the performance
and design requirements identified in the Scope of Work, Exhibits, and
Appendices and other documents referenced herein.

The Project shall be designed to meet a minimum 35 year design life, considering
the Site specific conditions and expected operating conditions.

Contractor shall provide or cause to be provided materials, equipment,
machinery, tools, labor, demolition, disposal, transportation, construction
fuels, chemicals, construction utilities, administration, and other services and
items required to complete the Project per the requirements set forth in this
Exhibit A.

Contractor shall provide an Energy Production Estimate based upon their proposed
design using the latest version of PVSyst simulation software.

Solar Irradiance information should be obtained from National Renewable Energy
Laboratory (NREL) Solar Power Prospector at http://maps.nrel.gov/prospector ,
(Average Annual GHI) for the Site.

The facility shall be oriented physically to optimize annual energy production.
The PV module arrangement, inverter locations and internal access roads
(sufficient to allow module washing as required to meet Contractor’s predicted
performance) shall be determined by Contractor. Contractor shall design the
solar field layout with reference to any required setbacks along the Project
property boundary (and sufficient for a security patrol road around the
perimeter of the Project).

 

3.1.1 Minimum Photovoltaic Plant Requirements

Plant Nameplate Capacity            [***]

DC:AC Ratio    1.418.

DC Solar Field shall be fixed tilt

The Project shall be designed for fully automatic normal operation.

The Plant shall be designed to meet the requirements of the receiving
transmission system, including the capability to operate within the power factor
range of 0.95 leading to 0.95 lagging at the Point of Interconnection with the
Participating TO at continuous rated power output and follow a voltage schedule.

 

8    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

3.2 PV Power Plant Hardware

 

3.2.1 PV Modules

Contractor shall furnish and install all PV Modules. Module supplier to be
determined by Contractor based on Recommended Supplier List provided as Appendix
A to Exhibit 1. Number of PV Modules required shall be determined by Contractor
with a guaranteed minimum total module dc installed capacity.

PV Modules shall have a minimum 10 year workmanship warranty and 25 year linear
power output warranty.

 

3.2.2 PV Mounting System and Tracker Hardware

Contractor shall furnish and install the entirety of the module mounting

 

3.2.3 DC Solar Field

Contractor shall furnish and install the entirety of the DC solar field. The
solar field shall consist of PV Modules mounted at a fixed tilt. The rows of
modules shall be electrically connected in series, in groups referred to as
“Strings.” Groups of Strings shall feed power to a common DC Combiner located
near the tracker rows. A group of Strings shall be referred to as a “Combiner
Block.” Groups of Combiner Blocks shall be referred to as “Arrays” and feed DC
power to one (1) Inverter Station as defined below.

Contractor shall develop an optimized Array, per final Inverter Station
specifications. The Array shall be optimally designed to minimize system losses
and reliability and shall be subject to testing requirements specified in
Exhibit H of the Agreement.

 

3.2.4 Inverter Station / Power Conversion Station

Contractor shall furnish and install the entirety of the Power Conversion
Stations (“PCS”). The PCSs shall consist of central inverters, Step-Up
Transformers, and associated electrical equipment such as recombiners and AC
disconnects (if required) (together the “Inverter Station” or PCS). The PCS
shall additionally house SCADA/monitoring controls integrated with the inverter,
tracker motor power and control, and an auxiliary power station. The inverter
stations shall convert power from one (1) Array into power for collection to the
substation.

Contractor shall determine the number and sizing of the Power Conversion
Stations.

 

3.2.5 Meteorological Station and Performance Monitoring Equipment

Contractor shall furnish and install the entirety of this equipment and
interface it to the SCADA system. This equipment shall provide data for
determining the performance of the solar array with respect to meteorological
conditions.

 

3.2.6 SCADA System

The Contractor shall provide and install a complete Supervisory Control and Data
Acquisition (‘SCADA”) system for monitoring and remotely controlling the
Project.

 

3.2.7 Security System

Contractor shall furnish and install the entirety of the permanent Security
System. The “Security System” shall secure the operation of the Project and
shall consist of a perimeter fence and substation yard lighting.

 

9    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

3.2.8 AC Collection (Distribution System)

Contractor shall furnish and install the entirety of the AC Collection. The “AC
Collection” shall consist of the wiring and associated electrical hardware
required to feed power from the inverter station to the substation. The
Collection System shall primarily consist of buried power cable and the
necessary connections, non-load break elbows, load break elbows, termination
kits, and junction boxes/sectionalizer cabinets to connect the inverter stations
to the substation.

 

3.3 PV Project Substation, Transmission Tie-line and other Facilities

Contractor shall engineer, design, procure, and construct, test and commission
the PV Plant Substation and PV interconnection conductors and equipment in
accordance with this Exhibit A, the included Minimum Technical Requirements, and
in accordance with the applicable requirements of the receiving transmission
system.

PV Plant Substation Interconnect Facilities – The Project shall be supported by
one GSU transformer used to connect to the 115 kV transmission interconnection
service. Supply and installation of the GSU is by Owner. Per Appendix D,
approximately 1.9 miles of overhead 115kV transmission tie line is required.
Supply and installation of the transmission tie line and final connection to the
transmission service is by Owner.

Transmission Interconnect Facilities - The Project shall be supported by one GSU
transformer used to connect to the 115 kV transmission interconnection service.
Supply and installation of the GSU is the responsibility of Owner. Per Appendix
D, supply and installation of the transmission tie line downstream of the 46 kV
breaker and final connection to the transmission service is the responsibility
of Owner.

The GSU(s) to be purchased by Owner will be based upon engineering details
provided by the Contractor for the Project.

The PV Plant Substation scope shall include, but not be limited to:

 

  1. Substation design engineering and drawing packages for construction
permitting, installation and record documentation

 

  2. TBDkV dead-end structure (if applicable).

 

  3. TBDkV disconnects.

 

  4. TBDkVcircuit breaker.

 

  5. TBDkVbus racks and support structures.

 

  6. One (1) low side open-air disconnect switch to GSU transformer.

 

  7. Metal-clad switchgear or air insulated breakers used to connect at least
three (3) underground PV solar field MV feeder circuits (or number required per
contractors proposed design) to the low side of the GSU.

 

  8. Low voltage station auxiliary power transformer

 

  9. Substation lighting

 

  10. Substation Lightning protection

 

  11. All CTs and PTs required for protection and metering.

 

  12. All required communication equipment (hardware and software) to connect
and interface with the host utility.

 

  13. All necessary structural supports and concrete pads, control house,
secondary distribution power line.

 

10    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

  14. All insulators, connectors, interconnecting cables and wire, splices,
bolts, straps, and misc. hardware.

 

  15. SCADA and ancillary hardware required to connect and operate listed
equipment.

 

  16. Provide all SCADA points from Contractor provided SCADA rack to Owner
provided and installed SCADA rack. Provide a location for Owner supplied SCADA
rack, which shall be co-located with Contractor supplied SCADA rack.
Contractor’s SCADA shall be capable of OPC, and modbus/TCP protocols.

 

  17. Substation construction, including demolition, and fencing.

 

  18. Project and construction management relating to the work, including
quality assurance/quality control, environmental compliance, Site safety, Site
material control and management of all Subcontractors.

 

  19. Substation commissioning and testing in accordance with referenced
documents and guidelines.

 

  20. Substation turnover including Owner’s operator training and Substation, ,
and MVOAC operations and maintenance documentation in hardcopy and electronic
PDF format.

Contractor should assume a maximum 40k amp fault interrupting capability (Fault
Current from Grid to be confirmed by EPC as part of final design).

Interconnection protection scope required and to be developed with Owner.

 

3.3.1 Reserved

 

3.3.2 Metering Equipment

The metering equipment shall provide revenue and retail service energy
production data to Owner. Contractor shall install the entirety of the metering
equipment.

 

11    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

3.4 Site Work (Civil Infrastructure)

Contractor shall construct site infrastructure required to access the Project
for construction and to facilitate the long term operations & maintenance.
Contractor’s Work in this respect shall include, but not be limited to, the
following:

 

  1. Stump removal/grubbing/demolition including removal of spoil material.

 

  2. The drainage study.

 

  3. Grading plan/finish grading (by Contractor)

 

  4. Additional studies and geotechnical information as the Contractor sees fit.

 

  5. Transformer oil containment (GSU only).

 

  6. Site Permitting requirements set forth in Exhibit C.

 

  7. Excavation, filling, backfilling, and disposal of excess soils (SPOIL) if
applicable.

 

  8. Soil erosion, sediment control, final stabilization.

 

  9. Access, perimeter and interior roadways. Roadways shall consist of (2) - 6”
lifts of compacted Graded Aggregate Base (GAB) material per [***] DOT.

 

  10. Seeding and landscaping as required for soil stabilization and sediment
control.

 

  11. Laydown area as needed.

 

  12. Restoration of site including laydown area and roads.

 

  13. Chemical, hazardous material storage/containment.

 

  14. All required foundations and equipment pads. Designed to applicable codes
and design requirements of the AHJ for wind speed, snow/ice load, importance
factors, and seismic requirements.

 

  15. Concrete testing as required.

 

  16. All Project security fencing including gates and appurtenances.

 

3.5 Site Building

Contractor shall design, construct and fit out a single prefabricated metal
building for the site. This building shall be a combination of the substation
control center (“SCC”) and other required site building spaces. The SCC shall be
expanded to include a separate areafor PV plant monitoring and O&M support
functions. The SCC shall include a building, control and monitoring workstation,
and minimal storage facilities. Contractor shall design and install all
utilities, including power, and communications. Potable water and waste
water/sewage facilities are not required. The control and monitoring workstation
shall be equipped for real-time detailed monitoring of Project performance.

 

3.6 Reserved

 

3.7 Temporary Construction Telecommunications (Internet and phone service)

Contractor will be responsible for providing Internet and telephone for the
temporary facilities for the use of Contactor and Owner. Contractor shall
calculate ground potential rise for the phone company’s use in selecting their
protection equipment.

 

12    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

Consideration should be given to installing a temporary solution which can be
converted into the permanent one show below.

 

3.8 Permanent Facilities (Wide Area Network (WAN) and phone service)

Contractor shall provide underground conduit (approved by service provider) from
plant boundary to a point inside the control/office building to be considered
the demarcation point for the network interface. Where ever possible the conduit
for the Temporary Construction Telecommunications should be reused.

Local Service Provider will run their lines in Contractor’s conduit up to this
demarc point. Contractor shall provide a Service Provider approved plywood
backboard at the demarc point on which the phone company can mount their
termination and protection equipment. All wiring and equipment beyond this point
is by Contractor.

Contractor shall calculate ground potential rise for the phone company’s use in
selecting their protection equipment.

Owner will be responsible for arranging WAN and telephone connectivity for the
permanent facility from service provider.

If the area of the site is so remote that a land based circuit is not feasible
and a microwave shot shall have to be established, the Owner’s telecom engineers
shall design, build, and install the permanent solution.

 

3.9 Work Excluded

Contractor’s Work shall not include:

 

  a) Land acquisition

 

  b) Timber cutting and removal

 

  c) Transmission interconnection

 

4.0 General

 

4.1 Project Management

The Contractor shall serve as the Project Manager and shall provide and lead a
project management team.

 

4.2 Reserved.

 

4.3 Site Performance Standards

Contractor shall perform (and cause its Subcontractors to perform) all Work in a
safe, diligent, expeditious, and workmanlike manner, using new equipment, parts
and components, and in accordance with the Agreement.

 

4.4 Public Roads.

Contractor shall be required to, maintain and repair all public roads utilized
during construction including, but not limited to roads used by: concrete
trucks, gravel trucks, and material delivery trucks. Contractor agrees to
perform and be responsible for all duties and obligations of Owner in any Public
Road Agreements, which relate to the construction of the Project and completion
of the Work

 

13    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

Contractor shall comply with all Applicable Laws, specifications, road
agreements and the arquirements, and Contractor shall maintain the public roads
and signage, including dust control as needed. Contractor shall comply (and
cause any of its Subcontractors to comply) with all Applicable Laws regarding
weight limits on public roads and access roads and Contractor shall be
responsible for and shall indemnify and hold harmless Owner against any penalty
or fine assessed for such noncompliance.

Contractor shall repair and maintain the access roads and public roads on an
ongoing basis to allow for consistent and uninterrupted vehicular traffic,
including the delivery of Project components and public traffic. After
completion of the proposed improvements, Contractor shall repair damage to the
public roads and access roads to the satisfaction of the County and Owner at no
additional costs.

Contractor shall provide during construction alternative methods for public
traffic to by-pass construction activities.

Contractor acknowledges and agrees that the access roads may be used by other
Persons performing work at the Site.

 

4.5 Testing

All testing/inspections shall be performed (or cause to be performed) by the
Contractor or, Owner-approved third party unless otherwise noted. Contractor
shall coordinate testing with Owner and/or representative as specified in the
Agreement. Owner may observe testing at their discretion.

 

4.6 Engineering and Design

Contractor shall proceed with the engineering and design of the Project upon
issuance of the Notice to Proceed under the Agreement. Contractor shall
independently research applicable codes and engineering references to comply
with City, County, State, and Federal requirements. Contractor shall provide
Project design documents for review/comments/acceptance by the Owner per the
requirements in the Minimum Technical Requirements (Exhibit 1).

Systems should be designed so that they can preassembled/prepackaged as much as
possible to make plug and play systems in an effort to reduce on site labor
requirements. The use of prepackaged inverter/MV transformer skids, plug in
combiner boxes are desired.

 

4.7 Procurement

Contractor shall procure all required equipment in accordance with the final
drawings and specifications that are accepted by the Owner. Contractor’s scope
shall include timely order, tracking supply, unloading, staging, managing, and
secure storage of all equipment and supplies required for the successful
completion of the Project.

 

4.8 Construction

Contractor shall provide all services required to construct the Project. This
includes but is not limited to the following:

 

  1. Provide temporary facilities required for construction, these facilities
may include but are not limited to power supply, construction trailers with
appropriate accommodations (for Contractor, Subcontractors, and Owner), water
supply, and access

 

  2. Provide secure storage for Project equipment during construction

 

14    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

  3. Obtain and comply with all permits required for construction

 

  4. Conduct training of project labor force, subcontractors and staff.

 

  5. Complete all Project site work, including grubbing, SWPPP, dust control,
earthwork, grading and drainage, fencing and gates

 

  6. Provide site security and lighting for the Project

 

  7. Install all Project fencing required

 

  8. Construct and install racking systems

 

  9. Install all PV Modules

 

  10. Install all AC and DC power collection systems

 

  11. Install all inverter pads and inverters

 

  12. Install 34.5 kV or 46 kV PV substation interconnection

 

  13. Utility Telemetry and Metering

 

  14. System SCADA/Monitoring System

 

4.9 Commissioning

Contractor shall provide descriptions of the various processes their company
have developed in regard to commissioning of a project. All qualifications and
plans shall be provided in accordance with Exhibit H of the Agreement.
Contractor should provide descriptions of the following at a minimum.

 

  1. Standards used for coordinating commissioning with the Owner, Utility, and
other parties of interest

 

  2. PV/Combiner/Inverter commissioning testing

 

  3. Start-up and operational testing

 

  4. Performance testing

 

  5. Pre-synchronization and Synchronization

 

  6. Commercial Operation Start-up

 

  7. Requirements outlined in the MTR (Exhibit 1)

 

4.10 Owner Operator Training

Contractor shall provide operations and maintenance training to the Owner and/or
Operator of the Project after commissioning of the Project.

 

  1. Training: Maintenance, operation, programming, and calibration training.

 

  2. SCADA Training: Control and monitoring training.

 

  3. Maintenance: Personnel shall be provided with a maximum of one week
involving the PV modules, inverter operation and displays, remote monitoring
web-site, and receiving alarms and performance reports.

 

15    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

4.11 Commissioning and Acceptance Testing

Contractor shall furnish equipment and labor to completely commission the
project in accordance with Acceptance Testing requirements set forth in Exhibit
H of the Agreement. All test equipment shall have a current NIST traceable
calibration. Contractor shall provide data and reports in a timely fashion.
Contractor shall provide a program for in process testing and inspections as
well as final acceptance and performance testing to prove the system meets the
agreed upon performance ratio. Owner reserves the right to bring in a third
party to confirm a sampling of the commissioning testing and verify critical
performance sensor measurements.

 

4.11.1 General Specifications:

 

  1. Prior to synchronization, the system shall be commissioned via a set of
functional tests undertaken by Contractor and the equipment suppliers where
appropriate. A record of all test results or reports shall be provided to Owner.

 

  2. Contractor shall provide written certification that testing is in
accordance to and fully in compliance with the agreed upon commission and
acceptance test plan as outline below.

 

  3. Contractor shall ensure that safety-related design features are executed in
the installation.

 

  4. Contractor shall ensure that all work outlined in the construction
documents is complete prior to starting any testing.

 

  5. Contractor shall ensure that the installation includes all the equipment
specified in the plan set and installed in the configuration specified in the
plan set. Any deviations shall be noted on the project record drawings and
verified with the engineer of record for compliance with local codes and the
project’s design standards.

 

  6. Contractor shall ensure that the installation meets all applicable codes
and standards. Plans may show representative or characteristic details for
equipment mounting, conduit routing, etc. When this is the case, the Contractor
may be permitted to make minor changes in the field to conduit routing, combiner
box locations, etc. Any necessary and reasonable deviation from the plans must
maintain compliance to applicable codes and standards.

 

  7. Contractor shall ensure that the installation was completed with acceptable
quality/workmanship.

 

  8. Contractor shall ensure that the installation includes elements for
robustness commensurate with the system’s anticipated lifetime.

 

  9. The following items shall be considered for the commissioning and
acceptance test plan:

 

  a. All equipment factory test reports are to be acceptable to Owner.

 

  b. All testing and commissioning is to be in accordance with manufacturers
standards where applicable to that equipment.

 

  c. SCADA system commissioning and data read.

 

  d. Security system commissioning.

 

  e. Substation commissioning.

 

  f. Inverter Commissioning.

 

  g. Meteorological station, performance sensor, and data logger commissioning.

 

  h. Proper function of all disconnects and safety devices.

 

  i. Electrical – resistance to ground measurements.

 

16    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

  j. High Potential Testing of buried MV AC cables.

 

  k. Source circuit – open circuit voltage and polarity tests.

 

  l. Combiner box fuse check.

 

  m. String I-V curves on a statistically significant sample for initial
baseline of performance.

 

  n. Operating current and voltage test at each string.

 

  o. Verify system reliability prior to Performance Ratio acceptance testing.

 

  p. Testing in accordance with Exhibit H of the Agreement.

 

  q. System capacity shall be determined according to ASTM E2848-11e1.

 

4.12 Drawing Review and Approval

 

4.12.1 Drawing Review and Approval - General

Vendor drawings/documents that are provided “For Review” shall be entered into
the [***] PIMS System by the vendor. All comments shall be returned to the
vendor using PIMS. A detailed document control plan shall be established as
agreed between the Parties after the Effective Date.

 

4.12.2 Contractor Specified Equipment Packages

For procurement packages produced by the Contractor, Contractor shall function
as the “owner’s engineer” and conduct a thorough review and approval of the
drawings/documents to verify specifications are met and to verify interfaces,
interferences and details required for BOP engineering. Owner’s internal
engineering organization, SCS Engineering and Construction Services [***] shall
provide a cursory review of these drawings. Contractor shall be responsible for
consolidating comments prior to returning them back to [***] Document Control
for return to the vendor. A document control plan shall be developed to
determine how comments and approvals are returned back to the vendor for
Contractor produced procurement packages.

 

4.12.3 [***] Specified Equipment Packages (if applicable)

For procurement package produced by [***], both the Contractor and [***] shall
act as the “owner’s engineer” and conduct a thorough review of the
drawings/documents. [***] shall review and approve the drawings/documents to
verify specifications are met. The Contractor shall review the
drawings/documents to verify interfaces, interferences and details required for
BOP engineering. [***] shall be responsible for consolidating comments prior to
returning them back to the vendor. A document control plan shall be developed to
determine how comments and approvals are returned back to the vendor for [***]
produced procurement packages.

 

4.13 Project Controls Requirement

 

4.13.1 General

Owner requires specific project controls deliverables in order to assess
Contractor’s plan for executing the work. In all cases, Contractor is expected
to comply with Owner’s requirements.

 

17    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit A    Scope of Work    [***]

 

4.13.2 Scheduling: Level 1 (Master) Engineering Schedule - Monthly

Contractor shall support the maintenance of a Level 1 Engineering Schedule. This
schedule shall be in version 7 of Primavera (electronic and hard copy).

 

4.13.3 Scheduling: Level 2 (Intermediate) EPC Schedule - Monthly

Contractor shall submit a Level 2 Engineering Schedule. This schedule shall be
in version 7 of Primavera (electronic and hard copy). The Level 2 Schedule shall
utilize a work-day as the smallest unit of time and incorporate 100% of
Contractor’s scope of work.

 

4.13.4 Scheduling: Level 3 (Detail) Engineering Schedule – Bi-monthly

Contractor shall submit a Level 3 Detail CPM for Engineering. This schedule
shall be in version 7 of Primavera (electronic and hard copy). The Detail
Engineering Schedule shall utilize a work-day as the smallest unit of time and
incorporate 100% of Contractor’s scope of work. The Detail Engineering Schedule
shall contain activity numbering and code structure.

Appropriate activities in the Detail Engineering Schedule shall be resource
loaded with both engineering labor hours required to complete the work and
numbers of drawings and documents to be produced during the detailed design
phase of the project. This information should be taken from Contractor’s own
estimate. Resources should be complete so that resource curves can be produced
representative of the project scope.

After the schedule is submitted, a meeting shall be held for Owner review and
acceptance. Both Owner and Contractor with appropriate representatives shall
attend. If schedule changes or corrections which are satisfactory to Owner are
identified in this meeting, a revised schedule must be submitted within one
(1) week for final acceptance.

The engineering schedule shall be updated semi-monthly (i.e. twice a month).
Contractor shall present to Owner a Critical Path Analysis on a monthly basis.
The Critical Path Analysis must clearly identify the critical path of the
project based on zero or negative float of the project. The format of the
analysis must be in a narrative format, and associated with a CPM graphical
depiction in P6 format.

 

4.13.5 Progress Information: Monthly

Contractor shall submit to Owner a Monthly Status Report in accordance with the
Agreement.

 

4.13.6 PIMS

Contractor shall use Owner’s Project Information Management System (“PIMS”) as
described in the Minimum Technical Requirements (Exhibit 1).

 

5.0 Reserved

 

18    Rev. 0



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit A Statement of Work Table of Contents

EXHIBIT A

STATEMENT OF WORK

TABLE OF CONTENTS

 

1.   Statement of Work—EPC Exhibit A     

a.      Exhibits to Statement of Work

    

i.       Exhibit 1—Minimum Technical Requirements for Solar PV Plant

    

1.      Appendices to MTR

    

a.      Appendix A – Recommended Supplier list

    

b.      Appendix B – Required Protective Relays

    

c.      Appendix C – Required LV Trip Devices and Guidelines for Settings

    

d.      Appendix D - E-1-11, Grounding

    

e.      Appendix E - E-1-12, Design and Installation of Lightning Protection
Systems

    

f.       Appendix F – Document Submittal Specifications (DSS)

    

g.      Appendix G – SQAR-2

    

b.      Appendices to Statement of Work

    

i.       Appendix A—Site Layout Drawings

    

ii.      Appendix B – Geotechnical Reports

    

iii.    Appendix C –Not used

    

iv.     Appendix D – Generator facility tie-in route/options

  

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit 1to Statement of Work PV Solar MTR

Exhibit 1 Pages 1-51 of 51

Minimum Technical Requirements

[***]

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Appendix A to Solar MTR Recommended Suppliers List

MTR - Appendix A Pages 1-4 of 4

RECOMMENDED SUPPLIERS LIST

[***]

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Appendix B through G to Solar MTR

Appendix B Pages 1-12 of 12

[***]

Appendix C Pages 1-3 of 3

[***]

Appendix D Pages 1-31 of 31

[***]

Appendix E Pages 1-35 of 35

[***]

Appendix F Pages 1-5 of 5

[***]

Appendix G Pages 1-10 of 10

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Appendix A to Statement of Work site Layout Drawings

Appendix A to Statement of Work Site Layout Drawings Page 1 of 1

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit B Contractor Deliverables Table

EXHIBIT B

CONTRACTOR DELIVERABLES TABLE

The following Contractor Deliverables shall be provided by Contractor to Owner
prior to Substantial Completion:

 

  1. Commercial Information

 

  a. Equipment Warranties

 

  i. Module

 

  ii. Combiner Box

 

  iii. Re-combiner Box

 

  iv. Racking

 

  v. Inverter

 

  vi. MV Transformer

 

  vii. MV Collector System

 

  viii. Substation Protection and Controls (if applicable)

 

  ix. Main Power Step-up Transformer (if applicable)

 

  b. Subcontractor Warranties (if applicable)

 

  2. Certain Project Design Deliverables

 

  a. Preliminary O&M Manual

 

  b. EPC Drawings and Specifications

 

  c. Interim As-built Drawings (PV system, layout, single-line, etc.)

 

  d. System Commissioning Report

 

  i. Insulation Resistance Testing (IRT)

 

  ii. DC String Combiner Box Commissioning

 

  iii. DC Re-combiner Commissioning

 

  iv. AC Distribution Commissioning

 

  v. Pile Testing

 

  vi. High Pot/VLF Testing

 

  vii. Meter Commissioning

 

  viii. Open Circuit Voltage Test

 

  ix. Flash Test\

 

  x. Soils and resistivity Testing

 

  xi. Communications cabling

 

  xii. Factory Test Documentation

 

  e. Substantial Completion System Commissioning

 

  i. AC Distribution Commissioning

 

  ii. Transformer Commissioning

 

  iii. Pyranometer Calibration

 

  iv. Switchgear Commissioning

 

  v. Inverter Commissioing

 

  vi. DAS Commissioning

 

  vii. DC Amperage Test

 

  viii. Infrared (IR) Scanning

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  ix. Power Factor Test

 

  f. Installation, Operation and Maintenance Manuals

 

  g. Spare Parts lists

 

  h. Substantial Completion Tests

 

  i. All documentation associated with the Performance Tests

 

  i. Additional reports

 

  i. Capacity Bank Study Report

 

  ii. Tap Setting Study Report

 

  iii. Module Allocation Plan

 

  iv. Relay Settings Report

 

  v. Start-up and Energization Plans

 

  j. Contractor-performed Site Studies (if performed by Contractor)

 

  i. Cultural Resources Survey

 

  ii. Phase 1 Environmental Site Assessment

 

  iii. Geotechnical Report

 

  iv. Topographical Survey

 

  v. Solar Production Studies

 

  vi. Load test

 

  3. Performance and Operations Reports and Procedures

 

  a. QA/QC Plan & Collected Data for Construction Activities

 

  b. Startup Plan & Collected Data

 

  c. Final Report of the Five Consecutive Day Operational Test

The following Contractor Deliverables shall be provided to Owner prior to Final
Completion:

 

  4. Supplier Documentation

 

  a. Vendor Instructions, Tests and Certified Drawings and Documents; Training
Materials, Operations and Maintenance Manuals; Factory Test data, List of Make
and Model Numbers and all other pertinent information to be supplied for the
following PV plant components and plant systems:

 

  i. Racking

 

  ii. Transformers (MV and Main Power)

 

  iii. Modules

 

  iv. Inverters

 

  v. Metering and Monitoring System

 

  vi. MV Collector System

 

  vii. Substation Equipment, Protection, and Controls

 

  viii. Meteorological Stations

 

  ix. SCADA/DAS System

 

  5. Safety Documentation

 

  a. Final OSHA 300Log

 

  b. Final Incident Reports

 

  c. Final First Aid Logs

 

2



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  d. Final Root Cause Analysis Reports

 

  e. Final Near Miss Reports

 

  6. Final Acceptance Deliverables

 

  a. Final As-Built Engineering Drawings and Specifications

 

  b. Final Vendor Drawings, Equipment Data, Specifications and Instruction
Manuals

 

  c. All Contractor Permits with copies of close-out records

 

3



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit C Applicable Permits

EXHIBIT C

APPLICABLE PERMITS

Part I: Contractor Permits

Contractor will obtain the following Permits:

 

  1. Building Permit (local and state)

 

  2. Oversize/Overweight Roadway Permits

 

  3. Dust Control Permit

 

  4. Erosion and Sedimentation Pollution Control Plan

 

  5. Certificate of Occupancy (if needed)

Part II: Owner Permits

Owner will obtain the following Permits:

 

  1. [***]

 

  2. FAA approvals, if needed

 

  3. Utility/Right-of-Way permits

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EPC Exhibit D EHS Plan

EXHIBIT D Pages 1-375 of

375

Environmental, Health and Safety Plan

 

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit E Site Description

EXHIBIT E—SITE DESCRIPTION Page 1 of 1

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit F Lien Waivers

EXHIBIT F

LIEN WAIVERS

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT F-1

CONTRACTOR’S INTERIM WAIVER AND RELEASE UPON PAYMENT

STATE OF [***]

COUNTY OF                     

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY [***] (“OWNER”)
TO FURNISH                                      (DESCRIBE MATERIALS AND/OR
LABOR) FOR THE CONSTRUCTION OF IMPROVEMENTS KNOWN AS
                            (TITLE OF THE PROJECT) WHICH IS LOCATED IN THE CITY
OF                     , COUNTY OF                     , AND IS OWNED BY [***]
AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

     

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY USING EITHER A
METES AND BOUNDS DESCRIPTION, THE LAND LOT DISTRICT, BLOCK AND LOT NUMBER, OR
STREET ADDRESS OF THE PROJECT.)

UPON THE RECEIPT OF THE SUM OF $            , THE MECHANIC AND/OR MATERIALMAN
WAIVES AND RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON THE
FOREGOING DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR MATERIAL
BOND THROUGH THE DATE OF                          (DATE) AND EXCEPTING THOSE
RIGHTS AND LIENS THAT THE MECHANIC AND/OR MATERIALMAN MIGHT HAVE IN ANY RETAINED
AMOUNTS, ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE UNDERSIGNED
TO OR ON ACCOUNT OF SAID CONTRACTOR FOR SAID BUILDING OR PREMISES.

GIVEN UNDER HAND AND SEAL THIS              DAY OF                     ,
            .

 

    (SEAL)

 

  (WITNESS)

  (ADDRESS)

NOTICE: [***].

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT F-2

SUBCONTRACTOR’S INTERIM WAIVER AND RELEASE UPON PAYMENT

STATE OF [***]

COUNTY OF                         

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY
                                     (NAME OF CONTRACTOR) TO FURNISH
                                         (DESCRIBE MATERIALS AND/OR LABOR) FOR
THE CONSTRUCTION OF IMPROVEMENTS KNOWN AS                                     
(TITLE OF THE PROJECT) WHICH IS LOCATED IN THE CITY OF                         ,
COUNTY OF                     , AND IS OWNED BY [***] (“OWNER”) AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

     

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY USING EITHER A
METES AND BOUNDS DESCRIPTION, THE LAND LOT DISTRICT, BLOCK AND LOT NUMBER, OR
STREET ADDRESS OF THE PROJECT.)

UPON THE RECEIPT OF THE SUM OF $                    , THE MECHANIC AND/OR
MATERIALMAN WAIVES AND RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON
THE FOREGOING DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR MATERIAL
BOND THROUGH THE DATE OF                          (DATE) AND EXCEPTING THOSE
RIGHTS AND LIENS THAT THE MECHANIC AND/OR MATERIALMAN MIGHT HAVE IN ANY RETAINED
AMOUNTS, ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE UNDERSIGNED
TO OR ON ACCOUNT OF SAID CONTRACTOR FOR SAID BUILDING OR PREMISES.

GIVEN UNDER HAND AND SEAL THIS                  DAY OF                         ,
                .

 

    (SEAL)

 

  (WITNESS)

  (ADDRESS)

NOTICE: [***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT F-3

CONTRACTOR’S WAIVER AND RELEASE UPON FINAL PAYMENT

By executing and submitting its payment application and the lien waiver below,
in consideration for the final payment described in the lien waiver below, and
for the purpose of inducing Owner to make final payment, the Contractor, for
itself, its employees, subcontractors, sub-subcontractors, mechanics,
materialmen and laborers, does hereby represent and warrant as follows:

 

1. All Parties Paid. It has been paid in full all amounts owed for all materials
or labor furnished to the Project, and that all parties supplying labor or
materials to it in connection with the Project have been paid in full for all
labor, services, equipment or materials ordered or supplied.

 

2. Warranty Of Work. It warrants that all work, labor and materials furnished by
or through it are free from defects and fully comply with all requirements of
the plans, specifications, and the Agreement and all documents related thereto.

 

3. Waiver Of Claims. Upon receipt of the amount set out in the lien waiver
below, it waives and releases any and all payment claims, causes of action,
suits, damages, judgments, demands of any kind, character and description,
whether known or unknown, against the Owner, any construction lender, and their
respective directors, officers, principals, partners, employees, agents,
subsidiaries, parent and related firms, successors and assigns, arising out of
or pertaining in any manner to the Agreement, the property described below, or
the Project.

 

4. Authorization. It warrants that it is the sole owner of the claims released
herein, that it has not sold, assigned or conveyed such claims to any other
party, and that the individual whose signature appears below has personal
knowledge of these matters and is fully authorized and qualified to make these
representations on behalf of the Contractor.

 

5. Scope Of Release. The representations and release contained herein are
independent covenants and operate, and are effective with respect to, all labor,
services, materials or equipment provided by or through the Contractor or
Subcontractor or Supplier, under any agreement, whether oral or written, whether
extra or additional to any such agreement, and with respect to any further
labor, materials, equipment or services to be furnished with respect to the
Agreement and the Project.

 

 

WAIVER AND RELEASE UPON FINAL PAYMENT

STATE OF [***]

COUNTY OF                                     

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY [***] (“OWNER”)
TO FURNISH                                        
                                                      (DESCRIBE MATERIALS AND/OR
LABOR) FOR THE CONSTRUCTION OF IMPROVEMENTS KNOWN
AS                                                                      (TITLE
OF THE PROJECT) WHICH IS LOCATED IN THE CITY OF                     , COUNTY OF
                    , AND IS OWNED BY [***], AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

     

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY USING EITHER A
METES AND BOUNDS DESCRIPTION, THE LAND LOT DISTRICT, BLOCK AND LOT NUMBER, OR
STREET ADDRESS OF THE PROJECT.)

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

UPON THE RECEIPT OF THE SUM OF $                    , THE MECHANIC AND/OR
MATERIALMAN WAIVES AND RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON
THE FOREGOING DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR MATERIAL
BOND ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE UNDERSIGNED TO
OR ON ACCOUNT OF SAID CONTRACTOR FOR SAID PROPERTY.

GIVEN UNDER HAND AND SEAL THIS                  DAY OF                         ,
                .

 

  Contractor

By:      

Printed Name:      

Its:        

Sworn and subscribed before me this                         

day of                     , 200            .

 

  Notary Public My Commission Expires:

NOTICE: [***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT F-4

SUBCONTRACTOR’S WAIVER AND RELEASE UPON FINAL PAYMENT

By executing and submitting its payment application and the lien waiver below,
in consideration for the final payment described in the lien waiver below, and
for the purpose of inducing Contractor and the Owner to make final payment, the
Subcontractor or Supplier, for itself, its employees, subcontractors,
sub-subcontractors, mechanics, materialmen and laborers, does hereby represent
and warrant as follows:

 

1. All Parties Paid. Upon receipt of the amount set forth in the lien waiver
below, it has been paid in full all amounts owed for all materials or labor
furnished to the Project, and that all parties supplying labor or materials to
it in connection with the Project have been paid in full for all labor,
services, equipment or materials ordered or supplied.

 

2. Warranty Of Work. It warrants that all work, labor and materials furnished by
or through it are free from defects and fully comply with all requirements of
the plans, specifications, subcontract, the Agreement and all documents related
thereto.

 

3. Waiver Of Claims. Upon receipt of the amount set forth in the lien waiver
below, it waives and releases any and all payment claims, causes of action,
suits, damages, judgments, demands of any kind, character and description,
whether known or unknown, against the Contractor, the Contractor’s Surety, the
Owner, any construction lender, and their respective directors, officers,
principals, partners, employees, agents, subsidiaries, parent and related firms,
successors and assigns, arising out of or pertaining in any manner to the
Subcontract, the Agreement, the property described below, or the Project.

 

4. Authorization. It warrants that it is the sole owner of the payment claims
released herein, that it has not sold, assigned or conveyed such claims to any
other party, and that the individual whose signature appears below has personal
knowledge of these matters and is fully authorized and qualified to make these
representations on behalf of the Subcontractor or Supplier.

 

5. Scope Of Release. The representations, waiver and release contained herein
are independent covenants and operate, and are effective, final and binding and
shall not be invalidated by any future occurrence or claim by any person or
entity, including any trustee acting on behalf of any person, entity or bankrupt
estate.

 

 

WAIVER AND RELEASE UPON FINAL PAYMENT

STATE OF [***]

COUNTY OF                         

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY
                                                              (“CONTRACTOR”) TO
FURNISH                                      (DESCRIBE MATERIALS AND/OR LABOR)
FOR THE CONSTRUCTION OF IMPROVEMENTS KNOWN
AS                                                          (TITLE OF THE
PROJECT OR BUILDING), WHICH IS LOCATED IN THE CITY OF
                                        , COUNTY OF                         ,
AND IS OWNED BY [***] (“OWNER”), AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

     

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY USING EITHER A
METES AND BOUNDS DESCRIPTIONS, THE LAND LOT DISTRICT, BLOCK AND LOT NUMBER, OR
STREET ADDRESS OF THE PROJECT.)

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

UPON THE RECEIPT OF THE SUM OF $                        , THE MECHANIC AND/OR
MATERIALMAN WAIVES AND RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON
THE FOREGOING DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR MATERIAL
BOND ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE UNDERSIGNED TO
OR ON ACCOUNT OF SAID CONTRACTOR FOR SAID PROPERTY.

GIVEN UNDER HAND AND SEAL THIS                  DAY OF                         ,
            .

 

  Subcontractor/Supplier

By:    

Printed Name:    

Its:    

Sworn and subscribed before me this             

day of                             , 201                .

 

  Notary Public My Commission Expires:

NOTICE: [***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit G Requirements for Progress Reporting

EXHIBIT G

REQUIREMENTS FOR PROGRESS REPORTING

Contractor shall provide regular progress and schedule reporting in accordance
with Section 7.5 of the Agreement and Exhibit A—Statement of Work. The Monthly
Progress Report shall be organized in accordance with the following Table of
Contents:

 

  1. Executive Summary

 

  2. Project Team

 

  2.1. EPC Contractor

 

  2.2. Major Contractors/Suppliers

 

  3. Health, Safety and Environment

 

  3.1. Workforce Report

 

  3.2. Reportable Incidents

 

  3.3. Environmental Compliance

 

  4. Contract Schedule updates and modifications

 

  4.1. PV Solar Plant

 

  A. Key Milestone Status

 

  B. Activities planned for next month

 

  C. Procurement Progress and Status Report

 

  D. Construction Progress Curves including at a minimum:

 

  i. Site Grading

 

  ii. Post install

 

  iii. Tilt Bracket install

 

  iv. Rail install

 

  v. Module/Cartridge install

 

  vi. PCS Vault installation

 

  vii. DC Feeders installation

 

  viii. AC Feeders installation

 

  ix. (PCS) Power Conversion Station install

 

  x. Start-up and Testing progress

 

  E. Manufacturing Status Report

 

  F. Arrival of materials at Site and planned deliveries for next 3 months

 

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  4.2. Substations and Transmission – (if applicable)

 

  A. Key Milestone Status, identification and status of critical path activities
(including float)

 

  B. Activities planned for next month

 

  C. Procurement Process and Status Report

 

  D. Step-up Transformer and Switchgear off-Site Functional Test Schedule

 

  E. Arrival of materials at site and planned deliveries for next 3 months

 

  4.3. Mobilization of key contractors and planned mobilization for next 3
months

 

  4.4. Major Accomplishments Project to Date

 

  4.5. Major Accomplishment This Month

 

  4.6. Goals for Next Month

 

  5. Quality Control

 

  5.1. Shop Inspection and Testing

 

  5.2. Non-conformance metrics

 

  5.3. Areas of concern and action plans

 

  6. Startup and Commissioning Process and Technical discussion

 

  7. Commercial

 

  7.1. Change Order Status

 

  7.2. Payment Status

 

  7.3. Reforecast of project cash-flow through project completion

 

  7.4. Monthly cancelation exposure for next three months

 

  8. Training

 

  9. Issues and Remedies

 

  10. Deliverables

 

  10.1. Current drawing list

 

  10.2. Current equipment list

 

  11. Community

 

  12. Photos

 

  13. Any other information reasonably requested by Owner

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit H Testing and Commissioning

Exhibit H

Testing and Commissioning

EXHIBIT H

Testing and Commissioning

[***]

 

   1   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

Contents

 

1.0   Performance Testing Overview    3 2.0   Five Consecutive Day Operational
Test    3 3.0   Five Day Performance Ratio Test    3 4.0   System Commissioning
   7 4.1   Mechanical Completion    7 4.1.1   Insulation Resistance Testing
(IRT)    7 4.1.2   DC String Combiner Box Commissioning:    7 4.1.3   DC Re-
Combiner Box Commissioning:    8 4.1.4   AC Distribution Commissioning:    8
4.1.5   Pile Testing:    8 4.1.6   High Pot/VLF Testing    8 4.1.7   Meter
Commissioning:    8 4.1.8   Open Circuit Voltage Test:    9 4.2   Substantial
Completion    9 4.2.1   Transformer Commissioning:    9 4.2.2   AC Distribution
Commissioning:    9 4.2.3   Racking Commissioning:    9 4.2.4   Pyranometer
Calibration:    10 4.2.5   Switchgear Commissioning    10 4.2.6   Inverter
Commissioning:    10 4.2.7   DAS Commissioning:    10 4.2.8   DC Amperage Test:
   10 4.2.9   Infrared (IR) Scanning:    11 4.2.10   Power Factor Test:    11

 

   2   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

 

1.0 Performance Testing Overview

Per Sections 1.1 and 1.2 below, Owner and the third party engineer retained by
Owner (“Independent Engineer”) shall oversee a Five Consecutive Day Operational
Test and a Five Day Performance Ratio Test (collectively, the “Performance
Tests”) conducted by Contractor, which may be witnessed by Owner and the
Independent Engineer, to demonstrate the reliability and performance of the
Project.

Contractor shall give Owner at least seven (7) days written notice in advance of
the date on which Contractor intends to commence the initial Performance Test.
Thereafter, Contractor shall give Owner at least three (3) days’ notice of all
subsequent Performance Tests unless a shorter notice period is agreed to in
advance and in writing by Owner.

Contractor guarantees that the Project will have an Actual Performance Ratio (as
defined below), determined as described herein, of 100% of the Base Case
Performance Ratio of the Project (“Guaranteed Performance Ratio”). The “Base
Case Performance Ratio” is defined as the performance ratio generated in the
base case PVSYST model, corresponding to the month in which Substantial
Completion is achieved. See Table 1 for Monthly Base Case Performance Ratios.

If Contractor believes that the Project has achieved the Guaranteed Performance
Ratio, then Contractor shall provide written certification of passage to Owner
with the written results of the Actual Performance Ratio as compared to the Base
Case Performance Ratio, in a form reasonably acceptable to Owner.

If Contractor believes that the Project has achieved the Reliability Guaranty,
then Contractor shall provide written certification of passage to Owner with the
written results of the Five Consecutive Day Operational Test in a form
reasonably acceptable to Owner.

 

2.0 Five Consecutive Day Operational Test

In addition to guaranteeing the Guaranteed Performance Ratio, Contractor
guarantees that the Project will perform for five (5) consecutive days (the
“Five Consecutive Day Operational Test”) without a Significant System
Misoperation (“Reliability Guaranty”). Events qualifying as “Significant System
Misoperation” will be determined by the Independent Engineer and will include,
but not be limited to, the following: (a) inverter shutdowns (that require
component repair, replacement or manual intervention to clear, (b) control
system malfunctions, and (c) more than 0.5% of all source circuit fuses open, or
component failures during the test period. If a Significant System Misoperation
occurs, corrective action will be taken promptly by Contractor to correct such
Significant System Misoperation, and the data for that day will be discarded and
the Five Consecutive Day Operational Test will be restarted the following day.

 

3.0 Five Day Performance Ratio Test

The “Five Day Performance Ratio Test” will be a test during which data will be
collected at 15-minute intervals for use as data points in the test evaluation,
such test to be based on 5-days of Project operation during which the Project
receives Sufficient Insolation and no Significant System Misoperation occurs.
“Sufficient Insolation” means insolation that is equal to or greater than
eighty-five percent (85%) of the “Average Daily Insolation (POA)” set forth in
Table 1 below in the relevant month. A minimum of one day must have insolation
greater than 100% of the average daily insolation in the relevant month. Days
that experience Significant System Misoperation or do not have Sufficient
Insolation can be excluded and the test resumed on the next qualifying day
without restarting the test. For clarity, days with Sufficient Insolation
without Significant System Misoperation cannot be excluded.

 

   3   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

Data collected will be used to calculate the Actual Performance Ratio. A single
Actual Performance Ratio will be calculated for the five-day test. This will
then be compared with the Base Case Performance Ratio in Table 1 below.

The acceptance criterion for the Five Day Performance Ratio Test: the Actual
Performance Ratio divided by the applicable monthly Base Case Performance Ratio
must be equal to 100%.

The “Actual Performance Ratio” with respect to the Project shall be calculated
using the following formula:

PR = E/((kWp) * [POA/STC] * [Tcorr]).

Where:

PR = Actual Performance Ratio

E = measured AC electrical generation (kWh) over the five days of operation

kWp = summation of installed Module nameplate capacity, the greater of kWp or DC
as specified in the EPC

Contract

POA = cumulative Acknowledged POA Irradiance over five days of operation, in
kWh/m2.

STC = irradiance at standard test conditions (1,000 W/m2)

Tcorr = 1 + Tc x (T – Tavg)

Tc = Module temperature coefficient of power (TBD/C), as defined in the Module
manufacturer’s datasheet

T = Irradiance Weighted Measured Module temperature (C)

Tavg = Irradiance Weighted Module temperature for the month (from Table 1)

 

   4   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

Table 1 – Base Case Monthly Performance Ratios

 

Month   

Base Case

PR1

  

Irradiance

Weighted

Module

Temperature2, °C

 

  

Average Daily Insolation    

(Horizontal) [kWh/m2]    

  

Average Daily

Insolation

(POA)

[kWh/m2]

 

                                             

January

 

                             

February

 

                             

March

 

                             

April

 

                             

May

 

                             

June

 

                             

July

 

                             

August

 

                             

September

 

                             

October

 

                             

November

 

                             

December

 

                             

Total

 

                   

1 PR shown is based on the corresponding irradiance weighted module temperature
in the adjacent column, not STC.

2 The irradiance weighted temperature of the Module (shown in Table 1) is
calculated for each month from the PVSYST hourly output file by:

 

LOGO [g798018g71j00.jpg]

where

  •   tweighted-target [°C] is the irradiance weighted temperature of the Module
for a given month

 

  •   ti is the Module temperature for a given time interval,

 

  •   Ii is the insolation incident on the Module during the given time
interval, and

 

  •   i is the index for all time intervals in a given month

 

  •   j is an index which refers to the specified month

This same equation is used to calculate the irradiance weighted Module
temperature during the 5-day measurement period.

 

   5   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

Table 2 – Standards of Measurement

 

Model and class

pyranometer(s) to be used for

the Plane of Array sensors

  

Three POA sensors: Kipp & Zonen CMP-22 – Considered a secondary standard
pyranometer

 

POA instruments shall be mounted on a properly aligned and adequately precise
mounting system, as determined by an inclinometer located at each POA
Pyranometer installation.

 

Module temperature sensors

to be used

  

Four (4) Module temperature points of reference will be used, throughout the
field and mounted near the middle of the string.

 

Model and class

pyranometer(s) to be used for

the Global Horizontal sensor.

 

  

Three GHI sensors: Kipp & Zonen CMP-22

Insolation will be based on

POA measurements

  

Both POA and GHI data will be available, but for purposes of the test in this
Exhibit 4, POA measurements will be used.

 

For the purposes of the Actual Performance Ratio Criterion, the Acknowledged POA
Irradiance (as defined below), determined as described herein, shall be
determined in the following order of applicability

 

a. If all POA Pyranometers are within Inclination Tolerance, then the median
measurement shall constitute the Acknowledged POA Irradiance.

 

b. If two POA Pyranometers are within Inclination Tolerance, then the average of
the two measurements from the instruments which are within Inclination Tolerance
shall constitute the Acknowledged POA Irradiance.

 

c. If one Pyranometer is within Inclination Tolerance, then the absolute value
of the measurement from the instrument which is within Inclination Tolerance
shall constitute the Acknowledged POA Irradiance.

 

To the extent there is a 2% difference or greater between the two pyranometers,
Owner and Contractor agree to discuss whether an averaging approach is
appropriate in order to avoid averaging an uncalibrated reading.

 

If all POA Pyranometers are out of Inclination Tolerance for a consecutive
period of time less than 30 minutes, then these data points shall be excluded.

 

Cleaning Schedule for

pyranometers for the duration

of the test.

 

  

The pyranometer domes will be cleaned at the beginning of the test, visually
inspected daily, and cleaned as necessary.

Handling of nighttime power

and irradiance values

  

Any negative power reading will be zeroed.

 

Any negative POA irradiance reading will be zeroed.

 

 

   6   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

 

4.0 System Commissioning

The following is a list of the activities will be completed in order to verify
proper system design, construction and quality to ensure proper and reliable
operation. The activities are grouped by project Milestone to indicate what will
be completed as of the date that Milestone is achieved.

 

  4.1 Mechanical Completion

 

  4.1.1 Insulation Resistance Testing (IRT)

All AC and DC conductors are to be tested by applying a known voltage at low
current and measuring resistance to ensure no ground-faults are occurring. IRT
testing will be done in accordance with all applicable national and local
electrical testing requirements.

 

  4.1.2 DC String Combiner Box Commissioning:

All the DC Combiner Boxes are inspected and tested to verify the following:

 

  a) Correct number of Modules are wired in each string

 

  b) Verification of proper string polarity

 

  c) Confirmation that all Modules are functioning properly to the module
manufacturer’s specifications

 

  d) Confirmation that there are no ground-faults present

 

  e) verify that all string fuses are properly sized and fuse holders operate
properly

 

  f) verify that disconnect switch operates properly

 

  g) verify that equipment ground is properly installed

 

  h) verify that all conduit is properly installed and sealed

 

  i) verify that conduit sleeves have been properly employed in locations where
there is ground motion potential

 

  j) verify that weep-hole has been installed and meets the enclosure NEMA
rating

 

  k) Verification that all string feeder cables have been installed to the
requirements of the design drawings and all cable testing has been completed.

 

  l) Verify that door seal is intact and that door operation is correct, with no
bowing or off-center closure, all locking mechanisms are in place, and no
surface damage is evident that has not been repaired according to manufacturer’s
specifications, No enclosure integrity is compromised.

 

  m) verify that UL label (where required) is present and that the equipment
voltage class meets the operating voltage class

 

  n) for all cables verify that the cable installed meets the voltage class of
operation and that the cable meets the conditions where installed including UV
exposure, UG/TC installation etc.

 

   7   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

 

  4.1.3 DC Re- Combiner Box Commissioning:

All the DC Re-Combiner Boxes are inspected and tested to verify the following:

 

  a) Confirm proper input circuit voltage.

 

  b) Verification of proper string polarity.

 

  c) Confirmation that there are no ground-faults present.

 

  d) Verify that all fuses are properly sized and fuse holders operate properly.

 

  e) Verify that disconnect switch operates properly.

 

  f) Verify that equipment ground is properly installed.

 

  g) Verify that all conduit is properly installed and sealed.

 

  h) Verify that all string feeder cable termination lugs are properly torqued
and torque-marks are appropriately applied.

 

  i) Verify that re-combiner bus-bars reflect no damage.

 

  j) Verification that all string feeder cables have been installed to the
requirements of the design drawings and all cable testing has been completed.

 

  k) Verify that door seal is intact and that door operation is correct, with no
bowing or off-center closure, all locking mechanisms are in place, no surface
damage is evident that has not been repaired according to manufacturer’s
specifications, and no enclosure integrity is compromised.

 

  l) Verify that UL label (where required) is present and that the equipment
voltage class meets the operating voltage class.

 

  4.1.4 AC Distribution Commissioning:

Inspection and commissioning of all equipment incorporated into the AC
Distribution scheme including switchgear, disconnects, relays, breakers, fuses
and other equipment required based on AC Distribution configuration. Inspection
and testing includes verification of all component specifications and verifying
proper installation.

 

  4.1.5 Pile Testing:

A designated population of piles will be tested to verify stability and
resistance to up-lift forces. The number of piles is dependent on overall pier
quantity and location in the project site as determined by a licensed
professional engineer. The piles are tested after installation to verify
structural integrity within the design parameters of the system. Piles are
cycled through lateral loading at specified values and deflection is measured to
verify whether piles are sufficiently stable at the various loads.

 

  4.1.6 High Pot/VLF Testing.

High Pot/VLF testing will be done in accordance with all applicable national and
local electrical testing requirements.

 

  4.1.7 Meter Commissioning:

Meters are inspected and tested to ensure the following:

 

  a) Verify proper wiring and installation.

 

   8   



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

 

  b) Verifying proper Current and Voltage Transformer (CT/VT) selection based on
required accuracy classification.

 

  c) Verify proper CT & VT ratio programming into meter.

 

  d) Verify meter is accurately capturing and recording performance data.

 

  e) Verify meter is capable of being remotely read.

 

  4.1.8 Open Circuit Voltage Test:

The open circuit voltage test provides a simple method to determine that a
string is properly connected and that all strings are producing the appropriate
level of voltage. This test should be done under stable sky conditions.

 

  a) Measure string Voc at the combiner box for all strings at the combiner box.

 

  b) Measure average module temperature.

 

  c) Measure plane of array irradiance.

 

  d) Calculate the expected Voc for each measurement using the following
formula:

 

LOGO [g798018g44g63.jpg]

 

     Where n is the number of modules in series, Voc, expected is the Expected
Open Circuit Voltage, Voc,ref is the open circuit voltage of a single module as
specified on the module data sheet, b is the module Voc temperature coefficient
measured in [1/°C] as listed on the module data sheet, and Tmeasured is the
measured module temperature during the time of Voc measurement.

 

  e) Compare the expected Voc to the measured Voc for every string using the
following equation (Voc measured – Voc expected) / Voc expected. This value
shall be 95% to 105% for the string to pass. If the string does not pass, the
string connectivity shall be inspected; all modules in the string shall be
inspected for visible damage, and j-box tabs shall be re-soldered as required.
Defective modules shall be replaced.

 

  4.2 Substantial Completion

 

  4.2.1 Transformer Commissioning:

All transformers are inspected to verify proper installation, proper
specifications, inspect for leaks and measure oil pressure and temperature.
Typical parameters measured are below along with whether a failure occurred
during the test:

 

  a) Voltage.

 

  b) Current.

 

  c) Capacitance.

 

  d) Frequency.

 

  4.2.2 AC Distribution Commissioning:

Verifying proper operation with respect to system operation.

 

4.2.3 Racking Commissioning:

All racking units are inspected to verify proper installation according to the
manufacturer. Commissioning typically includes the following activities:

 

9



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

 

  a) Verification of proper site latitude and longitude.

 

  b) Inspection of racking alignment and assembly.

 

  4.2.4 Pyranometer Calibration:

The calibration of the pyranometer occurs in a controlled environment by the
manufacturer who provides a calibration certificate verifying the results of the
calibration, along with any corrective actions necessary to ensure the component
is operating within acceptable parameters. After installation, commissioning
documentation confirming (a) proper horizontal (level) installation of the GHI
sensor and (b) proper alignment of the POA sensor on a properly-aligned and
adequately-precise tracker is required to be supplied.

 

  4.2.5 Switchgear Commissioning.

Inspect to verify proper installation and meets specifications. Testing will be
done in accordance with all applicable national and local electrical testing
requirements. Verifying proper operation with respect to system operation.

 

  4.2.6 Inverter Commissioning:

All inverters are inspected and tested to verify proper installation and
performance per manufacturer’s specifications given the current system
performance parameters. Commissioning is typically completed in conjunction with
the manufacturer and to the manufacturers specified requirements but generally
involves the following:

 

  a) Inspection and verification of proper installation per system and inverter
specifications.

 

  b) Verification of proper and reliable electrical performance given
environmental conditions and system DC power input.

 

  c) Verification of proper communication and reporting to the system Data
Acquisition System (DAS).

 

  4.2.7 DAS Commissioning:

Commissioning of the DAS requires complete system operation and entails the
following:

 

  a) Verifying proper installation to all components providing data.

 

  b) Verifying accurate and reliable data collection and recording.

 

  c) Verifying data is being communicated to the Renewable Operations Center
(ROC) successfully and accurately.

 

  4.2.8 DC Amperage Test:

The dc amperage test provides assurance that provides all strings are producing
similar operating current

 

  a) Current in each string will be measured and corrected for measured module
temperature and measured irradiance.

 

  b) The irradiance, module temperature and capacity adjusted currents shall be
within 5% of the average. All currents will be corrected to 800 W/m2 and nominal
operating cell temperature as reported on the module data sheet.

 

  c) For differences which exceed 5% modules will be inspected for physical
damage and wires will be inspected (visually and with IR scanning) for
connectivity.

 

10



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit H

Testing and Commissioning

 

  4.2.9 Infrared (IR) Scanning:

Conduct IR scanning on all combiner boxes, re-combiner boxes, inverter cable
terminations, sectionalizer cabinets, transformer cabinets, switchgear, and
substation.

 

  4.2.10 Power Factor Test:

The power factor demonstration test will be performed during peak plant output
and coordinated with the Transmission Provider to manage voltage at the Point of
Interconnection and observed by the Independent Engineer. (Teleconference
participation will be sufficient—given potential need for remote personnel and
locations to participate during the test).

Choose a clear day with no cloud cover and begin the test at peak plant output.
Coordinate testing with Transmission Provider so it can help hold voltage steady
at the Point of Interconnection to minimize voltage rise/drop on the system and
within the Project.

Take readings of real power output and power factor at the SEL relay on the
primary side of the GSU:

1.0

0.97 lag

0.95 lag

0.97 lag

1.0

0.97 lead

0.95 lead

0.97 lead

1.0

Also record at each set point: Pf, voltage, real and reactive power output at
the inverter level DC power input to the inverters.

For successful demonstration the test must demonstrate the following:

 

  a) Set points could be changed remotely as specified.

 

  b) Power factor at GSU primary SEL relay achievable as specified without
inverter trips.

 

  c) Real power output of the inverters as measured is within specifications of
the inverter ratings at the test temperature across the power factor operating
range demonstrated.

 

11



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit I [***] Schedule

EXHIBIT I—MILESTONE PAYMENT SCHEDULE Page 1 of 1

 

Milestone    Invoice    Projected
Date    % Invoiced    Aggrgte.    $ Invoiced /
Milestone Payment          

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit I Pages 2-3 of
3

 

Milestone    Invoice    Projected
Date    % Invoiced    Aggrgte.    $ Invoiced /
Milestone Payment          

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit K Major Subcontractors

EXHIBIT K Page 1-2 of 2

MAJOR SUBCONTRACTORS

[***]

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit L Quality Requirements Pages 1-20 of 20

[***]

 



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EPC Exhibit M Form of Performance and Payment Bonds

EXHIBIT M – FORM OF PERFORMANCE AND PAYMENT BONDS

 

LOGO [g798018oma_pg1188.jpg]    Document A312™ – 2010

Performance Bond

 

CONTRACTOR:   SURETY:   (Name, legal status and address)   (Name, legal status
and principal place of business)  

 

OWNER:

(Name, legal status and address)

   

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Any singular reference to Contractor, Surety, Owner or other party shall be
considered plural where applicable.

 

AIA Document A312–2010 combines two separate bonds, a Performance Bond and a
Payment Bond, into one form. This is not a single combined Performance and
Payment Bond.

 

CONSTRUCTION CONTRACT

Date:

   

 

Amount:

 

Description:

(Name and location)

   

 

BOND

Date:

(Not earlier than Construction Contract Date)

   

 

Amount:

 

Modifications to this Bond:        ¨  None        ¨  See Section 16

 

  CONTRACTOR AS PRINCIPAL   SURETY     Company:   (Corporate Seal)   Company:  
(Corporate Seal)   Signature:       Signature:       Name     Name    
and Title:     and Title:     (Any additional signatures appear on the last page
of this Performance Bond.) (FOR INFORMATION ONLY — Name, address and telephone)
AGENT or BROKER:  

OWNER’S REPRESENTATIVE:

(Architect, Engineer or other party:)

 

 

  AIA Document A312™ – 2010. The American Institute of Architects.   061110    
  Init.             1 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

§ 1 The Contractor and Surety, jointly and severally, bind themselves, their
heirs, executors, administrators, successors and assigns to the Owner for the
performance of the Construction Contract, which is incorporated herein by
reference.

§ 2 If the Contractor performs the Construction Contract, the Surety and the
Contractor shall have no obligation under this Bond, except when applicable to
participate in a conference as provided in Section 3.

§ 3 If there is no Owner Default under the Construction Contract, the Surety’s
obligation under this Bond shall arise after

 

  .1 the Owner first provides notice to the Contractor and the Surety that the
Owner is considering declaring a Contractor Default. Such notice shall indicate
whether the Owner is requesting a conference among the Owner, Contractor and
Surety to discuss the Contractor’s performance. If the Owner does not request a
conference, the Surety may, within five (5) business days after receipt of the
Owner’s notice, request such a conference. If the Surety timely requests a
conference, the Owner shall attend. Unless the Owner agrees otherwise, any
conference requested under this Section 3.1 shall be held within ten
(10) business days of the Surety’s receipt of the Owner’s notice. If the Owner,
the Contractor and the Surety agree, the Contractor shall be allowed a
reasonable time to perform the Construction Contract, but such an agreement
shall not waive the Owner’s right, if any, subsequently to declare a Contractor
Default;

 

  .2 the Owner declares a Contractor Default, terminates the Construction
Contract and notifies the Surety; and

 

  .3 the Owner has agreed to pay the Balance of the Contract Price in accordance
with the terms of the Construction Contract to the Surety or to a contractor
selected to perform the Construction Contract.

§ 4 Failure on the part of the Owner to comply with the notice requirement in
Section 3.1 shall not constitute a failure to comply with a condition precedent
to the Surety’s obligations, or release the Surety from its obligations, except
to the extent the Surety demonstrates actual prejudice.

§ 5 When the Owner has satisfied the conditions of Section 3, the Surety shall
promptly and at the Surety’s expense take one of the following actions:

§ 5.1 Arrange for the Contractor, with the consent of the Owner, to perform and
complete the Construction Contract;

§ 5.2 Undertake to perform and complete the Construction Contract itself,
through its agents or independent contractors;

§ 5.3 Obtain bids or negotiated proposals from qualified contractors acceptable
to the Owner for a contract for performance and completion of the Construction
Contract, arrange for a contract to be prepared for execution by the Owner and a
contractor selected with the Owner’s concurrence, to be secured with performance
and payment bonds executed by a qualified surety equivalent to the bonds issued
on the Construction Contract, and pay to the Owner the amount of damages as
described in Section 7 in excess of the Balance of the Contract Price incurred
by the Owner as a result of the Contractor Default; or

§ 5.4 Waive its right to perform and complete, arrange for completion, or obtain
a new contractor and with reasonable promptness under the circumstances:

 

  .1 After investigation, determine the amount for which it may be liable to the
Owner and, as soon as practicable after the amount is determined, make payment
to the Owner; or

 

  .2 Deny liability in whole or in part and notify the Owner, citing the reasons
for denial.

§ 6 If the Surety does not proceed as provided in Section 5 with reasonable
promptness, the Surety shall be deemed to be in default on this Bond seven days
after receipt of an additional written notice from the Owner to the Surety
demanding that the Surety perform its obligations under this Bond, and the Owner
shall be entitled to enforce any remedy available to the Owner. If the Surety
proceeds as provided in Section 5.4, and the Owner refuses the payment or the
Surety has denied liability, in whole or in part, without further notice the
Owner shall be entitled to enforce any remedy available to the Owner.

 

  AIA Document A312™ – 2010. The American Institute of Architects.       Init.  
          2 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

§ 7 If the Surety elects to act under Section 5.1, 5.2 or 5.3, then the
responsibilities of the Surety to the Owner shall not be greater than those of
the Contractor under the Construction Contract, and the responsibilities of the
Owner to the Surety shall not be greater than those of the Owner under the
Construction Contract. Subject to the commitment by the Owner to pay the Balance
of the Contract Price, the Surety is obligated, without duplication, for

 

  .1 the responsibilities of the Contractor for correction of defective work and
completion of the Construction Contract;

 

  .2 additional legal, design professional and delay costs resulting from the
Contractor’s Default, and resulting from the actions or failure to act of the
Surety under Section 5; and

 

  .3 liquidated damages, or if no liquidated damages are specified in the
Construction Contract, actual damages caused by delayed performance or
non-performance of the Contractor.

§ 8 If the Surety elects to act under Section 5.1, 5.3 or 5.4, the Surety’s
liability is limited to the amount of this Bond.

§ 9 The Surety shall not be liable to the Owner or others for obligations of the
Contractor that are unrelated to the Construction Contract, and the Balance of
the Contract Price shall not be reduced or set off on account of any such
unrelated obligations. No right of action shall accrue on this Bond to any
person or entity other than the Owner or its heirs, executors, administrators,
successors and assigns.

§ 10 The Surety hereby waives notice of any change, including changes of time,
to the Construction Contract or to related subcontracts, purchase orders and
other obligations.

§ 11 Any proceeding, legal or equitable, under this Bond may be instituted in
any court of competent jurisdiction in the location in which the work or part of
the work is located and shall be instituted within two years after a declaration
of Contractor Default or within two years after the Contractor ceased working or
within two years after the Surety refuses or fails to perform its obligations
under this Bond, whichever occurs first. If the provisions of this Paragraph are
void or prohibited by law, the minimum period of limitation available to
sureties as a defense in the jurisdiction of the suit shall be applicable

§ 12 Notice to the Surety, the Owner or the Contractor shall be mailed or
delivered to the address shown on the page on which their signature appears.

§ 13 When this Bond has been furnished to comply with a statutory or other legal
requirement in the location where the construction was to be performed, any
provision in this Bond conflicting with said statutory or legal requirement
shall be deemed deleted herefrom and provisions conforming to such statutory or
other legal requirement shall be deemed incorporated herein. When so furnished,
the intent is that this Bond shall be construed as a statutory bond and not as a
common law bond.

§ 14 Definitions

§ 14.1 Balance of the Contract Price. The total amount payable by the Owner to
the Contractor under the Construction Contract after all proper adjustments have
been made, including allowance to the Contractor of any amounts received or to
be received by the Owner in settlement of insurance or other claims for damages
to which the Contractor is entitled, reduced by all valid and proper payments
made to or on behalf of the Contractor under the Construction Contract.

§ 14.2 Construction Contract. The agreement between the Owner and Contractor
identified on the cover page, including all Contract Documents and changes made
to the agreement and the Contract Documents.

§ 14.3 Contractor Default. Failure of the Contractor, which has not been
remedied or waived, to perform or otherwise to comply with a material term of
the Construction Contract.

§ 14.4 Owner Default. Failure of the Owner, which has not been remedied or
waived, to pay the Contractor as required under the Construction Contract or to
perform and complete or comply with the other material terms of the Construction
Contract.

§ 14.5 Contract Documents. All the documents that comprise the agreement between
the Owner and Contractor.

§ 15 If this Bond is issued for an agreement between a Contractor and
subcontractor, the term Contractor in this Bond shall be deemed to be
Subcontractor and the term Owner shall be deemed to be Contractor.

 

  AIA Document A312™ – 2010. The American Institute of Architects.       Init.  
          3 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

§ 16 Modifications to this bond are as follows:

(Space is provided below for additional signatures of added parties, other than
those appearing on the cover page.)

CONTRACTOR AS PRINCIPAL    SURETY Company:    (Corporate Seal)    Company:   
(Corporate Seal) Signature:         Signature:      Name and Title:      
Name and Title:    Address       Address   

CAUTION: You should sign an original AIA Contract Document, on which this text
appears in RED. An original assures that changes will not be obscured.

 

  AIA Document A312™ – 2010. The American Institute of Architects.       Init.  
          4 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

LOGO [g798018oma_pg1192.jpg]    Document A312™ – 2010

Payment Bond

 

CONTRACTOR:   SURETY:   (Name, legal status and address)   (Name, legal status
and principal place of business)  

 

OWNER:

(Name, legal status and address)

   

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Any singular reference to Contractor, Surety, Owner or other party shall be
considered plural where applicable.

 

AIA Document A312–2010 combines two separate bonds, a Performance Bond and a
Payment Bond, into one form. This is not a single combined Performance and
Payment Bond.

 

CONSTRUCTION CONTRACT

Date:

   

 

Amount:

 

Description:

(Name and location)

   

 

BOND

Date:

(Not earlier than Construction Contract Date)

   

 

Amount:

 

Modifications to this Bond:        ¨  None        ¨  See Section 18

 

  CONTRACTOR AS PRINCIPAL   SURETY     Company:   (Corporate Seal)   Company:  
(Corporate Seal)   Signature:       Signature:       Name     Name    
and Title:     and Title:     (Any additional signatures appear on the last page
of this Payment Bond.) (FOR INFORMATION ONLY — Name, address and telephone)
AGENT or BROKER:  

OWNER’S REPRESENTATIVE:

(Architect, Engineer or other party:)

 

 

  AIA Document A312™ – 2010. The American Institute of Architects.   061110    
  Init.             5 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

§ 1 The Contractor and Surety, jointly and severally, bind themselves, their
heirs, executors, administrators, successors and assigns to the Owner to pay for
labor, materials and equipment furnished for use in the performance of the
Construction Contract, which is incorporated herein by reference, subject to the
following terms.

§ 2 If the Contractor promptly makes payment of all sums due to Claimants, and
defends, indemnifies and holds harmless the Owner from claims, demands, liens or
suits by any person or entity seeking payment for labor, materials or equipment
furnished for use in the performance of the Construction Contract, then the
Surety and the Contractor shall have no obligation under this Bond.

§ 3 If there is no Owner Default under the Construction Contract, the Surety’s
obligation to the Owner under this Bond shall arise after the Owner has promptly
notified the Contractor and the Surety (at the address described in Section 13)
of claims, demands, liens or suits against the Owner or the Owner’s property by
any person or entity seeking payment for labor, materials or equipment furnished
for use in the performance of the Construction Contract and tendered defense of
such claims, demands, liens or suits to the Contractor and the Surety.

§ 4 When the Owner has satisfied the conditions in Section 3, the Surety shall
promptly and at the Surety’s expense defend, indemnify and hold harmless the
Owner against a duly tendered claim, demand, lien or suit.

§ 5 The Surety’s obligations to a Claimant under this Bond shall arise after the
following:

§ 5.1 Claimants, who do not have a direct contract with the Contractor,

 

  .1 have furnished a written notice of non-payment to the Contractor, stating
with substantial accuracy the amount claimed and the name of the party to whom
the materials were, or equipment was, furnished or supplied or for whom the
labor was done or performed, within ninety (90) days after having last performed
labor or last furnished materials or equipment included in the Claim; and

 

  .2 have sent a Claim to the Surety (at the address described in Section 13).

§ 5.2 Claimants, who are employed by or have a direct contract with the
Contractor, have sent a Claim to the Surety (at the address described in
Section 13).

§ 6 If a notice of non-payment required by Section 5.1.1 is given by the Owner
to the Contractor, that is sufficient to satisfy a Claimant’s obligation to
furnish a written notice of non-payment under Section 5.1.1.

§ 7 When a Claimant has satisfied the conditions of Sections 5.1 or 5.2,
whichever is applicable, the Surety shall promptly and at the Surety’s expense
take the following actions:

§ 7.1 Send an answer to the Claimant, with a copy to the Owner, within sixty
(60) days after receipt of the Claim, stating the amounts that are undisputed
and the basis for challenging any amounts that are disputed, and

§ 7.2 Pay or arrange for payment of any undisputed amounts.

§ 7.3 The Surety’s failure to discharge its obligations under Section 7.1 or
Section 7.2 shall not be deemed to constitute a waiver of defenses the Surety or
Contractor may have or acquire as to a Claim, except as to undisputed amounts
for which the Surety and Claimant have reached agreement. If, however, the
Surety fails to discharge its obligations under Section 7.1 or Section 7.2, the
Surety shall indemnify the Claimant for the reasonable attorney’s fees the
Claimant incurs thereafter to recover any sums found to be due and owing to the
Claimant.

§ 8 The Surety’s total obligation shall not exceed the amount of this Bond, plus
the amount of reasonable attorney’s fees provided under Section 7.3, and the
amount of this Bond shall be credited for any payments made in good faith by the
Surety.

§ 9 Amounts owed by the Owner to the Contractor under the Construction Contract
shall be used for the performance of the Construction Contract and to satisfy
claims, if any, under any construction performance bond. By the Contractor
furnishing and the Owner accepting this Bond, they agree that all funds earned
by the Contractor in the performance of the Construction Contract are dedicated
to satisfy obligations of the Contractor and Surety under this Bond, subject to
the Owner’s priority to use the funds for the completion of the work.

 

  AIA Document A312™ – 2010. The American Institute of Architects.       Init.  
          6 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

§ 10 The Surety shall not be liable to the Owner, Claimants or others for
obligations of the Contractor that are unrelated to the Construction Contract.
The Owner shall not be liable for the payment of any costs or expenses of any
Claimant under this Bond, and shall have under this Bond no obligation to make
payments to, or give notice on behalf of, Claimants or otherwise have any
obligations to Claimants under this Bond.

§ 11 The Surety hereby waives notice of any change, including changes of time,
to the Construction Contract or to related subcontracts, purchase orders and
other obligations.

§ 12 No suit or action shall be commenced by a Claimant under this Bond other
than in a court of competent jurisdiction in the state in which the project that
is the subject of the Construction Contract is located or after the expiration
of one year from the date (1) on which the Claimant sent a Claim to the Surety
pursuant to Section 5.1.2 or 5.2, or (2) on which the last labor or service was
performed by anyone or the last materials or equipment were furnished by anyone
under the Construction Contract, whichever of (1) or (2) first occurs. If the
provisions of this Paragraph are void or prohibited by law, the minimum period
of limitation available to sureties as a defense in the jurisdiction of the suit
shall be applicable.

§ 13 Notice and Claims to the Surety, the Owner or the Contractor shall be
mailed or delivered to the address shown on the page on which their signature
appears. Actual receipt of notice or Claims, however accomplished, shall be
sufficient compliance as of the date received.

§ 14 When this Bond has been furnished to comply with a statutory or other legal
requirement in the location where the construction was to be performed, any
provision in this Bond conflicting with said statutory or legal requirement
shall be deemed deleted herefrom and provisions conforming to such statutory or
other legal requirement shall be deemed incorporated herein. When so furnished,
the intent is that this Bond shall be construed as a statutory bond and not as a
common law bond.

§ 15 Upon request by any person or entity appearing to be a potential
beneficiary of this Bond, the Contractor and Owner shall promptly furnish a copy
of this Bond or shall permit a copy to be made.

§ 16 Definitions

§ 16.1 Claim. A written statement by the Claimant including at a minimum:

 

  .1 the name of the Claimant;

 

  .2 the name of the person for whom the labor was done, or materials or
equipment furnished;

 

  .3 a copy of the agreement or purchase order pursuant to which labor,
materials or equipment was furnished for use in the performance of the
Construction Contract;

 

  .4 a brief description of the labor, materials or equipment furnished:

 

  .5 the date on which the Claimant last performed labor or last furnished
materials or equipment for use in the performance of the Construction Contract;

 

  .6 the total amount earned by the Claimant for labor, materials or equipment
furnished as of the date of the Claim;

 

  .7 the total amount of previous payments received by the Claimant; and

 

  .8 the total amount due and unpaid to the Claimant for labor, materials or
equipment furnished as of the date of the Claim.

§ 16.2 Claimant. An individual or entity having a direct contract with the
Contractor or with a subcontractor of the Contractor to furnish labor, materials
or equipment for use in the performance of the Construction Contract. The term
Claimant also includes any individual or entity that has rightfully asserted a
claim under an applicable mechanic’s lien or similar statute against the real
property upon which the Project is located. The intent of this Bond shall be to
include without limitation in the terms “labor, materials or equipment” that
part of water, gas, power, light, heat, oil, gasoline, telephone service or
rental equipment used in the Construction Contract, architectural and
engineering services required for performance of the work of the Contractor and
the Contractor’s subcontractors, and all other items for which a mechanic’s lien
may be asserted in the jurisdiction where the labor, materials or equipment were
furnished.

§ 16.3 Construction Contract. The agreement between the Owner and Contractor
identified on the cover page, including all Contract Documents and all changes
made to the agreement and the Contract Documents.

 

  AIA Document A312™ – 2010. The American Institute of Architects.       Init.  
          7 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

§ 16.4 Owner Default. Failure of the Owner, which has not been remedied or
waived, to pay the Contractor as required under the Construction Contract or to
perform and complete or comply with the other material terms of the Construction
Contract.

§ 16.5 Contract Documents. All the documents that comprise the agreement between
the Owner and Contractor.

§ 17 If this Bond is issued for an agreement between a Contractor and
subcontractor, the term Contractor in this Bond shall be deemed to be
Subcontractor and the term Owner shall be deemed to be Contractor.

§ 18 Modifications to this bond are as follows:

(Space is provided below for additional signatures of added parties, other than
those appearing on the cover page.)

CONTRACTOR AS PRINCIPAL    SURETY Company:    (Corporate Seal)    Company:   
(Corporate Seal) Signature:         Signature:      Name and Title:      
Name and Title:    Address       Address   

CAUTION: You should sign an original AIA Contract Document, on which this text
appears in RED. An original assures that changes will not be obscured.

 

  AIA Document A312™ – 2010. The American Institute of Architects.       Init.  
          8 /      



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit P Form of Change Order

EXHIBIT P

FORM OF CHANGE ORDER



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

[ENTER PROJECT NAME]

CHANGE ORDER NO.             

 

Contractor:    Title:    Date:      CHANGE IN WORK: (Detail)             

Amount

(Circle Credits)

This Change Order No. [    ], effective [        ], is issued to amend the
Engineering, Procurement and Construction Agreement between [***], a [***]
corporation (“Owner”) and                                         
(“Contractor”) dated [                    ], as amended (the “Agreement”) as
specified below. The initial capitalized terms used herein, unless otherwise
defined in this Change Order, shall have the meanings ascribed to them in the
Agreement.

[INSERT DETAIL OF CHANGE IN WORK]

 

Total Authorized Amount

 

This Change Order

 

 

CHANGE IN WORK START DATE:    CHANGE IN WORK END DATE:
                                                                              

The Parties hereby agree that, if this Change Order is executed by Owner, then
Contractor shall implement the above-referenced Change In Work. If this Change
Order is executed by Owner the Change In Work, and any adjustment to the
Contract Price and/or any other provisions of the Agreement, as the case may be,
described in this Change Order are considered amendments to the Agreement.
Except as otherwise set forth in this Change Order, the Change In Work described
in this Change Order shall not relieve Owner or Contractor of their obligations
and liabilities set forth in the Agreement. If this Change Order is executed by
Owner, this Change Order constitutes a full and complete settlement with respect
to the Change In Work, and any adjustment to the Contract Price and/or any other
provisions of the Agreement, as the case may be, described in this Change Order,
including, without limitation, the settlement of compensation to Contractor, for
the Change In Work described in this Change Order



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

CONTRACT PRICE HISTORY   

Primary Cause of Change in Work

(Check One)

Original Contract Price

 

$

   ¨ Variance from Quantity Estimate

Total Previous Change Orders

   ¨ Regulatory Requirements

This Change Order (Net Amount)

   ¨ Construction Changes

¨ Firm     ¨ Estimate

     ¨ Engineering Changes

Adjusted Contract Price

 

$

   ¨ Other Department Requests       

¨ Contractor caused (Identity Back

Charges)

Could this Change Order Impact Other Contracts?    ¨ Constructability

¨ Yes

 

¨ No

     ¨ Owner Initiated        ¨ Force Majeure/Excusable Event        ¨ Permit
Litigation        ¨ Other (Specify)                     

 

Accepted by Contractor:

                                                                        

    

Accepted by Owner:

[***]

  

Signature:                                                     

     Signature:                                                    

Name (Print)                                                

     Name (Print)                                               

Title (Print)                                                  

     Title (Print)                                                 

Date:                                                             

     Date:                                                            



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit Q-1 Notice of Substantion Completion

EXHIBIT Q-1

NOTICE OF SUBSTANTIAL COMPLETION



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

TO: Owner

 

RE: Notice of Substantial Completion in accordance with Section 13.3 of the
Agreement

 

 

This Notice of Substantial Completion is delivered to you pursuant to
Section 13.3 of the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement and all section references shall refer to Agreement.

The undersigned, in his capacity as an officer of                      and not
in his personal capacity, and without undertaking any personal liability,
certifies on or before the date hereof:

 

  (a) the Project has achieved Mechanical Completion;

 

  (b) the Punchlist is in final form or is deemed approved as provided for in
Section 13.1.2 and only Non-Critical Deficiencies remain on the Punchlist

 

  (c) the Five Consecutive Day Operational Test has been Successfully Run;

 

  (d) the results of the Five Day Performance Ratio Test reflects achievement of
the Guaranteed Performance Ratio;

 

  (e) Owner has received all Contractor Deliverables (if any) as required to be
delivered by the Substantial Completion Date pursuant to the Contractor
Deliverables Table;

 

  (f) the Project has all Applicable Permits, required for the construction and
continuous operation of the Project and with Applicable Laws and

 

  (i) to the extent required by such permits or Applicable Law, such permits are
in the name of Owner;

 

  (ii) copies of each such permit are attached to such certificate;

 

  (iii) the Project is capable of operating in compliance with such permits and
Applicable Laws;

 

  (g) the Owner’s Engineer has certified that the Project has been completed in
all material respects in accordance with this Agreement and has achieved
Substantial Completion; and;

 

  (h)

no Contractor Liens have been filed against the Project and/or Site; provided
that Contractor shall be deemed to have satisfied this Section

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  13.2(h) if Contractor has elected to bond or satisfy such Contractor Lien (in
accordance with Article 27).

[signature page follows]

 

2



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

In Witness Whereof, the undersigned has executed this Notice of Substantial
Completion this [—] day of [—], 20[—].

 

 

By:  

 

  Name: [—]   Title: [—]   Date: [—]

 

3



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit Q-2 Notice of Final Completion

EXHIBIT Q-2

NOTICE OF FINAL COMPLETION



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

TO: Owner

 

RE: Notice of Final Completion in accordance with Section 13.5 of the Agreement

 

 

This Notice of Final Completion is delivered to you pursuant to Section 13.5 of
the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.

The undersigned, in his capacity as an officer of                     , and not
in his personal capacity, and without undertaking any personal liability,
certifies on or before the date hereof:

 

  (a) Substantial Completion has been achieved;

 

  (b) all items on the Punchlist shall have been completed by Contractor;

 

  (c) all Contractor’s and Subcontractors’ personnel shall have left the Site,
and all Contractor’s and Subcontractors’ (i) surplus materials, (ii) waste
materials, (iii) rubbish and (iv) construction facilities other than those to
which Owner holds title shall have been removed from the Site;

 

  (d) Owner shall have received all Contractor Deliverables in relation to the
Project as set forth on the Contractor Deliverables Table;

 

  (e) Contractor shall have delivered to Owner final record drawings of the
Project;

 

  (f) Contractor has completed any work required with respect to any claims
under the Warranties for which Contractor has been given Notice prior to
completion of the Punchlist;

 

  (g) no Contractor Liens in respect of amounts paid to Contractor hereunder
shall be outstanding against the Project and Owner shall have received all
required Final Lien Waivers and the Final Completion Affidavit under
Section 27.2; and

 

  (h) Contractor has completed performance of all other Work on the Project;

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

In Witness Whereof, the undersigned has executed this Notice of Final Completion
this [—] day of [—], 20[—].

 

 

By:  

 

  Name: [—]   Title: [—]   Date: [—]

 

2



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit R Form of Contractor’s Invoice

EXHIBIT R

FORM OF CONTRACTOR’S INVOICE

 

LOGO [g79801801.jpg]

 

 

Constantine Matthiadis, Beth Hope

1609 Heritage Commerce Court

Wake Forest, NC 27587

(919) 556-3056

bhope@powersecure.com

 

        Invoice Project Name:       Date   Invoice # [***]        

[***]

[***]                         PowerSecure Solar                

Bill To:

   

Remit Payment To:

         

PowerSecure Solar

1609 Heritage Commerce Court

Wake Forest, NC 27587

 

 

 

PO Number      Terms    Due Date           PSS Project Number                   

Net 25

 

                     Milestone #     % of Total        Description    Amount  

1    

      



 



                                                                

Total Due

 

    

 

$0.00

 

  

 

                            



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit S Insurance Requirements

EXHIBIT S

INSURANCE REQUIREMENTS

1.1 General.

 

  (a) Contractor shall procure at its own expense and maintain in full force and
effect as required under this Agreement, with responsible insurance companies
authorized to do business in the United States, the types and limits of
insurance as set forth in Sections 1.2 and 1.5 of this Exhibit S. Such
insurances may be procured in whole or in part on a blanket policy basis.

 

  (b) Such insurance companies shall have an A.M. Best Insurance financial
strength rating of at least “A-” or better, or equivalent, or shall be of
recognized responsibility satisfactory to the Parties.

 

  (c) Capitalized terms used in this Exhibit S and not otherwise defined in the
Agreement shall have the meanings generally ascribed to them in the commercial
insurance industry in the United States.

 

  (d) Each Party, at its own cost, may purchase any additional insurance it
believes necessary to protect its interests, but these costs cannot be passed on
to the other Party.

1.2 Contractor’s Insurance.

1.2.1 Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
maintain workers’ compensation insurance and such other forms of insurance which
Contractor is required to maintain in order to comply with Applicable Law and
any statutory limits under workers’ compensation laws of the state of [***] (and
any other location in which the Work is to be performed) including USL&H
coverage (if any exposure exists), where applicable, and employer’s liability
(including occupational disease, injury or death) coverage with limits of One
Million Dollars ($1,000,000) per accident, One Million Dollars ($1,000,000) for
disease, and One Million Dollars ($1,000,000) for each employee, which shall
cover all of Contractor’s employees, whether full-time, leased, temporary or
casual, who are engaged in the Work.

1.2.2 Commercial General Liability Insurance. Contractor shall maintain
Commercial General Liability (or equivalent) insurance written with a combined
single limit of One Million Dollars ($1,000,000) per occurrence and One Million
Dollars ($1,000,000) in the annual aggregate on a per project basis. Defense
costs shall be provided as an additional benefit and not included within the
limits of liability. Such coverage shall be written on an “occurrence” basis and
shall be at least as broad as the Insurance Services Office Commercial General
Liability Coverage “occurrence” form. Such insurance shall include coverage for
bodily injury, products/completed operations, broad form/blanket contractual
liability, broad form property damage and personal injury liability,
premises/operations explosion, independent contractor liability, and collapse
and underground hazards coverage and hostile fire liability.

 

1



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.2.3 Automobile Liability Insurance. Contractor shall maintain automobile
liability insurance (including coverage for owned, unowned and hired
automobiles) covering vehicles used by Contractor in connection with the Work in
an amount of One Million Dollars ($1,000,000) combined single limit per
occurrence for bodily injury and property damage. Such coverage shall be at
least as broad as the Insurance Services Office Business Auto Coverage form
covering Automobile Liability, code 1 “any auto.” Contractor’s automobile
liability insurance coverage shall contain appropriate no-fault insurance
provisions or other endorsements in accordance with Applicable Laws. To the
extent the Work involves hauling any Hazardous Materials, coverage shall be
endorsed in accordance with Section 30 of the Motor Carrier Act of 1980
(Category 2) of the CA 99 48 endorsement.

1.2.4 Umbrella or Excess Liability Insurance. Contractor shall maintain
umbrella/excess insurance on an “occurrence” basis covering claims in excess of
the underlying insurance described in Sections 1.2.1, 1.2.2 and 1.2.3 of this
Exhibit S, in the amount of Twenty Five Million Dollars ($25,000,000) per
occurrence, and on a following-form basis.

1.2.5 Liability Limits. The liability limits under Section 1.2 of this Exhibit S
may be met with any combination of primary, excess or umbrella insurance
policies.

1.2.6 Professional Liability Insurance. If the Work includes engineering,
architectural, design or other professional services, Contractor shall secure
and maintain, professional liability insurance (errors and omissions) with a
minimum single limit of Five Million Dollars ($5,000,000). Such coverage shall
be in place throughout the performance of the Work and for three (3) years after
Final Completion. Such coverage shall not exclude bodily injury or property
damage from professional errors or omissions.

1.2.7 Contractor’s Pollution Liability Insurance. Contractor shall maintain
pollution liability coverage with a limit not less than One Million Dollars
($1,000,000) per occurrence. Such insurance shall include coverage for bodily
injury and property damage, including clean up costs and defense costs,
resulting from sudden, accidental pollution conditions, including the discharge,
dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalis,
toxic chemicals, hydrocarbons, liquids or gases, waste materials or other
irritants, contaminants or pollutants into or upon land, the atmosphere or any
water course or body of water.

1.2.8 Equipment, Supplies and Materials. All equipment, supplies and materials
(a) belonging to Contractor or to any of the Subcontractors or (b) used by or on
behalf of Contractor or any of the Subcontractors for its performance hereunder
which is not intended to become a permanent part of the completed Work shall be
brought to and kept at the Site at the sole cost, risk and expense of Contractor
or the applicable Subcontractor, and Owner shall not be liable for loss or
damage thereto. Should such property be insured, said insurers shall waive
rights of subrogation against Owner and Owner Financing Parties.

1.2.9 Site Access Insurance Requirements. For all Contractor’s insurance
specified in Section 1.2 of this Exhibit S, Contractor shall add as additional
insured (with the

 

2



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

exception of workers’ compensation) and provide waiver of subrogation in favor
of the Grantor (as that term is defined in the Easement Agreement). Contractor
agrees to provide to Owner certificates evidencing compliance within ten
(10) Business Days of Effective Date and subsequent annual renewals until the
expiration of any Warranty Periods under the Agreement.

1.2.10 Subcontractor’s Insurance. All requirements of 1.2 (Contractor’s
Insurance) or of any other Contract insurance provision also apply to each
subcontractor (substituting “subcontractor” for “Contractor” in each provision),
unless a specific coverage is not required by the Contract (e.g., due to a
limited scope of work) or Company provides an express written waiver. Contractor
must require each subcontractor to provide evidence of its compliance with all
Contract insurance provisions and must provide a copy of each subcontractor’s
certificate to Company upon request. If a subcontractor does not have insurance
as required by the Contract, Contractor is fully responsible for any shortfall
in the subcontractor’s coverage. Contractor must indemnify Persons Indemnified
for any Claim against subcontractor in excess of subcontractor’s policy limits,
up to the amount of the policy limits required by Contract.

1.3 Owner’s Insurance.

1.3.1 Workers’ Compensation Insurance and Employers’ Liability Insurance. Owner
shall maintain workers’ compensation insurance and such other forms of insurance
which Owner is required to maintain in order to comply with Applicable Law and
any statutory limits under workers’ compensation laws of the state of [***] (and
any other location in which the Work is to be performed) including USL&H
coverage (if any exposure exists), where applicable, and employer’s liability
(including occupational disease, injury or death) coverage with limits of One
Million Dollars ($1,000,000) per accident, One Million Dollars ($1,000,000) for
disease, and One Million Dollars ($1,000,000) for each employee, which shall
cover all of Owner’s employees, whether full-time, leased, temporary or casual,
who are engaged in the Work.

1.3.2 Commercial General Liability Insurance. Owner shall maintain Commercial
General Liability (or equivalent) insurance written with a combined single limit
of One Million Dollars ($1,000,000) per occurrence and One Million Dollars
($1,000,000) in the annual aggregate on a claims made basis. Such insurance
shall include coverage for bodily injury, products/completed operations, broad
form/blanket contractual liability, broad form property damage and personal
injury liability, premises/operations explosion, independent contractor
liability, and collapse and underground hazards coverage and hostile fire
liability.

1.3.3 Automobile Liability Insurance. Owner shall maintain automobile liability
insurance (including coverage for owned, unowned and hired automobiles) covering
vehicles used by Owner, including the loading or unloading of such vehicles, in
an amount of One Million Dollars ($1,000,000) combined single limit per
occurrence for bodily injury and property damage. Owner’s automobile liability
insurance coverage shall contain appropriate no-fault insurance provisions or
other endorsements in accordance with Applicable Law.

1.3.4 Umbrella or Excess Liability Insurance. Owner shall maintain
umbrella/excess insurance covering claims in excess of the underlying insurance
described in Sections 1.3.2 and 1.3.3 of this Exhibit S in the amount of Twenty
Five Million Dollars ($25,000,000) per occurrence, and on a following-form
basis.

 

3



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.3.5 Liability limits under Section 1.3 of this Exhibit S may be met with any
combination of self-insurance, primary, excess or umbrella insurance.

1.4 Endorsements. The policies of liability insurance to be maintained by
Contractor shall be written or endorsed to include the following:

 

  (a) With respect to workers’ compensation/employer’s liability insurance, to
provide that the insurer shall waive for the benefit of Owner and where
permitted by law, all rights of subrogation against Owner, its subsidiaries and
Affiliates, co-venturers, or their directors, officers, members, managers, as
well as their respective employees and/or agents of each.

 

  (b) With respect to general liability, automobile liability and
excess/umbrella insurance, to provide that such insurance shall waive any and
all right of subrogation or recovery which the insurer may have or acquire
against Owner, its subsidiaries and Affiliates, co-venturers, or their
directors, officers, members, managers, as well as the employees and/or agents
of each.

 

  (c) To provide a severability of interest and cross liability clause.

 

  (d) That the insurance shall be primary and not excess to or contributing with
any insurance or self-insurance maintained by Owner.

 

  (e) With the exception of the insurance required under Sections 1.2.1 and
1.2.6 (each, in the case of Contractor) of this Exhibit S, to identify Owner,
its subsidiaries and Affiliates, co-venturers, and their directors, officers,
members, managers, as well as the employees and/or agents of each and Owner
Financing Parties as additional insureds for their legal liability arising out
of the operations of Contractor. This additional insured status shall apply
regardless of the enforceability of the indemnity provisions in this Agreement.

 

  (f) With respect to coverage for completed operations under the general
liability insurance, to be in place throughout the performance of the Work and
for three (3) years after Final Completion.

1.5 Builder’s All-Risk Insurance; Operational Insurance; Marine Cargo Insurance.
Prior to significant accumulation by Contractor or any Subcontractor of
insurable values at the Site, but no later than the earlier to occur of Site
mobilization and thirty (30) days after the Effective Date, Contractor shall
obtain and thereafter at all times during performance of the Work until the
Substantial Completion Date, maintain, or cause to be maintained, builder’s
all-risk insurance at Contractor’s sole cost and expense. Such builder’s
all-risk insurance shall insure as additional insureds Owner, Owner Financing
Parties, Owner Consultant(s) and all

 

4



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Subcontractors, as such parties’ interests may appear until the Substantial
Completion Date. If requested by Owner, Owner Financing Parties will be named
sole loss payees in respect of claims of $1 million or more. Builder’s all-risk
shall cover all property in the course of transit or construction, including the
Work, Plant Hardware, miscellaneous equipment, buildings and structures,
machinery, fixtures, furnishings and other properties constituting a part of the
Project (other than Plant Hardware properly covered under Contractor’s equipment
floater), from physical loss or damage caused by perils covered by a builder’s
all-risk form or equivalent coverage. Such insurance shall: (a) include
“extended coverage” (including earthquake, flood, collapse, sinkhole,
subsidence), (b) include mechanical and electrical breakdown coverage during
testing and commissioning, including any Capacity Tests and other operations of
the Project prior to Substantial Completion, (c) cover the Project and the Site
for removal of debris, (d) include at least $1 million per occurrence limit for
pollution clean-up costs and (e) otherwise cover damage to property and other
claims arising out of the unloading, lifting, lowering or other handling of
property at the Site, in an amount to cover materials and equipment to be used
by Contractor in performance of this Agreement. The limit of liability shall be
the full replacement cost of the Work or the property in relation to the
Project, as the case may be, then at risk, including primary cost of the Plant
Hardware plus freight. Any required payments of the deductibles for builders
all-risk insurance shall be the responsibility of Contractor. The builder’s
all-risk coverage shall not contain an exclusion for resultant damage caused by
faulty workmanship, design or materials. Such insurance shall provide for a
waiver of the underwriters’ right to subrogation against Owner, Contractor,
Owner Financing Parties and all Subcontractors.

No later than the earlier to occur of thirty (30) days prior to the loading for
shipment of any machinery or equipment intended to become part of the Project
and thirty (30) days after the Effective Date, Contractor shall obtain and
thereafter at all times during performance of the Work until the Substantial
Completion Date, maintain, or cause to be maintained, ocean marine/cargo
insurance in an amount sufficient to cover claims on a replacement cost basis
against physical loss of or damage to any and all machinery and equipment
intended to become part of the Project, including primary cost of the Plant
Hardware plus freight. Said insurance shall commence with the loading of the
machinery and equipment, prior to dispatch to the Site from the originating
factory, warehouse, or place of storage, and remain in force until completion of
unloading within the legal boundaries of the Site. Such insurance shall cover
all risks of loss or damage including war risk, strikes, riots and civil
commotion. Such insurance shall include extra/expediting expense coverage and
shall insure as additional insureds Owner, Owner Financing Parties and all
Subcontractors. If requested by Owner, Owner Financing Parties will be named
sole loss payees in respect of claims of $1 million or more. Any required
payments of the deductibles for ocean marine/cargo insurance shall be the
responsibility of Contractor. Such insurance shall provide for a waiver of the
underwriters’ right to subrogation against Owner, Contractor, Owner Financing
Parties and all Subcontractors.

1.6 Waiver; Waiver of Subrogation. Each Party releases, assigns and waives any
and all rights of recovery against the other Party and its respective
Affiliates, subsidiaries, employees, successors, permitted assigns, insurers and
underwriters, because of the existence of deductible clauses in, or inadequacy
of limits of, any policies of insurance maintained or required to be maintained
by such Party pursuant to this Agreement in the amounts stated herein. The
Parties shall in all policies of insurance related to the Project maintained by
each include clauses providing that each underwriter shall release, assign to
the other Party, and its successors and

 

5



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

assigns and waive all of its rights of recovery, under subrogation or otherwise,
against the other Party, and each of their parent companies, Affiliates,
subsidiaries, employees, successors, permitted assigns, insurers and
underwriters.

1.7 Contractor Certificates. To the extent available from the applicable
insurer, on or prior to the Effective Date in the case of the insurance required
by Section 1.2 of this Exhibit S and no later than the time required to have the
applicable insurance in effect in the case of the insurance required by
Section 1.5 of this Exhibit S, Contractor shall furnish to Owner certificates of
insurance (in all cases, excluding the declaration page) from each insurance
carrier showing that the insurance required by Section 1.2 and Section 1.5 of
this Exhibit S is in full force and effect and the amount of the carrier’s
liability thereunder. Certificates of insurance submitted under Section 1.7 of
this Exhibit S shall be in form and content reasonably acceptable to Owner and
shall provide that Owner and any Owner Financing Parties shall timely receive
copies of any Notices to Owner or Contractor under such policies of any default
or other act or omission by Owner, Contractor or other insured parties that
might invalidate, render unenforceable or result in a lapse of such policy in
whole or in part. Certificates of each renewal of the insurance should also be
delivered to Owner and any Owner Financing Party promptly after receipt.

1.8 Descriptions Not Limitations. The insurances coverages referred to in this
Exhibit S will be set forth in full in the respective policy forms, and the
foregoing descriptions of such policies are not intended to be complete, nor to
alter or amend any provision of the actual policies and in matters (if any) in
which the said description may be conflicting with such instruments, the
provisions of the policies of the insurance shall govern; provided that neither
the content of any insurance policy or certificate nor approval thereof shall
relieve either Party of any of their obligations under this Agreement.

1.9 Cost of Premium. It is expressly agreed and understood that the cost of
premiums and deductibles for insurance required to be maintained by Contractor
as set forth in this Exhibit S and all Taxes thereon shall be borne by
Contractor, and shall be endorsed to provide that Owner shall have no liability
for the payment of any premium thereon; and

1.10 Owner’s Right to Provide Insurances. If Contractor fails to provide or
maintain any insurance required of it hereunder, the Owner shall have the right,
but not the obligation, to provide or maintain any such insurance, and to deduct
the cost thereof from any amounts due and payable to the Contractor, or, if
there are no such amounts due and payable C, the Contractor shall reimburse the
Owner for such costs on demand. Should any of the policies required to be
maintained become unavailable or be cancelled for any reason during the period
of the Agreement, the Contractor shall immediately procure replacement coverage.
The failure of Contractor to procure such replacement coverage which is within
the reasonable control of the Contractor (so as to provide continuous coverage)
shall constitute a material breach hereunder.

1.11 No Limitation of Liability. The insurance coverages required of Contractor
set forth in this Exhibit S shall in no way affect, nor are they intended as a
limitation of, Contractor’s liability with respect to its performance of the
Work. Other Terms and Provisions.

 

6



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.11.1 Omissions; Errors. It is hereby understood and agreed that the coverages
afforded by the insurance coverages set forth in Exhibit S of the Agreement
shall not be invalidated or affected by any unintentional omissions or errors.

1.11.2 Notification. Contractor shall Notify the Owner of any and all incidents
giving rise to an insurance claim, and otherwise keep the Owner timely apprised
of insurance claim proceedings.

 

7



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

EPC Exhibit T Owner’s Site Rules

EXHIBIT T

OWNER’S SITE RULES



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

OWNER’S SITE RULES

Violation of the rules listed below will be grounds for barring the violator
from the Site in accordance with Section 3.10.2 of the Agreement. Capitalized
terms not otherwise defined herein shall have the meaning given such terms in
the Agreement.

I. OWNER TOOLS, EQUIPMENT, AND MATERIAL

All tools, supplies, material, equipment, vehicles and services belonging to or
procured by Owner shall be used only in Owner’s interest. A clearance pass
signed by an authorized Owner representative must accompany any such material,
tools, equipment, etc., leaving the Site.

II. CONDUCT ON THE JOB

The following are examples of conduct which will not be tolerated:

 

  1. Stealing.

 

  2. Fighting.

 

  3. Harassment based on sex, race, religion, national origin or other unlawful
reason, including conduct or languages derogatory to race, gender, color,
religion, age, national origin, disability or veteran status such as, but not
limited to, jokes, pranks, epithets, written or graphic material or hostility or
aversion toward any individual or group.

 

  4. Threats of violence.

 

  5. Violation of OSHA regulations.

 

  6. Conduct which will hazard any property or life or limb of any employee.

 

  7. Use or possession of any firearm on the property.

 

  8. The use, being under the influence of, or possession of alcoholic beverages
or unlawful drugs (including prescription medicine, except as described below,
marijuana and narcotics) on the property. Possession or use of a prescription
medication shall not be prohibited if the employee (1) notifies his or her
supervisor that such medication has been prescribed, (2) uses such medication in
accordance with instructions of his or her physician, and (3) furnishes a
physician’s statement that the use of such prescription medication will not
impair the employee’s safe and efficient performance on the job.